Exhibit 10(w)




CONFIDENTIAL
EXECUTION VERSION








TRANSACTION AGREEMENT


dated as of


July 29, 2016
among
EMERSON ELECTRIC CO.,
CORTES NP HOLDINGS, LLC,
CORTES NP ACQUISITION CORPORATION,
ASCO POWER GP, LLC
and
CORTES NP JV HOLDINGS, LLC
























































#88639600v31




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
 
ARTICLE 1 Definitions
2


 
Section 1.01 Definitions
2


 
Section 1.02 Other Definitional and Interpretative Provisions
21


ARTICLE 2 Contribution, Purchase and Sale
22


 
 Section 2.01 Contribution and Exchange of ASCO Interests; Purchase and Sale of
    Shares
22


 
Section 2.02 Purchase and Sale of the Transferred Assets
22


 
Section 2.03 Excluded Assets
24


 
Section 2.04 Assumed Liabilities
25


 
Section 2.05 Excluded Liabilities
26


 
Section 2.06 Limitation on Assignment of Transferred Assets
27


 
Section 2.07 Consideration; Allocation of Base Consideration
27


 
Section 2.08 [Intentionally Omitted]
29


 
Section 2.09 [Intentionally Omitted]
29


 
Section 2.10 Closing
29


 
Section 2.11 Foreign Transfer Agreements; Carve-Out Documents
31


 
Section 2.12 Cash and Indebtedness Adjustment
32


 
Section 2.13 Calculation of Modified Net Working Capital Value
33


 
Section 2.14 Modified Net Working Capital Value Adjustment
35


 
Section 2.15 Deferred Closing
35


 
Section 2.16 Obligations with Respect to the Deferred Closing
36


 
Section 2.17 Payments
36


ARTICLE 3 Representations and Warranties of Seller
37


 
Section 3.01 Corporate Existence and Power
37


 
Section 3.02 Corporate Authorization
37


 
Section 3.03 Governmental Authorization
37


 
Section 3.04 Noncontravention
38


 
Section 3.05 Transferred Subsidiaries
38


 
Section 3.06 Financial Statements
39


 
Section 3.07 No Undisclosed Liabilities
40


 
Section 3.08 Absence of Certain Changes
40































#88639600v31





--------------------------------------------------------------------------------




 
Section 3.09 Material Contracts
40


 
Section 3.10 Litigation
41


 
Section 3.11 Compliance with Laws
41


 
Section 3.12 Properties; Liens
42


 
Section 3.13 Intellectual Property
44


 
Section 3.14 Permits
46


 
Section 3.15 Finders’ Fees
47


 
Section 3.16 Employee Benefit Plans and Employees
47


 
Section 3.17 Environmental Compliance
49


 
Section 3.18 Investment
50


 
Section 3.19 Carve-Out Plan
51


 
Section 3.20 Material Customers
51


 
Section 3.21 Material Suppliers
51


 
Section 3.22 Guarantees, Bonds and Letters of Credit
51


 
Section 3.23 Insurance
52


 
Section 3.24 Bank Accounts
52


 
Section 3.25 Related Party Transactions and Agreements
52


 
Section 3.26 Product Liabilities and Recalls
52


 
Section 3.27 No Other Representations and Warranties
53


ARTICLE 4 Representations and Warranties of Buyer, Parent, ASCO GP LLC and
                         Holdings
53


 
Section 4.01 Corporate Existence and Power
53


 
Section 4.02 Corporate Authorization
53


 
Section 4.03 Governmental Authorization
54


 
Section 4.04 Noncontravention
54


 
Section 4.05 Financing
54


 
Section 4.06 Solvency
56


 
Section 4.07 Litigation
56


 
Section 4.08 Finders’ Fees
57


 
Section 4.09 Inspections; No Other Representations
57


 
Section 4.10 Purchase for Investment
57


 
Section 4.11 No Prior Operations; Capitalization
57


 
Section 4.12 Limited Guaranty
58



























ii
#88639600v31





--------------------------------------------------------------------------------




 
Section 4.13 Canadian Tax
59


ARTICLE 5 Covenants of Seller
59


 
Section 5.01 Conduct of the Business
59


 
Section 5.02 Confidentiality
61


 
Section 5.03 Noncompetition
62


 
Section 5.04 Termination of Intercompany Arrangements
63


 
Section 5.05 Settlement of Hedging Contracts
63


 
Section 5.06 Insurance
64


 
Section 5.07 Carve-Out Plan
65


 
Section 5.08 Supplements to Disclosure Schedules
66


ARTICLE 6 Covenants of Parent, Buyer, ASCO GP LLC and Holdings
67


 
Section 6.01 Confidentiality
67


 
Section 6.02 Covenants of Holdings
67


ARTICLE 7 Covenants of the Parties
67


 
Section 7.01 Reasonable Best Efforts; Further Assurance
67


 
Section 7.02 Certain Filings
70


 
Section 7.03 Public Announcements
70


 
Section 7.04 Notices of Certain Events
70


 
Section 7.05 WARN Act
71


 
Section 7.06 Non-solicit
71


 
Section 7.07 Waiver of Conflicts Regarding Representation; Nonassertion of
Attorney-Client Privilege
71


 
Section 7.08 Business/Non-Business Assets
72


 
Section 7.09 Shared Contracts and Seller Funded IT Transition Costs
73


 
Section 7.10 Access to Information; Cooperation
75


 
Section 7.11 Existing Litigation
77


 
Section 7.12 Replacement of Emerson Guaranties
78


 
Section 7.13 Financing
79


 
Section 7.14 Financing Cooperation
81


 
Section 7.15 China Holdover Cash
83


ARTICLE 8 Tax Matters
85


 
 Section 8.01 Representations Relating to Transferred Subsidiaries and Canadian
 Seller
85


 
 
 



























iii
#88639600v31





--------------------------------------------------------------------------------




 
Section 8.02 Tax Representations Relating to Transferred Assets
88


 
Section 8.03 Tax Returns; Allocation of Taxes
88


 
Section 8.04 Section 338(h)(10) Elections
90


 
Section 8.05 Cooperation on Tax Matters
91


 
Section 8.06 German Withholding Tax Refund
91


 
Section 8.07 UK Group Elections and Relief
92


 
Section 8.08 Tax Benefits
93


 
Section 8.09 Parent Covenants
93


 
Section 8.10 Dual Consolidated Losses
94


 
Section 8.11 Tax Sharing
94


 
Section 8.12 Tax Indemnification
95


 
Section 8.13 Intended Tax Treatment
97


 
Section 8.14 Indirect Change of Control Filings
97


 
Section 8.15 Canadian Income Tax Election
97


ARTICLE 9 Employee Matters
98


 
Section 9.01 Transferred Subsidiary Business Employees and Non-Automatic
 Transfer Business Employees
98


 
Section 9.02 Automatic Transfer Business Employees
98


 
Section 9.03 Third Party Workers
98


 
Section 9.04 TSA Employees
99


 
Section 9.05 Maintenance of Compensation and Benefits
99


 
Section 9.06 US Defined Contribution Plans
100


 
Section 9.07 US Defined Benefit Plans
100


 
Section 9.08 International Transferred Subsidiary Benefit Plans and Assumed
Plans
101


 
Section 9.09 Other International Retirement Plans
101


 
Section 9.10 Service Credit
102


 
Section 9.11 Welfare Plans
103


 
Section 9.12 Pre-Existing Conditions and Co-Payment
104


 
Section 9.13 Flexible Spending Accounts
104


 
Section 9.14 Severance
104


 
Section 9.15 Retiree Medical
105


 
Section 9.16 Workers Compensation
106

























iv
#88639600v31





--------------------------------------------------------------------------------




 
Section 9.17 Assumption of Assumed Plans
106


 
Section 9.18 Employee Communications
106


 
Section 9.19 Indemnity in Relation to Transfer Regulations
106


 
Section 9.20 No Third Party Beneficiaries
106


 
Section 9.21 Information and Consultation
106


 
Section 9.22 Equity Incentives
107


ARTICLE 10 Conditions to Closing
107


 
Section 10.01 Conditions to Obligations of the Parties
107


 
Section 10.02 Conditions to Obligation of Parent, ASCO GP LLC and Buyer
107


 
Section 10.03 Conditions to Obligation of Seller
108


 
Section 10.04 Frustration of Closing Conditions
108


ARTICLE 11 Survival; Indemnification
108


 
Section 11.01 Survival of Representations, Warranties and Agreements
108


 
Section 11.02 Indemnification
109


 
Section 11.03 Procedures
111


 
Section 11.04 Direct Claim Procedures
112


 
Section 11.05 Environmental Matters
112


 
Section 11.06 Calculation of Damages
114


 
Section 11.07 Exclusivity
115


 
Section 11.08 UK Claims
116


ARTICLE 12 Termination
116


 
Section 12.01 Grounds for Termination
116


 
Section 12.02 Effect of Termination
117


 
Section 12.03 Termination Fee
118


 
Section 12.04 GST/HST Gross Up
119


ARTICLE 13 Miscellaneous
119


 
Section 13.01 Notices
119


 
Section 13.02 Amendments and Waivers
120


 
Section 13.03 Expenses
121


 
Section 13.04 Successors and Assigns
121


 
Section 13.05 Governing Law
121


 
Section 13.06 Jurisdiction
121


 
Section 13.07 Counterparts; Effectiveness; No Third Party Beneficiaries
122

























v
#88639600v31





--------------------------------------------------------------------------------




 
Section 13.08 Specific Performance
122


 
Section 13.09 WAIVER OF RIGHT TO JURY TRIAL
123


 
Section 13.10 Entire Agreement
123


 
Section 13.11 Bulk Sales Laws
123


 
Section 13.12 Severability
123


 
Section 13.13 Disclosure Schedule
123


 
Section 13.14 No Recourse
124


 
Section 13.15 Currency
124





Schedules and Exhibits
 
 
DISCLOSURE SCHEDULE
 
 
SCHEDULE I
Accounting Policies and Modified Net Working Capital Value Schedule
SCHEDULE II
Deferred Business
SCHEDULE III
Illustrative Modified Net Working Capital Value Statement
SCHEDULE IV
Transferred Domestic Subsidiaries
SCHEDULE V
Transferred Foreign Subsidiaries
SCHEDULE VI
Agreements of Parent, Buyer and ASCO GP LLC
 
 
EXHIBIT A
Form of ASCO Trademark License Agreement
EXHIBIT B
Form of Intellectual Property Cross License Agreement
EXHIBIT C
Form of Limited Liability Company Agreement
EXHIBIT D
Form of Transition Services Agreement
EXHIBIT E
Master Allocation Statement
EXHIBIT F
Form of Foreign Transfer Agreement
EXHIBIT G
July 29, 2016 Cash Repatriation Plan

    
            
        


Schedules and exhibits described in this agreement have been omitted.  The
registrant undertakes to furnish supplementally a copy of such schedules and
exhibits upon request.




















vi
#88639600v31





--------------------------------------------------------------------------------




TRANSACTION AGREEMENT
This AGREEMENT (this “Agreement”) dated as of July 29, 2016 among Emerson
Electric Co., a Missouri corporation (“Seller”), Cortes NP JV Holdings, LLC, a
Delaware limited liability company (“Holdings”), Cortes NP Holdings, LLC, a
Delaware limited liability company and a wholly owned subsidiary of Holdings
(“Parent”), Cortes NP Acquisition Corporation, a Delaware corporation and a
wholly owned Subsidiary of Parent (“Buyer”), and ASCO Power GP, LLC, a Delaware
limited liability company and wholly owned Subsidiary of Parent (“ASCO GP LLC”).
WITNESSETH:
WHEREAS, Seller, together with its Subsidiaries, owns and operates the Business
(as defined below);
WHEREAS, Holdings owns beneficially and of record all of the outstanding
membership interests of Parent, and Parent (i) indirectly owns all of the equity
of Buyer and (ii) directly owns all of the equity of ASCO GP LLC;
WHEREAS, Parent desires to (i) acquire all of the limited partnership interest
of ASCO Power Technologies, L.P., a Delaware limited partnership (“ASCO Power”),
held by Automatic Switch Company, a Delaware corporation and a Retained
Subsidiary (as defined below) (“Automatic Switch”), and (ii) cause ASCO GP LLC
to acquire all of the general partnership interest of ASCO Power held by ASCO
Switch Enterprises LLC (such general partnership interest, together with the
limited partnership interest held by Automatic Switch, the “ASCO Interests”), a
Delaware limited liability company and a Retained Subsidiary (“ASE LLC”), in
each case, for certain newly issued Class B Units of membership interests in
Parent with the terms and conditions set forth in the Operating Agreement (the
“Class B Units”) and the ASCO Cash Consideration (as defined below), if any,
upon the terms and subject to the conditions hereinafter set forth;
WHEREAS, Buyer desires to purchase the Shares (as defined below) (other than the
ASCO Interests), and the Transferred Assets (as defined below) and assume the
Assumed Liabilities (as defined below) from Seller and its Subsidiaries, and
Seller and its Subsidiaries desire to sell the Shares (other than the ASCO
Interests) and the Transferred Assets and transfer the Assumed Liabilities to
Buyer, upon the terms and subject to the conditions hereinafter set forth;
WHEREAS, at Closing, to govern their ongoing rights and obligations as members
of Parent, each of Seller and Holdings have agreed to enter into the Operating
Agreement; and
WHEREAS, concurrently with the execution of this Agreement, as an inducement to
and condition of Seller’s willingness to enter into this Agreement and the other
Transaction Documents to which it is a party, Parent and Buyer are delivering to
Seller a limited guaranty of Platinum Equity Capital Partners III, L.P., a
Delaware limited partnership (“Sponsor”) in favor of Seller with respect to the
performance by Parent and Buyer of certain of their respective obligations
hereunder, duly executed by Sponsor and dated as of the date hereof (the
“Limited Guaranty”);
























#88639600v31







--------------------------------------------------------------------------------




NOW, THEREFORE, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS


Section 1.01 Definitions. (a) As used herein, the following terms have the
following
meanings:


“1934 Act” means the Securities Exchange Act of 1934.
“338(h)(10) Entities” means Electric Reliability Services, Inc.; Emerson Network
Power Solutions Inc.; ASCO Services, Inc.; Liebert Corporation; UP Systems Inc.;
High Voltage Maintenance Corp; Emerson Network Power, Liebert Services, Inc.;
Liebert Field Services, Inc.; Emerson Network Power Energy Systems North
America, Inc.; Liebert North America, Inc.; Alber Corp.; and Vertiv Co.
“Accounting Policies and Modified Net Working Capital Value Schedule” means the
schedule setting forth the determination of Modified Net Working Capital Value
and the accounting policies, principles, practices and methodologies, in each
case, as set forth in Schedule I.
“Action” means any action, suit, claim, arbitration, mediation, investigation or
proceeding, in each case by or before any arbitrator, mediator or Governmental
Authority.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such other
Person; provided that from and after the Closing, none of Parent, Buyer or any
of their Subsidiaries shall be considered Affiliates of Seller or its
Affiliates. For purposes of this definition, “control” when used with respect to
any Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
correlative meanings.
“Applicable Law” means, with respect to any Person, any transnational, federal,
state, provincial, foreign or local law (including common law), constitution,
treaty, convention, ordinance, code, rule, regulation, order, injunction,
judgment, decree, ruling or other similar requirement enacted, adopted,
promulgated or applied by a Governmental Authority that is binding upon or
applicable to such Person, as amended unless expressly specified otherwise.
“Applicable Transfer Time” means, in the case of (i) a TSA Employee, 11:59:59
p.m. on the relevant TSA Termination Date and (ii) any other Transferred
Employee, the Effective Time.
“ASCO Cash Consideration” means the ASCO Interests Fair Value less the Class B
Units Fair Value as set forth on the Class B Units Fair Value Statement.
“ASCO Interests Fair Value” means the value set forth opposite ASCO Power on the
Master Allocation Statement, as adjusted as provided therein.






















2
#88639600v31







--------------------------------------------------------------------------------




“ASCO Trademarks” means any trademarks, service marks, trade names, corporate
names, business names, trade dress, logos, domain names, and other indicia of
commercial source of origin, including all goodwill associated therewith, and
all common law rights, and registrations and applications for registration
thereof, and all rights therein, containing or comprising the term ASCO or any
abbreviation or variation thereof.
“ASCO Trademark License Agreement” means a trademark license agreement to be
entered into between Buyer and Automatic Switch and ASCO Controls, L.P. at the
Closing in substantially the form attached hereto as Exhibit A.
“Asset Selling Subsidiaries” means each Retained Subsidiary that is a seller of
Transferred Assets hereunder or from which Assumed Liabilities will be assumed
hereunder.
“Assigned Intellectual Property Rights” means all Intellectual Property Rights
that are owned by Seller or a Subsidiary of Seller (other than a Transferred
Subsidiary) and are used or held for use primarily in the conduct of the
Business (but excluding the Emerson Trademarks, the ASCO Trademarks, any and all
social media accounts or identifiers owned by, or registered in the name of,
Seller or a Subsidiary of Seller that incorporate the Emerson Trademarks or the
ASCO Trademarks, and any and all Intellectual Property Rights related to the
Excluded IT Assets or Excluded Software).
“Assigned IT Assets” means any IT Assets that are used or held for use
exclusively in the Business (other than any such assets as are retained by
Seller or a Retained Subsidiary to the extent necessary to enable them to
provide services to the Business under the Transition Services Agreement, such
as servers) and the IT Assets listed in Section 1.01(a) of the Disclosure
Schedule.
“Assigned Software” means the Software listed in Section 1.01(b) of the
Disclosure Schedule and any Software that is sold, or being developed for sale,
by the Business as of the date hereof.
“Assumed Environmental Liabilities” means all Environmental Liabilities
primarily relating to or arising out of the Transferred Assets or the conduct of
the Business as it relates to such Transferred Assets other than (i) the
Retained Environmental Liabilities and (ii) Environmental Liabilities relating
to or arising out of any Divested Business.
“Assumed Plan” means each Business Benefit Plan that is contributed to,
sponsored, maintained or entered into by Seller or a Retained Subsidiary and
that is listed on Section 1.01(c) of the Disclosure Schedule.
“Automatic Transfer Business Employee” means any individual (i) who, as of
immediately prior to the Effective Time, is Employed by Seller or a Retained
Subsidiary and devotes a majority of his or her working time to performing
services on behalf of the Business or a Transferred Subsidiary and (ii) who will
transfer to Buyer or its applicable Subsidiary at the Effective Time
automatically by operation of law pursuant to the Transfer Regulations.
“Automatic Transfer TSA Employee” means any individual (i) who, as of
immediately prior to the Effective Time, is Employed by Seller or a Retained
Subsidiary and devotes a
























3
#88639600v31







--------------------------------------------------------------------------------




majority of his or her working time to performing services on behalf of the
Business or a Transferred Subsidiary, (ii) whose services are to be provided to
Parent, Buyer or any of their respective Subsidiaries pursuant to the Transition
Services Agreement and (iii) who, if Employed by Seller or a Retained Subsidiary
as of immediately prior to the applicable TSA Termination Date, will transfer to
Parent, Buyer or their applicable Subsidiary on the applicable TSA Termination
Date automatically by operation of law pursuant to the Transfer Regulations.
“Balance Sheet” means the audited combined balance sheet of the Business as of
the Balance Sheet Date.
“Balance Sheet Date” means September 30, 2015.
“Base Modified Net Working Capital Value” means $385,000,000.
“Benefit Plan” means each (i) “employee benefit plan” as defined in Section 3(3)
of ERISA, (ii) compensation, employment, consulting, severance, termination
protection, change in control, transaction bonus, retention or similar plan,
agreement, arrangement, program or policy or (iii) other plan, agreement,
arrangement, program or policy providing for compensation, bonuses,
profit-sharing, equity or equity-based compensation or other forms of incentive
or deferred compensation, vacation benefits, insurance (including any
self-insured arrangement), medical, dental, vision, prescription or fringe
benefits, life insurance, relocation or expatriate benefits, perquisites,
disability or sick leave benefits, employee assistance program, workers’
compensation, supplemental unemployment benefits or post-employment or
retirement benefits (including compensation, pension, health, medical or
insurance benefits).
“Bulletin 7” means the Tax notice issued by the PRC State Administration of
Taxation titled the “State Administration of Taxation’s Bulletin on Several
Issues of Enterprise Income Tax on Income Arising from Indirect Transfers of
Property by Non-resident Enterprises” (State Administration of Taxation Bulletin
[2015] No. 7), as may be amended or supplemented from time to time, including
any similar or replacement law on the Tax treatment of the offshore indirect
transfer of any China Taxable Property and including any applicable laws in the
PRC against the avoidance of PRC Tax.
“Business” means Seller’s Network Power business consisting of the operations
reflected in the Audited Financial Statements and the Interim Financial
Statements, including the design, manufacture, and sale of the following
products and related installation, maintenance, monitoring, and consulting
services, in each case marketed under the principal brand names listed on
Section 1.01(h) of the Disclosure Schedule: (i) the thermal management products
for data centers and other computer and communications networks equipment
applications listed on Section 1.01(i)(i) of the Disclosure Schedule, (ii) the
electrical power management products for data centers, other computer and
communications networks applications, and other applications listed on Section
1.01(i)(ii) of the Disclosure Schedule, (iii) the IT management products for
data centers and other computer and communications networks applications and
other critical applications listed on Section 1.01(i)(iii) of the Disclosure
Schedule, (iv) the unified infrastructure systems for data centers and other
computer and communications networks applications listed on Section 1.01(i)(iv)
of the Disclosure Schedule and (v) services related to the products and systems
referred to in clauses (i) through (iv) above, which services are listed on
Section 1.01(i)(v) of the


























4
#88639600v31





--------------------------------------------------------------------------------




Disclosure Schedule. Notwithstanding the foregoing, it is agreed and understood
that the Business shall not include the Retained Business.
“Business Benefit Plan” means each Benefit Plan for the benefit of any Business
Employee (i) that is contributed to, sponsored, maintained or entered into by
Seller or a Retained Subsidiary, a Transferred Subsidiary or any Affiliate of
any of them, or (ii) to which Seller or a Retained Subsidiary, a Transferred
Subsidiary or any Affiliate of any of them has any Liability.
“Business Day” means a day, other than Saturday, Sunday or other day on which
commercial banks in Los Angeles, California or New York, New York are authorized
or required by Applicable Law to close.
“Business Employee” means any individual who is (i) a Transferred Subsidiary
Business Employee, (ii) an Automatic Transfer Business Employee, (iii) a
Non-Automatic Transfer Business Employee or (iv) a TSA Employee. Notwithstanding
the foregoing or anything else to the contrary in this Agreement, the
individuals listed on Section 1.01(d) of the Disclosure Schedule shall not be
deemed to be Business Employees.
“Business Intellectual Property Rights” means (i) all Assigned Intellectual
Property Rights and (ii) all Intellectual Property Rights owned by the
Transferred Subsidiaries.
“Business Unit” means any of the following business units of the Business (as
used for financial reporting purposes): Data Center Solutions; Services; Latin
America; China; India; Rest of Asia; Energy Systems; Europe; and ASCO.
“Canadian Buyer” means Buyer or a Subsidiary of Buyer that will purchase the
Transferred Assets of Canadian Seller and assume the Liabilities of Canadian
Seller.
“Canadian Seller” means Emerson Electric Canada Limited.
“Canadian Tax Elections” means any election under (i) Part IX of the Excise Tax
Act (Canada), (ii) an Act respecting the Quebec sales tax, if relevant and
applicable, (iii) subsection 20(24) of the Income Tax Act (Canada) (including
any corresponding election as may be required under the laws of provincial
application), if relevant and applicable, (iv) section 22 of the Income Tax Act
(Canada) (including any corresponding election under the laws of provincial
application), if relevant and applicable, and (v) section 56.4 of the Income Tax
Act (Canada) at the request of Buyer or Seller, if relevant and applicable, in
each case, to lawfully seek to minimize the Taxes payable (including by way of
refund or credit) under the Applicable Laws of Canada with respect to the
consummation of the sale of the Transferred Assets of Canadian Seller and the
assumption of the Canadian Liabilities of Canadian Seller.
“Carve Out Plan” means the Project Cortes Network Power Carve Out Plan, dated
July 26, 2016, as such plan may be amended after the date thereof (provided that
no such amendment, when viewed in the aggregate with other amendments, has a
material and adverse effect on the economic terms of the Carve Out Plan from the
perspective of Parent, Buyer and their respective Affiliates).


























5
#88639600v31







--------------------------------------------------------------------------------




“Cash” means all cash, cash equivalents and liquid investments (plus all
uncollected bank deposits and less all outstanding checks) of the Transferred
Subsidiaries in the aggregate; provided, that, for the purposes of this
Agreement, (i) Cash shall not include any cash, cash equivalents or liquid
investments that (A) are required to be held by the Transferred Subsidiaries in
any jurisdiction in order to ensure the accuracy of the representations and
warranties set forth in Section 3.05(c) as of the Closing Date, (B) could not be
lawfully repatriated by a Transferred Subsidiary (or, in the case of the
Transferred Subsidiaries that are members of a cash pool in the People’s
Republic of China, in the aggregate) as a dividend or return of capital under
Applicable Law on the Closing Date (other than Required Foreign Cash), or (C)
are restricted by contract as to withdrawal or usage (other than time deposits
or short-term certificates of deposit) and (ii) to the extent any such cash,
cash equivalents and liquid investments (after application of the exclusions in
the foregoing clause (i)) are held outside of the United States (“Foreign Cash”,
which for the avoidance of doubt does not include Required Foreign Cash), then
with respect to any such Foreign Cash, the sum of (x) the amount of any Cash
Repatriation Damages with respect to such Foreign Cash and (y) any reasonable
and necessary documented out-of-pocket non-tax costs (other than the costs of
transfer from a bank account incurred in the ordinary course of business) that
would be incurred to lawfully repatriate to the United States any such Foreign
Cash as of the day immediately following the Closing Date shall be deducted from
any calculation of such Foreign Cash.
“Cash Purchase Price” means $4,000,000,000 less the Transferred Subsidiary
Intercompany Debt Repayment Amount.
“Cash Repatriation Damages” means:
(i)    (x) for purposes of the definition of “Cash,” the amount of any non-U.S.
taxes that would be incurred to lawfully repatriate to the United States such
Foreign Cash as of the day immediately following the Closing Date, with such
repatriation deemed to occur as a dividend or return of capital up the legal
entity chain of the relevant Transferred Subsidiaries to Parent to the extent
allowed by Applicable Law;


(y) for purposes of Section 5.07, the amount of any non-U.S. taxes that would be
incurred to repatriate to the United States any such Foreign Cash as of the day
immediately following the Closing Date, with such repatriation deemed to occur
as a dividend or return of capital up the legal entity chain of the relevant
Transferred Subsidiaries to Parent to the extent allowed by Applicable Law, even
if such amounts could not be lawfully repatriated; or


(z) for purposes of Section 7.15, the amount of any non-U.S. taxes actually
incurred to repatriate to the United States such Foreign Cash; and


(ii)    a deemed amount of U.S. Tax equal to the product of (x) 15% and (y) the
amount of any dividend or return of capital deemed received (in the case of the
definition of “Cash” and Section 5.07) or actually received (in the case of
Section 7.15) in respect of such Foreign Cash by the Parent U.S. consolidated
tax group in the United States divided by 0.715.


“Cash Repatriation Plan” means the Project Cortes Network Power Cash
Repatriation Plan, dated July 29, 2016, attached hereto as Exhibit G, as such
plan may be amended after the
























6
#88639600v31







--------------------------------------------------------------------------------




date thereof (provided that no such amendment, when viewed in the aggregate with
other amendments, has a material and adverse effect on the economic terms of the
Cash Repatriation Plan from the perspective of Parent, Buyer and their
respective Affiliates).
“China Taxable Property” means the property of an “establishment or place”
situated in the PRC, real estates situated in the PRC, equity interests in PRC
resident enterprises and any other property which, if directly held and
transferred by an enterprise which is not a tax resident in the PRC, the said
enterprise is liable to PRC Income Tax on the said transfer in accordance with
the Applicable Law in respect of PRC Income Tax.
“Closing Date” means the date on which the Closing occurs.
“Closing Date Cash” means the aggregate amount of the Cash held by the
Transferred Subsidiaries as of immediately prior to the Effective Time.
“Closing Date Indebtedness” means the total amount of the Indebtedness of the
Transferred Subsidiaries or included in the Assumed Liabilities as of
immediately prior to the Effective Time.
“Code” means the United States Internal Revenue Code of 1986.
“Combined Tax” means (i) any Tax with respect to which any of the Transferred
Subsidiaries has filed or will file a Tax Return with a member of any Seller
Group on a consolidated basis pursuant to Section 1501 of the Code and (ii) any
income or franchise Tax payable to any state, local or foreign taxing
jurisdiction in which any of the Transferred Subsidiaries has filed or will file
a Tax Return with a member of any Seller Group (other than a group that consists
solely of two or more of the Transferred Subsidiaries) on an affiliated,
consolidated, combined or unitary basis with respect to such Tax.
“Company Entities” means (i) the Transferred Subsidiaries and, to the extent not
already included in such definition, their respective Subsidiaries, and (ii) to
the extent engaged in the conduct of the Business at or prior to the Closing
Date, the Asset Selling Subsidiaries.
“Competition Laws” means statutes, rules, regulations, orders, decrees,
administrative and judicial doctrines, and other laws that are designed or
intended to prohibit, restrict or regulate actions having the purpose or effect
of monopolization, lessening of competition or restraint of trade.
“Confidentiality Agreement” means the confidentiality agreement between Platinum
Equity Advisors, LLC and Seller dated as of May 6, 2016.
“Customs and International Trade Laws” means (in each case to the extent
applicable to the Transferred Subsidiaries or the Business): any Applicable Law
of any Governmental Authority concerning the importation of merchandise, the
export or re-export of products (including technology and services), or the
ethical conduct of international business activities, including but not limited
to the Tariff Act of 1930 as amended and other laws and programs administered or
enforced by U.S. Customs and Border Protection and its successor agencies, the
Export Administration Act of 1979 as amended, the Export Administration
Regulations, the






















7
#88639600v31







--------------------------------------------------------------------------------




International Emergency Economic Powers Act as amended, the Arms Export Control
Act, the International Traffic in Arms Regulations, Executive Orders of the
President of the United States regarding economic sanctions and restrictions on
transactions with designated entities (including countries, terrorists,
organizations and individuals), the economic sanctions administered by the
United States Department of Treasury, Office of Foreign Assets Control, the
anti-boycott regulations administered by the United States Department of
Commerce, and the anti-boycott provisions administered by the United States
Department of Treasury.
“Debt Financing Sources” means the lenders, lead arrangers, bookrunners,
syndication agents or similar entities party to the Debt Commitment Letter,
including any such Persons that have not executed the Debt Commitment Letter as
of the date hereof but become a party thereto after the date hereof in
accordance with the terms thereof.
“Debt Financing Source Related Persons” means, with respect to each Debt
Financing Source, its current or future Affiliates, officers, directors,
managers, employees, equityholders, members, partners, agents and
Representatives.
“Deferred Business” means the Business listed on Schedule II.
“Degrouping Gain” means any chargeable gain for UK corporation tax purposes that
arises in any Transferred UK Subsidiary by virtue of section 179 of the UK
Taxation of Chargeable Gains Act 1992.
“Degrouping Loss” means any loss for UK corporation tax purposes that arises in
any Transferred UK Subsidiary by virtue of section 179 of the UK Taxation of
Chargeable Gains Act 1992.
“Disclosure Schedule” means the disclosure schedule delivered by Seller to
Parent and Buyer concurrently with the execution and delivery of this Agreement.
“Disputed Item” means any item in the Cash/Indebtedness Statement or in the
MNWCV Statement that is disputed by Buyer.
“Divested Business” means any business or line of business of Seller or any of
its Affiliates that was sold by Seller or any of its Affiliates to a purchaser
that was not an Affiliate of Seller prior to the Closing.
“Domestic Subsidiary Shares” means all of the outstanding shares of capital
stock of, or other equity interests in the Transferred Domestic Subsidiaries.
“Emerson Philippines” means Emerson Electric (Asia) Limited - Regional Operating
Headquarters (Philippines).
“Emerson Trademarks” has the meaning set forth in the Intellectual Property
Cross License Agreement.
“Employed” means, with respect to a Business Employee as of an applicable date
of determination, that as of such date such Business Employee (i) is actively
employed, (ii) is
























8
#88639600v31







--------------------------------------------------------------------------------




absent from work on account of paid time off, vacation, sick or personal leave,
short- or long-term disability or leave of absence (other than a leave of
absence resulting from a reduction in force or a “bridging” of age and/or
service credit for purposes of a Business Benefit Plan) or (iii) for whom an
obligation to recall, rehire or otherwise return to employment exists under a
contractual obligation or Applicable Law.
“Environmental Laws” means any Applicable Laws relating to the environment or
any spill, release, discharge, disposal or recycling of, or exposure to, any
pollutant or contaminant or ignitable, corrosive, reactive or otherwise
hazardous substance or waste, but excluding Product Content Laws.
“Environmental Liabilities” means all Liabilities (including the costs of any
Remedial Action) that in each case arise under or relate to any Environmental
Law or a Hazardous Substance, including Liabilities arising from any Third Party
Claims for personal injury, death, or property damage caused by an actual or
alleged release of, or exposure to, a Hazardous Substance.
“Equity Award Deductions” means any item of loss or deduction resulting from or
attributable to (i) any vesting that occurs after the Closing Date of any
performance shares of Seller held by individuals employed by Seller or any
Affiliate of Seller prior to the Closing Date, or (ii) any exercise that occurs
after the Closing Date of any options to acquire shares of Seller held by
individuals employed by Seller or any Affiliate of Seller prior to the Closing
Date.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“Excluded Environmental Liabilities” means all Environmental Liabilities
relating to the Transferred Assets to the extent arising out of actions
occurring or conditions existing prior to the Closing Date and any Environmental
Liabilities that have been assigned to or assumed by any Transferred Subsidiary
prior to the Closing in connection with the actions taken in the Carve-Out Plan
and that do not primarily relate to or arise out of the conduct of the Business;
provided, that, for the sake of clarity, Excluded Environmental Liabilities
shall not include (i) Assumed Environmental Liabilities or (ii) Retained
Environmental Liabilities.
“Existing Litigation Rights” means any pending Action in which any Transferred
Subsidiary or the Business is a co-plaintiff with Seller, any Retained Entity
and/or the Retained Business, including the matters set forth on Section 1.01(e)
of the Disclosure Schedule.
“Final Determination” means (i) any final determination of liability in respect
of a Tax that, under Applicable Law, is not subject to further appeal, review or
modification through proceedings or otherwise (including the expiration of a
statute of limitations or a period for the filing of claims for refunds, amended
returns or appeals from adverse determinations), including a “determination” as
defined in Section 1313(a) of the Code or execution of an IRS Form 870AD or (ii)
the payment of Tax by Parent, Buyer, Seller or any of their respective
Affiliates, whichever is responsible for payment of such Tax under Applicable
Law, with respect to any item disallowed or adjusted by a Taxing Authority,
provided that such responsible party determines that no action should be taken
to recoup such payment and the other party agrees.
























9
#88639600v31







--------------------------------------------------------------------------------




“Foreign Subsidiary Shares” means all of the outstanding shares of capital stock
of, or other equity interests in the Transferred Foreign Subsidiaries.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means any transnational, domestic or foreign federal,
state, provincial or local governmental authority, department, court, agency or
official, including any political subdivision thereof.
“Group Relief” means any relief eligible for surrender or transfer by one
company to another as a result of those companies forming a group for Tax
purposes, including (without limitation) relief surrendered or claimed under
Part 5 Corporation Tax Act 2010.
“Hazardous Substances” means any pollutant or contaminant or any toxic,
radioactive, ignitable, corrosive, reactive or otherwise hazardous substance,
waste or material, including petroleum, its derivatives, by-products and other
hydrocarbons, and any other substance, waste or material regulated as a
pollutant or otherwise as “hazardous” under any Applicable Law pertaining to the
environment.
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.
“Income Tax” means any Tax that is, in whole or in part, based on or measured by
net income or gains, and any similar Tax which, for the avoidance of doubt, does
not include any withholding Tax imposed on a gross basis.
“Indebtedness” means (i) all obligations for borrowed money, (ii) all
obligations evidenced by notes, bonds, debentures or other instruments, (iii)
all obligations for the deferred purchase price of property or services (other
than current liabilities incurred in the ordinary course of business), (iv) all
commitments by which a Person assures a creditor against loss (including
contingent reimbursement obligations regarding letters of credit), excluding
commitments securing performance under contractual obligations in the ordinary
course of business, (v) all obligations for capitalized liabilities under GAAP
of a Person as lessee under capital leases, (vi) all guarantees (other than
product warranties made in the ordinary course of business), including
guarantees of any items set forth in clauses (i) through (v), but excluding any
guarantees of performance by the Business under contractual obligations in the
ordinary course of business, (vii) transaction, change of control or similar
bonuses or payments related to the consummation of the transactions contemplated
by this Agreement and (viii) all outstanding prepayment premiums, if any, and
accrued interest, fees and expenses related to any of the items set forth in
clauses (i) through (vii); provided, that with respect to the Transferred
Subsidiaries, “Indebtedness” shall not include (A) any indebtedness described in
clauses (i) through (vii) above, in each case if such obligation, liability,
guarantee or premium is owed solely to another Transferred Subsidiary or (B) the
Debt Financing or the Transferred Subsidiary Intercompany Debt (including the
principal amount and any accrued interest thereon). For the avoidance of doubt,
the term “Indebtedness” shall not include any pension or other post-employment
benefits.
“Information” means information, whether or not patentable or copyrightable, in
written, oral, electronic or other tangible or intangible forms, stored in any
medium, including studies, reports, records, books, contracts, instruments,
surveys, advertising, marketing, sales and
























10
#88639600v31







--------------------------------------------------------------------------------




promotional materials, including website content, discoveries, ideas, concepts,
know-how, techniques, designs, specifications, drawings, blueprints, diagrams,
models, prototypes, samples, flow charts, data, computer data, disks, diskettes,
tapes, computer programs or other software, marketing plans, customer names and
records, supplier names and records, customer and supplier lists, customer and
vendor data or correspondence, purchase orders, shipping materials, catalogues,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and other technical, financial,
employee or business information or data, files, papers, tapes, keys,
correspondence, plans, invoices, forms, labels, product data and literature,
promotional and advertising materials, technical data, operating manuals,
instructional documents, quality records and regulatory and compliance records.
“Intellectual Property Cross License Agreement” means an intellectual property
cross license agreement to be entered into between Seller and Buyer or an
Affiliate of Buyer at the Closing in substantially the form attached hereto as
Exhibit C.
“Intellectual Property” means any (i) patent and patent application, (ii)
trademark, service mark, trade name, trade dress, logo, brand name, corporate
name and other indicia of origin, and all registrations of and applications to
register the foregoing, together with the goodwill symbolized by any of the
foregoing, (iii) copyright, and all registrations thereof and applications to
register the foregoing, and all works of authorship and copyrightable subject
matter, and all moral rights, (iv) mask work and industrial design, and all
registrations of and applications to register the foregoing, (v) internet domain
name, (vi) trade secret and (vii) any other intellectual property, including
know-how and Software.
“Intellectual Property Rights” means any and all rights (created or arising
under the laws of any jurisdiction anywhere in the world, whether statutory,
common law, or otherwise) now existing and arising from or related to the
Intellectual Property.
“International Plan” means any Business Benefit Plan that covers Business
Employees who perform (or who, as of immediately prior to termination of their
employment with Seller and its Affiliates, performed) services primarily in a
country other than the United States.
“IRS” means the United States Internal Revenue Service.
“IT Assets” means any and all computers, firmware, middleware, servers,
workstations, routers, hubs, switches, data communications lines, and all other
information technology equipment, and all associated documentation, in each case
other than Software.
“knowledge of Seller”, “Seller’s knowledge” or any other similar knowledge
qualification in this Agreement means the actual knowledge after reasonable
inquiry of the individuals set forth in Section 1.01(f) of the Disclosure
Schedule.
“Liability” means any liability, cost, expense, debt or obligation of any kind,
character, or description, and whether known or unknown, accrued, absolute,
contingent or otherwise, and regardless of when asserted or by whom.


















11
#88639600v31







--------------------------------------------------------------------------------




“Lien” means, with respect to any property or asset, any mortgage, lien,
hypothec, license grant, pledge, charge, security interest or encumbrance in
respect of such property or asset.
“Marketing Period” means the first period of 15 consecutive business days
following receipt of the Marketing Material as required in the Debt Commitment
Letter; provided, however, that (i) to the extent the Marketing Period shall not
have elapsed on or prior to August 19, 2016, it shall not commence until on or
after September 4, 2016, (ii) November 25, 2016 shall be excluded as a “business
day” for such purposes and (iii) to the extent the Marketing Period shall not
have elapsed on or prior to December 16, 2016, it shall not commence until on or
after January 3, 2017; provided that Parent may, by notice to Seller, terminate
the Marketing Period on any earlier date so long as the termination of the
Marketing Period would not result in the Debt Financing Commitments becoming
unavailable on the Closing Date.
“Material Adverse Effect” means a material adverse effect on the business,
assets, properties, condition (financial or otherwise), revenue, liabilities or
results of operations of the Business, taken as a whole, except for any such
effect to the extent (i) relating to any Excluded Asset or Excluded Liability or
(ii) resulting from or arising in connection with (but, with respect to clauses
(A) through (E) below, only to the extent that any such matters do not have a
disproportionate effect on the Business as compared to businesses engaged in
similar operations to the Business) (A) changes, developments or conditions in
the financial or securities markets, including in interest rates or currency
exchange rates, (B) changes, developments or conditions in economic, regulatory
or political conditions generally, (C) changes, developments or conditions
affecting generally the industries in which the Business operates or the
industries in which suppliers or customers of the Business operate, (D) changes
or proposed changes in Applicable Law, GAAP or other applicable accounting or
regulatory standards or principles, or in interpretations thereof, occurring
after the date of this Agreement, (E) acts of war, sabotage, terrorism,
cyberattacks, natural disasters or any escalation or worsening thereof, (F) the
announcement of this Agreement or pendency or consummation of the transactions
contemplated hereby, (G) any failure of the Business to meet any internal or
industry financial estimates, forecasts or projections for any period (it being
understood that any effect that has contributed to such failure may be taken
into account in determining whether there has been, or would reasonably be
expected to be, a Material Adverse Effect, unless it is otherwise excluded from
the definition thereof pursuant to a clause other than this clause (G)), (H)
changes attributable to actions or omissions by or at the direction of Parent,
Buyer or any of their Affiliates or (I) any actions taken or omitted to be taken
by Seller or any of its Affiliates that are required or expressly contemplated,
or consented to in writing by Buyer, pursuant to this Agreement.
“Material Liability” means a Liability of more than $2,000,000 or that would
materially interfere with the conduct of the Business as currently conducted.
“Modified Net Working Capital Value” means, as of immediately prior to the
Effective Time, the amount equal to (i) the aggregate amount of Current Assets
of the Business minus (ii) the aggregate amount of Current Liabilities of the
Business, in each case, as defined in and with such adjustments thereto as
specified in the Accounting Policies and Modified Net Working Capital Value
Schedule and otherwise calculated in accordance with, and including the line
items set forth in the Illustrative Modified Net Working Capital Value Statement
set forth in Schedule
























12
#88639600v31







--------------------------------------------------------------------------------




III. For the avoidance of doubt, Modified Net Working Capital Value shall, in
all cases, be determined with respect to the Transferred Assets, Assumed
Liabilities and the Transferred Subsidiaries in their entirety, including those
of the Deferred Business.
“Modified Net Working Capital Value Adjustment” means the positive or negative
difference between Modified Net Working Capital Value and Base Modified Net
Working Capital Value.
“Non-Automatic Transfer Business Employee” means any individual (other than an
Automatic Transfer Business Employee or a Non-Automatic Transfer TSA Employee)
who, as of immediately prior to the Effective Time, is Employed by Seller or a
Retained Subsidiary and who (i) devotes a majority of his or her working time to
performing services on behalf of the Business or a Transferred Subsidiary or
(ii) is listed on Section 1.01(g) of the Disclosure Schedule.
“Non-Automatic Transfer TSA Employee” means any individual (other than an
Automatic Transfer TSA Employee) who, as of immediately prior to the Effective
Time, is Employed by Seller or a Retained Subsidiary and who devotes a majority
of his or her working time to performing services on behalf of the Business or
Transferred Subsidiary, and whose services are to be provided to Parent, Buyer
or any of their Subsidiaries pursuant to the Transition Services Agreement.
“Non-Recoverable Transfer Taxes” means any Transfer Taxes other than Recoverable
Transfer Taxes.
“Operating Agreement” means the Amended and Restated Limited Liability Company
Agreement of Parent by and among Parent, Seller and Holdings to be entered into
as of the Closing substantially in the form attached hereto as Exhibit D.
“Person” means an individual, corporation, general or limited partnership,
limited liability entity, association, trust, joint venture, unincorporated
organization or any other entity or organization, including a Governmental
Authority.
“Post-Closing Tax Period” means any Tax period beginning after the Closing Date;
and, with respect to a Straddle Tax Period, the portion of such Tax period
beginning after the Closing Date.
“PRC” means the People’s Republic of China but excluding, for the purposes of
this Agreement, Hong Kong Special Administrative Region, Taiwan and the Macau
Special Administrative Region.
“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date; and, with respect to a Straddle Tax Period, the portion of such Tax period
ending on the Closing Date.
“Pre-Closing Tax” means any Tax related to a Pre-Closing Tax Period; provided
that in the case of any Tax (other than a Transfer Tax) that is payable for a
Straddle Tax Period, the portion of such Tax related to the Pre-Closing Tax
Period shall equal the portion of such Tax that
































13
#88639600v31





--------------------------------------------------------------------------------




would have been payable if the relevant Tax period ended on and included the
Closing Date. Any payments made prior to the Closing with respect to a Straddle
Tax Period shall be taken into account as though the relevant Taxable period
ended on the Closing Date.


“Product Content Laws” means any Applicable Laws regulating Hazardous Substances
in products manufactured or sold by the Business and associated labeling or
packaging content restrictions relating to environmental attributes or as
respects product take-back or end-of-life requirements.
“Proscribed Information” means Top Secret information, Communication Security
information (except classified keys used to operate secure telephone units),
Restricted Data (as defined in the U.S. Atomic Energy Act of 1954), Special
Access Program information, and Sensitive Compartmented Information, as defined
in the NISPOM, Appendix C, at C-4.
“Qualifying Offer” means an offer of employment made by Buyer or any of its
Subsidiaries to a Non-Automatic Transfer Business Employee, to a Non-Automatic
Transfer TSA Employee or, if applicable, to an Automatic Transfer Business
Employee pursuant to Section 9.02 or an Automatic Transfer TSA Employee pursuant
to Section 9.04, in each case, for employment with Buyer, one of its
Subsidiaries or a Transferred Subsidiary, that is on terms that meet the
requirements set forth in Article 9 including, but not limited to, with regard
to maintenance of terms and conditions of employment (including compensation and
benefits) and service credit.
“Recall” means any customer-wide, SKU-wide or field-wide “recall” or “campaign”
or field service action with respect to repair or replacement.
“Recoverable Transfer Taxes” means (i) the Canadian goods and services
tax/harmonized sales tax imposed under Part IX of the Excise Tax Act (Canada)
and the Quebec sales tax imposed under an Act respecting the Quebec sales tax
and (ii) any other Transfer Taxes that may be recovered (as reasonably
determined by the Party entitled to such Recovery) by way of a refund, credit,
offset or other reduction in Tax liability in the jurisdiction imposing such
Transfer Taxes.
“Remedial Action” means any investigation, remediation, clean-up, abatement,
removal or monitoring (or words of similar import) of Hazardous Substances.
“Representative” means, with respect to any Person, any of such Person’s
directors, officers, employees, counsel, financial and other advisors, auditors,
agents, consultants, accountants, attorneys, financing sources and other
authorized representatives.
“Required Foreign Cash” means an aggregate amount of up to $30,000,000 in cash,
cash equivalents and liquid investments of the Transferred Subsidiaries held in
jurisdictions outside the United States; provided that any cash, cash
equivalents or liquid investments held in any jurisdiction outside the United
States set forth on Section 1.01(k) of the Disclosure Schedule in excess of the
amount set forth on such Section of the Disclosure Schedule with respect to such
jurisdiction shall not constitute Required Foreign Cash.






















14
#88639600v31







--------------------------------------------------------------------------------




“Retained Business” means Seller’s Process Management, Industrial Automation,
Climate Technologies and Commercial & Residential Solutions business segments as
described in Seller’s periodic reports filed pursuant to the 1934 Act and any
other businesses or activities conducted by the Retained Subsidiaries.
“Retained Subsidiaries” means all of the direct and indirect Subsidiaries of
Seller other than the Transferred Subsidiaries.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by any Governmental Authority,
including those of the Office of Foreign Assets Control of the U.S. Department
of Treasury, the Bureau of Industry and Security administered by the U.S.
Department of Commerce, the United Nations Security Council, Her Majesty’s
Treasury of the United Kingdom or the European Union.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, or any similar Governmental Authority, (b) any Person operating,
organized or resident in a country or territory subject to comprehensive
Sanctions or (c) any Person controlled by any such Person.
“Seller Group” means, with respect to U.S. federal income Taxes, the affiliated
group of corporations (as defined in Section 1504(a) of the Code) of which
Seller is a member and, with respect to state, local or foreign income or
franchise Taxes, any consolidated, combined or unitary group of which Seller or
any of its Affiliates is a member for such state, local or foreign income or
franchise Tax purposes.
“Seller Parent Business Contract” means all contracts or agreements that are
used, or held for use, in the conduct of the Business with respect to which at
least one of the parties is Seller or an Affiliate of Seller that is not a
Transferred Subsidiary (whether or not a Transferred Subsidiary is also a
party).
“Seller Parent Entity Level Only Business Contract” means all Seller Parent
Business Contracts to which a Transferred Subsidiary is not a party.
“Shared Contract” means all of the Seller Parent Business Contracts and the
Transferred Subsidiary Retained Business Contracts.
“Shares” means, collectively and singularly, as the case may be, the Domestic
Subsidiary Shares and the Foreign Subsidiary Shares.
“Software” means any and all (i) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code, object code, human readable form or other form, (ii) databases and
compilations, including any and all data and collections of data, whether
machine readable form or otherwise, (iii) descriptions, flow charts and other
work products used to design, plan, organize and develop any of the foregoing,
(iv) screens, user interfaces, report formats, firmware, development tools,
templates, menus,






















15
#88639600v31









--------------------------------------------------------------------------------




buttons and icons and (v) documentation, including user manuals and other
training documentation relating to any of the foregoing.
“Straddle Tax Period” means a Tax period that begins on or before the Closing
Date and ends thereafter.
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than fifty percent (50%)
of (i) the total combined voting power of all classes of voting securities, (ii)
the total combined equity interests or (iii) the capital or profit interests, in
the case of a partnership or (b) otherwise has the power to vote, either
directly or indirectly, sufficient securities to elect a majority of the board
of directors or similar governing body; provided that from and after the
Closing, none of Parent, Buyer or its Subsidiaries shall be considered
Subsidiaries of Seller.
“Tax” means (i) any tax or other like assessment or charge of any kind
whatsoever (including withholding or deduction on amounts paid to or by any
Person), together with any interest, penalty, addition to tax or additional
amount imposed by any Governmental Authority (a “Taxing Authority”) responsible
for the imposition of any such tax (domestic or foreign), and any liability for
any of the foregoing as transferee, (ii) in the case of any of the Transferred
Subsidiaries, liability for the payment of any amount of the type described in
clause (i) as a result of being or having been before the Closing a member of an
affiliated, consolidated, combined or unitary group, or a party to any agreement
or arrangement, as a result of which liability of such Transferred Subsidiary to
a Taxing Authority is determined or taken into account with reference to the
activities of any other Person and (iii) liability of any of the Transferred
Subsidiaries for the payment of any amount as a result of being party to any Tax
Sharing Agreement.
“Tax Asset” means any net operating loss, net capital loss, investment tax
credit, foreign tax credit or any other credit or tax attribute that could be
carried forward or back to reduce Taxes (including deductions and credits
related to alternative minimum Taxes) and losses or deductions deferred by the
Code or other Applicable Law, other than a Degrouping Loss.
“Tax Return” means any report, return, document, declaration or other
information or filing required to be supplied to any Taxing Authority with
respect to Taxes and any amendment thereto, including information returns and
any documents with respect to or accompanying payments of estimated Taxes, or
with respect to or accompanying requests for the extension of time in which to
file any such report, return, document, declaration or other information.
“Tax Sharing Agreements” means all Tax sharing, allocation, indemnification,
reimbursement, receivables or similar agreement (whether or not written) entered
into prior to Closing, including all express or implied agreements or
arrangements, binding Seller or any of its Subsidiaries that provide for the
allocation, apportionment, sharing or assignment of any Tax Liability or
benefit, or the transfer or assignment of income, revenues, receipts, or gains
for the purpose of determining any Person’s Tax liability (other than any
general commercial Contract not primarily relating to Taxes and any contract or
arrangement entered into pursuant to the transactions described in the Carve Out
Plan, including the “preliminary spin steps” and any restructuring described
therein).
























16
#88639600v31







--------------------------------------------------------------------------------




“Third-Party Insurance Policy” means any insurance policy maintained by Seller
which is purchased from a third-party insurance provider, excluding, for the
avoidance of doubt, any self-insurance and other arrangements pursuant to which
Seller directly or indirectly (either through New Providence Mutual Limited or
otherwise) pays claims for insurance.
“Third Party Worker” means any individual who, as of immediately prior to the
Effective Time: (i) devotes the majority of his or her working time to
performing services on behalf of the Business and (ii) provides those services
through an external third party labor broker or distributor.
“Transaction Documents” means, collectively, this Agreement, each Foreign
Transfer Agreement, the Intellectual Property Cross License Agreement, the ASCO
Trademark License Agreement, the Transition Services Agreement, the Operating
Agreement, the Equity Financing Commitment and the Limited Guaranty.
“Transactional Insurance Policy” means the transactional representation and
warranty insurance policy to be purchased by Buyer, or at the direction of
Buyer, in connection with the transactions contemplated by this Agreement.
“Transfer Regulations” means any law implementing Council Directive 77/187/EEC
as amended by Council Directive 90/50/EC and any legislation in any jurisdiction
which provides for the automatic transfer of employment in the event of a
transfer of a business or services.
“Transfer Tax” means any excise, sales, use, goods and services, harmonized
sales, value added, registration stamp, recording, documentary, conveyancing,
franchise, property, land transfer, other transfer and similar Taxes, levies,
charges and fees (including any penalties and interest).
“Transferred Domestic Subsidiaries” means the direct and indirect Subsidiaries
of Seller listed on Schedule IV.
“Transferred Foreign Subsidiaries” means the direct and indirect Subsidiaries of
Seller listed on Schedule V.
“Transferred Subsidiaries” means, collectively, the Transferred Domestic
Subsidiaries and the Transferred Foreign Subsidiaries.
“Transferred Subsidiary Benefit Plan” means each Business Benefit Plan that is
sponsored, maintained or entered into by a Transferred Subsidiary.
“Transferred Subsidiary Business Employee” means any individual who, as of
immediately prior to the Applicable Transfer Time, is Employed by a Transferred
Subsidiary.
“Transferred Subsidiary Intercompany Debt” means all indebtedness owed by any
Transferred Subsidiary to Seller and/or a Retained Subsidiary that is set forth
on Section 1.01(j) of the Disclosure Schedule.
























17
#88639600v31







--------------------------------------------------------------------------------




“Transferred Subsidiary Intercompany Debt Repayment Amount” means the total
outstanding amount, including principal and interest accrued thereon, of all of
the Transferred Subsidiary Intercompany Debt, which amount is set forth on
Section 1.01(j) of the Disclosure Schedule.
“Transferred Subsidiary Retained Business Contract” means all contracts or
agreements that are used, or held for use, in the conduct of the Retained
Business with respect to which one or more Transferred Subsidiaries is a party
(and Seller or a Retained Subsidiary is not a party).
“Transferred UK Subsidiary” means any Transferred Subsidiary that is Tax
resident in the United Kingdom.
“Transition Services Agreement” means a Transition Services Agreement to be
entered into between Buyer and Seller at the Closing in substantially the form
attached hereto as Exhibit E.
“Treasury Regulations” means the rules and regulations promulgated by the U.S.
Treasury Department under the Code.
“Tri-Partite Agreement” means an agreement in a form reasonably satisfactory to
Seller among (a) Seller (or its applicable Affiliate), (b) Buyer or its
applicable Subsidiary and (c) a Business Employee who is based in the
Philippines, Russia or any other country as Seller may reasonably specify,
pursuant to which (i) such Business Employee agrees (x) to the transfer of his
or her employment to Buyer or its applicable Subsidiary and (y) to waive any
entitlement to severance or other termination-related payments or benefits in
connection with such transfer and (ii) Buyer or its applicable Subsidiary agrees
to make an offer to employ such Business Employee on the terms set forth in
Article 9.
“TSA Employee” means an Automatic Transfer TSA Employee or a Non-Automatic
Transfer TSA Employee.
“TSA Termination Date” means, with respect to a TSA Employee, the date on which
Seller or its relevant Affiliate ceases to provide such TSA Employee’s service
pursuant to the Transition Services Agreement.
(b) Each of the following terms is defined in the Section set forth opposite
such term:
Term
 
Section
1060 Allocation Statement
 
2.07(e)
338(h)(10) Allocation Statement
 
2.07(e)
Accounting Referee
 
2.13(c)
Agreement
 
Preamble
Allocation Statements
 
2.07(e)
Alternative Financing
 
7.13(d)
ASCO Interests
 
Preamble
ASCO Power
 
Preamble
Assumed Liabilities
 
2.04





















18
#88639600v31







--------------------------------------------------------------------------------




Term
 
Section
Audited Financial Statements
 
3.06(a)(i)
Automatic Switch
 
Preamble
Base Consideration
 
2.07(b)
Business Registered Intellectual Property Rights
 
3.13(a)
Business Software
 
Section 3.13(f)
Buyer
 
Preamble
Buyer DC Plan
 
9.06(a)
Buyer FSA Plan
 
9.13
Buyer Indemnified Parties
 
11.02(a)
Buyer International Retirement Plan
 
9.09(b)
Buyer Related Parties
 
0
Buyer Warranty Claims
 
Section 11.02(a)
Cap
 
Section 11.02(a)
Carve-Out Documents
 
Section 3.19
Cash Adjustment Reduction
 
2.12(c)
Cash Consideration
 
2.07(b)
Cash/Indebtedness Dispute Notice
 
2.12(b)
Cash/Indebtedness Statement
 
2.12(a)
China Holdover Cash
 
7.15
Class B Units
 
Recitals
Closing
 
2.10(a)
Closing Trigger Date
 
2.10(a)
Competing Business
 
5.03(a)
Covered Business Employee
 
7.06(a)
Credit Support Items
 
7.12
Current Assets
 
Schedule I
Current Liabilities
 
Schedule I
Current Representation
 
7.07(a)
Damages
 
11.02(a)
Debt Financing
 
4.05(a)
Debt Financing Commitment
 
4.05(a)
De Minimis Amount
 
Section 11.02(a)
Deductible
 
Section 11.02(a)
Deferred Closing
 
Section 2.15(a)
Deferred Closing Actions
 
Section 2.15(a)
Deferred Closing Date
 
(a)
Degrouping Joint Election
 
8.07(a)
Designated Person
 
7.07(a)
EECH
 
7.15
Effective Time
 
2.10
e-mail
 
13.01
End Date
 
12.01(a)
Enforceability Exceptions
 
3.02
Environmental Matters
 
11.05
Equity Consideration
 
2.07(a)







19
#88639600v31





--------------------------------------------------------------------------------




Term
 
Section
Equity Financing
 
4.05(a)
Equity Financing Commitment
 
4.05(a)
Estimated MNWCV
 
2.12(a)
Excluded Assets
 
2.03
Excluded IT Assets
 
2.03(g)
Excluded Liabilities
 
05
Excluded Software
 
2.03(f)
FCPA
 
3.11(b)
Final Modified Net Working Capital Value Adjustment
 
2.14(a)
Final Post-Closing Cash/Indebtedness True-Up Payment
 
2.12(c)
Financing
 
4.05(a)
Financing Agreements
 
7.13(a)(i)(B)
Financing Commitments
 
4.05(a)
Financing Failure
 
0
Foreign Cash
 
Definition of Cash
Foreign Transfer Agreement
 
2.11
Guaranty Interest Rate
 
7.12
Hedging Contracts
 
2.03(m)
Holdings
 
Preamble
Holdover Contract
 
7.09(b)(i)
Indemnified Party
 
11.03(a)
Indemnifying Party
 
11.03(a)
Interim Financial Statements
 
3.06(a)(ii)
International Transfer Amount
 
9.09(c)
Limited Guaranty
 
Recitals
Master Allocation Statement
 
2.07(d)
Master Supply Agreements
 
2.03(n)
Material Contract
 
3.09(b)
MNWCV Dispute Notice
 
Section 2.13(b)
MNWCV Statement
 
2.13(a)
Multiemployer Plan
 
Section 3.16(f)
Non-Business Assets
 
Section 7.08(a)
Notice Period
 
11.04
OECD Convention
 
3.11(b)
Parent
 
Preamble
Permits
 
3.14
Permitted Liens
 
3.12(d)(xii)
Philippines DB Plan
 
9.09(f)
Post-Closing Cash/Indebtedness True-Up Payment
 
2.12(a)
Post-Closing Representation
 
7.07(a)
Potential Indemnified Party
 
8.12(d)
Potential Indemnifying Party
 
8.12(d)
Pre-Closing Parent-Filed Income Tax Return
 
8.03(b)
Real Property
 
3.12(a)(i)
Regulatory Laws
 
7.01(d)





20
#88639600v31







--------------------------------------------------------------------------------




Term
 
Section
Relevant Period
 
9.05
Retained Environmental Liabilities
 
11.02(a)(iv)(B)
Seller
 
Preamble
Seller DB Plan
 
9.07
Seller DC Plan
 
9.06(a)
Seller FSA Plan
 
9.13
Seller Funded IT Transition Costs
 
Section 7.09(e)
Seller International Retirement Plan
 
9.09
Seller Tax Records
 
8.05(b)
Seller Welfare Plan
 
9.11(a)
Sponsor
 
Preamble
Solvent
 
4.06
Tax Claim
 
8.12(d)
Tax Controversy
 
8.12(d)
Tax Loss
 
8.12(a)
Taxing Authority
 
Definition of “Tax”
Termination Fee
 
12.03(a)
Third Party Claim
 
11.03(a)
Third Party Consent
 
7.09(b)(i)
Transferred Assets
 
2.02
Transferred Employee
 
9.01
Transferred Subsidiary Holdover Contract
 
7.09(c)
Transferred Subsidiary Securities
 
3.05(b)
UK Indemnified Sum
 
11.08(a)
UK Claim
 
11.08(a)
Unclaimed Property Liabilities
 
Section 11.02(a)(v)
WARN
 
7.05
Warranty Breach
 
11.02(a)(i)





Section 1.02 Other Definitional and Interpretative Provisions. The words
“hereof”, “herein” and “hereunder” and words of like import used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof. References to Articles, Sections, Exhibits and Schedules are to
Articles, Sections, Exhibits and Schedules of this Agreement unless otherwise
specified. All Exhibits and Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein. Any capitalized terms used in any Exhibit or Schedule but not otherwise
defined therein shall have the meaning as defined in this Agreement. Any
singular term in this Agreement shall be deemed to include the plural, and any
plural term the singular. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”, whether or not they are in fact followed by
those words or words of like import. “Writing”, “written” and comparable terms
refer to printing, typing and other means of reproducing words (including
electronic media) in a visible form. References to any agreement or contract are
to that agreement or contract as amended, modified or supplemented from time to
time in accordance with the terms thereof.












21
#88639600v31







--------------------------------------------------------------------------------




References to any Person include the successors and permitted assigns of that
Person. References from or through any date mean, unless otherwise specified,
from and including or through and including, respectively. References to “law,”
“laws” or to any Applicable Law shall be deemed to refer to such law or
Applicable Law as amended from time to time, except as otherwise specified
herein, and to any rules or regulations promulgated thereunder. All references
to any time herein shall refer to Eastern Time, unless otherwise specified. The
parties have participated jointly in the negotiation and drafting of this
Agreement and, in the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as jointly drafted by the parties and
no presumption or burden of proof shall arise favoring or disfavoring any party
by virtue of the authorship of any provision of this Agreement.


ARTICLE 2
CONTRIBUTION, PURCHASE and SALE


Section 2.01 Contribution and Exchange of ASCO Interests; Purchase and Sale of
Shares. Upon the terms and subject to the conditions of this Agreement at the
Closing:


(a)(i) Seller agrees to cause Automatic Switch to contribute, convey, transfer,
assign and deliver to Parent, and Parent agrees to acquire from Automatic
Switch, all of Automatic Switch’s right, title and interest in, to and under the
ASCO Interests held by it, free and clear of any Lien, and (ii) Seller agrees to
cause ASE LLC to contribute, convey, transfer, assign and deliver to ASCO GP
LLC, and Parent agrees to cause ASCO GP LLC to acquire from ASE LLC, all of ASE
LLC’s right, title and interest in, to and under the ASCO Interests held by it,
free and clear of any Lien. In consideration for the contributions, conveyances,
transfers, assignments and deliveries described in the foregoing clauses (i) and
(ii), Parent shall issue to Automatic Switch the Equity Consideration and pay to
Automatic Switch the ASCO Cash Consideration; and


(b)Seller agrees to, and to cause the applicable Retained Subsidiaries to sell,
convey, transfer, assign and deliver, or cause to be sold, conveyed,
transferred, assigned and delivered to Buyer, and Buyer agrees to purchase from
Seller and such applicable Retained Subsidiaries, all of Seller’s or such
applicable Retained Subsidiaries’ right, title and interest in, to and under the
Shares (other than the ASCO Interests).


Section 2.02 Purchase and Sale of the Transferred Assets. Except as otherwise
provided below, upon the terms and subject to the conditions of this Agreement,
including Section 2.15, Buyer agrees to purchase from Seller and the Retained
Subsidiaries, and Seller agrees to, and to cause the Retained Subsidiaries to,
sell, convey, transfer, assign and deliver, or cause to be sold, conveyed,
transferred, assigned and delivered, to Buyer at the Closing, free and clear of
any Liens other than Permitted Liens, all of Seller’s and the Retained
Subsidiaries’ right, title and interest in, to and under the assets, properties
and business, of every kind and description, owned, used or held for use
primarily in the conduct of the Business by Seller or any of the Retained
Subsidiaries (but excluding any Excluded Assets and excluding any assets,
properties and businesses owned by a Transferred Subsidiary) as the same shall
exist as of the Effective Time,


































22
#88639600v31







--------------------------------------------------------------------------------




including all right, title and interest of Seller and the Retained Subsidiaries
in, to and under the following assets to the extent owned by Seller or any
Retained Subsidiary immediately prior to the Effective Time (collectively, the
“Transferred Assets”):
  
(a)the Real Property, together with all buildings, fixtures and improvements
erected thereon, and the leases of, and other interests in the Real Property;


(b)all tangible personal property and interests therein owned, used or held for
use primarily in the conduct of the Business;


(c)all inventory, raw materials, work-in-process, finished goods, supplies and
other inventories of the Business (determined in a manner consistent with the
manner in which such assets have been allocated to the Business in the Interim
Financial Statements);


(d)subject to Section 7.09(a)-(c), all rights under (i) all contracts,
agreements, licenses, commitments, sales and purchase orders and other
instruments primarily related to the conduct of the Business or (ii) rights to
enforce any contract or agreement (including all ancillary documents or
agreements related thereto) governing the purchase of any business that forms a
part of the Business (whether by merger, sale or purchase of securities or
assets or otherwise) in accordance with Section 7.09(f), but, in each case,
excluding the Hedging Contracts and the Seller Parent Business Contracts (which
Seller Parent Business Contracts shall be governed by Section 7.09(a) - (c));


(e)all transferable rights, claims, credits, causes of action or rights of
set-off against third parties relating to or arising from the Transferred
Assets, including unliquidated rights under manufacturers’ and vendors’
warranties;


(f)all trade accounts receivable and other receivables of the Business,
including any intercompany accounts receivable that are payable by Seller or any
Retained Subsidiary (all as determined in a manner consistent with the manner in
which such assets have been allocated to the Business in the Interim Financial
Statements);


(g)all prepaid assets of the Business other than prepaid insurance (determined
in a manner consistent with the manner in which such assets have been allocated
to the Business in the Interim Financial Statements);


(h)all Assigned Intellectual Property Rights;


(i)all Assigned Software and Assigned IT Assets;


(j)all bank accounts exclusively dedicated to the Business;


(k)all transferable insurance policies exclusively related to the Business and
the rights set forth in Section 5.06;


(l)all transferable governmental licenses, permits or other governmental
authorizations primarily used or held for use in the Business;




















23
#88639600v31







--------------------------------------------------------------------------------






(m)loans to Business Employees as set forth in Section 2.02(m) of the Disclosure
Schedule;
 
(n)all books, records, files, papers and Information relating primarily to the
Business (other than, subject to Section 2.02(o), personnel records), whether in
hard copy or electronic format, including any information to the extent relating
to any Tax imposed on the Transferred Assets (it being understood that Seller
and the Retained Subsidiaries shall be permitted to retain copies of such
materials and that Buyer shall, at its reasonable request, be provided copies of
those portions of any such materials to the extent relating to (but not relating
primarily to) the Business upon request);
 
(o)to the extent permitted by Applicable Law, the personnel records (including
all human resources and other records) relating to the Transferred Employees;
and


(p)any assets of any Transferred Subsidiary Benefit Plan or any Assumed Plan
allocable to the Liabilities under such plan which, for the avoidance of doubt,
shall include amounts set aside in trust or a bank account.


Section 2.03 Excluded Assets. Buyer expressly understands and agrees that all of
the assets of Seller and the Retained Subsidiaries other than the Transferred
Assets shall remain the property of Seller or such Retained Subsidiaries
(collectively, the “Excluded Assets”), which shall include the following:


(a)all cash and cash equivalents on hand and in banks;


(b)all bank accounts not exclusively related to the Business;


(c)subject to Section 5.06, all insurance policies not exclusively related to
the Business and all claims, credits, causes of action or rights thereunder;


(d)all real property (other than the Real Property), together with all
buildings, fixtures and improvements erected thereon, and the leases of, and
other interests in such real property;


(e)all Intellectual Property Rights (other than the Assigned Intellectual
Property Rights), including the Emerson Trademarks and the ASCO Trademarks;


(f)all Software (other than the Assigned Software) (the “Excluded Software”);


(g)all IT Assets (other than the Assigned IT Assets) (the “Excluded IT Assets”);


(h)all books, records, files and papers, whether in hard copy or electronic
format, prepared in connection with this Agreement, the other Transaction
Documents or the announced spinoff of the Business from Seller or the
transactions contemplated






























24
#88639600v31







--------------------------------------------------------------------------------




hereby or thereby, all minute books and corporate records of Seller and the
Retained Subsidiaries, and Information to the extent not included within
Transferred Assets;


(i)all rights of Seller or any of the Retained Subsidiaries arising under the
Transaction Documents or the transactions contemplated thereby;


(j)all assets of the Business Benefit Plans (other than the Transferred
Subsidiary Benefit Plans and the Assumed Plans as provided in Section 2.02(p)),
except as otherwise expressly provided in Article 9;


(k)the personnel records (including all human resources and other records) of
Seller or a Retained Subsidiary relating to employees of Seller or such Retained
Subsidiary;


(l)any Existing Litigation Right;
 
(m)all hedging or swap contracts, agreements or similar arrangements (such
contracts, to the extent relating primarily to the Business, the “Hedging
Contracts”);


(n)the Master Supply Agreements listed in Section 2.03(n) of the Disclosure
Schedule (such contracts, agreements and obligations collectively, the “Master
Supply Agreements”);
 
(o)all Tax Assets, as well as any rights to Tax refunds or credits in respect of
Tax overpayments;
 
(p)all equity interests of Seller in entities other than the Transferred
Subsidiaries; and


(q)the other property and assets described in Section 2.03(q) of the
Disclosure Schedule.


Section 2.04 Assumed Liabilities Upon the terms and subject to the conditions of
this Agreement, including Section 2.15, Buyer agrees, effective at the Effective
Time, to assume all Liabilities of Seller or any of the Retained Subsidiaries
primarily relating to or arising out of the Transferred Assets or the Business
(as currently or formerly conducted) as they exist at the Effective Time, except
for the Excluded Liabilities, including the following Liabilities of Seller or
any of the Retained Subsidiaries (collectively the “Assumed Liabilities”):


(a)all Liabilities set forth on the Balance Sheet to the extent not satisfied
prior to the Effective Time and to the extent not constituting Excluded
Liabilities;
 
(b)all Liabilities arising under the contracts, agreements and other
instruments included in the Transferred Assets pursuant to Section 2.02(d);


(c)all Liabilities (i) under warranty obligations in respect of returns,
Recalls, remedial actions or similar Liabilities relating to any products
manufactured or sold by
























25
#88639600v31







--------------------------------------------------------------------------------




the Business or (ii) relating to, or arising out of, the use, application,
malfunction, defect, design operation, performance or suitability of any product
of the Business;


(d)all trade accounts payable and other accounts and notes payable of the
Business;


(e)all Liabilities that are provided by this Agreement or any other Transaction
Document (or the Schedules hereto or thereto) as Liabilities to be assumed by
Buyer or any Transferred Subsidiary, and all agreements, obligations and
Liabilities of Buyer or any Transferred Subsidiary under this Agreement or any
other Transaction Document;


(f)all Assumed Environmental Liabilities;


(g)all Liabilities (x) arising out of or in connection with the Assumed Plans or
(y) expressly assumed by Buyer pursuant to Section 7.05 or Article 9;


(h)all Liabilities with respect to each Transferred Employee (excluding any
Liabilities arising out of or in connection with any Business Benefit Plan that
is not a Transferred Subsidiary Benefit Plan or an Assumed Plan, except as
otherwise expressly provided herein);
 
(i)all Liabilities or obligations arising out of any Action primarily relating
to or arising out of the Business or the Transferred Assets; and


(j)all Liabilities or obligations arising under any contract or agreement
(including all ancillary documents or agreements related thereto) governing the
purchase or sale of any business that forms a part of the Business (whether by
merger, sale or purchase of securities or assets or otherwise).


Buyer may not offset against its obligation to pay or perform any Assumed
Liability any amounts owed or alleged to be owed to Buyer by Seller or any of
its Affiliates on the basis of any breach or alleged breach of any
representation, warranty or covenant contained in the Transaction Documents or
any right to indemnification hereunder or otherwise, it being agreed that the
foregoing is a limitation on the right of offset only and shall not in any way
limit any other remedy that Buyer may have for any such breach or any such right
to indemnification.
Section 2.05 Excluded Liabilities. Buyer is assuming only the Assumed
Liabilities from Seller and the Retained Subsidiaries and is not assuming any
other Liability of Seller or any of the Retained Subsidiaries or any of their
Affiliates. All such other Liabilities shall be retained by and remain
Liabilities of Seller or the Retained Subsidiaries, as applicable (all such
Liabilities not being assumed being herein referred to as the “Excluded
Liabilities”), including the following:


(a)all Liabilities to the extent primarily arising out of or relating to the
operation or conduct by Seller or any of its Subsidiaries of any Retained
Business;


































26
#88639600v31





--------------------------------------------------------------------------------




(b)all Liabilities to the extent primarily arising out of or relating to any
Excluded Asset;


(c)all Liabilities relating to current or former employees of Seller or any of
its Affiliates (other than the Transferred Employees as provided in Sections
2.04(g) and (h)) and all Liabilities that are expressly retained by Seller
pursuant to Section 7.05 or Article 9;


(d)all Indebtedness (other than Indebtedness solely among the Transferred
Subsidiaries or Indebtedness that is taken into account in determining the Cash
Consideration);
 
(e)all Liabilities under the Hedging Contracts;


(f)all Liabilities to any broker, finder or agent for any investment banking or
brokerage fees, finders’ fees or commissions relating to the transactions
contemplated by this Agreement and any other fees and expenses for which Seller
is responsible pursuant to Section 13.03;
 
(g)subject to Section 8.03(e), all Liabilities of Seller and the Retained
Subsidiaries for Taxes;


(h)all Liabilities related to any Divested Business; and


(i)all Excluded Environmental Liabilities.


Section 2.06 Limitation on Assignment of Transferred Assets. Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign any Transferred Asset or any right thereunder if an
attempted assignment, without the consent of, or other action by, any third
party, would constitute a breach thereunder or in any way adversely affect the
rights of Buyer or Seller or any of their respective Affiliates thereunder. If
such consent is not obtained or such other action is not taken, Seller and Buyer
shall cooperate in a mutually agreeable arrangement under which Buyer would
obtain the benefits and assume the obligations thereunder in accordance with
this Agreement.


Section 2.07 Consideration; Allocation of Base Consideration. (a) The
consideration for the ASCO Interests shall (i) be 150,000 newly issued Class B
Units (the “Equity Consideration”) and (ii) the ASCO Cash Consideration.
 
(b)The purchase price for the Transferred Assets and the Shares (other than the
ASCO Interests) is an amount in cash equal to (i) the Cash Purchase Price less
(ii) the ASCO Cash Consideration plus (iii) the Modified Net Working Capital
Value Adjustment plus (iv) Closing Date Cash, minus (v) Closing Date
Indebtedness (together with the ASCO Cash Consideration, the “Cash
Consideration” and together with the Equity Consideration, the “Base
Consideration”).




 






























27
#88639600v31







--------------------------------------------------------------------------------




(c)The Base Consideration shall be paid or delivered, as applicable, as provided
in Section 2.10, and the Cash Consideration shall be subject to adjustment as
provided in Section 2.12 and Section 2.14.


(d)The Base Consideration shall be allocated to the Transferred Assets and the
Shares as set forth in the statement attached hereto as Exhibit F (the “Master
Allocation Statement”), which shall include a specific allocation with respect
to the Deferred Business.


(e)As promptly as practicable after the Closing, but not later than 180 days
after the Closing Date, Buyer shall deliver (i) if a Section 338(h)(10) election
is made with respect to one or more of the 338(h)(10) Entities, a statement
allocating the “aggregate deemed sales price” (as such term is defined in
Treasury Regulations Section 1.338-4) with respect to each such 338(h)(10)
Entity in accordance with the Treasury Regulations promulgated under Section
338(h)(10), consistent with the allocation of the Cash Consideration to such
338(h)(10) Entity provided on the Master Allocation Statement, adjusted as
necessary pursuant to Section 2.07(e) (the “338(h)(10) Allocation Statement”)
and (ii) a statement allocating the Cash Consideration with respect to the
Transferred Assets (as provided on the Master Allocation Statement, adjusted as
necessary pursuant to Section 2.07(f)), plus any Assumed Liabilities and
capitalized costs taken into account under Section 1060 of the Code, among the
Transferred Assets in accordance with Section 1060 of the Code, together with
any required corresponding allocation for Canadian tax purposes (the “1060
Allocation Statement” and, together with the Master Allocation Statement and the
338(h)(10) Allocation Statement, the “Allocation Statements”). If, within 20
days after the delivery of the 338(h)(10) Allocation Statement or the 1060
Allocation Statement, as applicable, Seller notifies Buyer in writing that
Seller objects to any allocation set forth thereon, Buyer and Seller shall
negotiate in good faith to resolve such objection. In the event that Buyer and
Seller are unable to resolve such dispute within 20 days following Seller’s
notification of such objection, Buyer and Seller shall jointly retain an
Accounting Referee (as defined in Section 2.13(c) below) to resolve the disputed
items. Upon resolution of the disputed items, the 338(h)(10) Allocation
Statement or the 1060 Allocation Statement, as applicable, shall be adjusted to
reflect such resolution. The costs, fees and expenses of the Accounting Referee
shall be borne equally by Buyer and Seller.


(f)Notwithstanding anything to the contrary in Section 2.07(a) or (b), if an
adjustment is made with respect to the Base Consideration pursuant to Section
2.12 or Section 2.14 or otherwise, such adjustment shall be allocated to (x) the
ASCO Interests, if such adjustment was made in respect of the Current Assets,
Current Liabilities, Cash or Indebtedness of ASCO Power as of the Effective Time
or (y) in all other cases, the Shares of Liebert Corporation and, in each case,
the Allocation Statement shall be adjusted in a manner consistent therewith with
no sub-allocation to Avocent Corporation.


(g)Parent, Buyer and Seller shall, and shall cause their respective Subsidiaries
to, file all Tax Returns (including amended returns and claims for refunds) and
information reports in a manner consistent with the Allocation Statements,
absent a Final Determination that an alternative allocation is required by
Applicable Law.


(h)After the date hereof and prior to Closing, Seller shall engage a nationally
regarded valuation or accounting firm of Seller’s choosing, at Seller’s sole
cost and expense, to determine




























28
#88639600v31







--------------------------------------------------------------------------------




the fair market value as of the Effective Time of the Class B Units to be
received by Automatic Switch at Closing (the “Class B Units Fair Value”). Seller
shall deliver to Parent a written statement setting forth such determination
(the “Class B Units Fair Value Statement”).


Section 2.08 [Intentionally Omitted].


Section 2.09 [Intentionally Omitted].


Section 2.10 Closing. (a) Subject to Section 2.15, the closing (the “Closing”)
of the contribution, purchase and sale, as the case may be, of the ASCO
Interests, the other Shares and the Transferred Assets and the assumption of the
Assumed Liabilities hereunder shall take place by the electronic exchange of
documents on the last Business Day in the calendar month in which all of the
conditions set forth in Article 10 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to the satisfaction or,
to the extent permitted by Applicable Law, waiver of those conditions) have been
first satisfied (or, to the extent permitted by Applicable Law, waived) (the
date on which such conditions are satisfied (or, to the extent permitted by
Applicable Law, waived), the “Closing Trigger Date”); provided, that, (x) if
there are less than three Business Days remaining in the calendar month when the
Closing Trigger Date occurs, the Closing shall occur on the last Business Day in
the immediately succeeding month, so long as all of the conditions set forth in
Article 10 (other than those conditions that by their nature are to be satisfied
at the Closing, but subject to the satisfaction or, to the extent permitted by
Applicable Law, waiver of those conditions) are satisfied (or, to the extent
permitted by Applicable Law, waived) on such date and (y) Seller may, in its
sole discretion, elect to have the Closing occur on a date other than the last
Business Day of the month, in which case, the Closing will occur as soon as
possible, but in no event sooner than three Business Days or later than five
Business Days after the Closing Trigger Date; provided, further, that if the
Closing Trigger Date occurs prior to the last day of the Marketing Period, the
Closing Trigger Date shall be deemed to be the last day of the Marketing Period.
The Closing shall be deemed effective as of 11:59:59 p.m. on the Closing Date in
each applicable local jurisdiction of each applicable Transferred Subsidiary
(the “Effective Time”).


(b)At the Closing, the following transactions will occur concurrently:


(i)Buyer shall deliver:


(A)to Seller, a certificate, dated the Closing Date and signed by an executive
officer of Buyer, pursuant to Section 10.03(c) hereof;
 
(B)to Seller, a duly executed counterpart to each Transaction Document (other
than this Agreement or any Transaction Document executed prior to the Closing)
to which Buyer or any Affiliate thereof (other than Parent) is a party;
 
(C)to Seller, an amount equal to the Cash Purchase Price less the ASCO Cash
Consideration in immediately available funds by wire transfer to an account or
accounts designated by Seller, by notice to Buyer; and




























29
#88639600v31







--------------------------------------------------------------------------------




(D)any applicable Canadian Tax Elections to be made by Canadian Buyer;
 
(ii)Parent shall:
 
(A)cause its operating agreement to be amended and restated to reflect the terms
of the Operating Agreement; and
 
(B)deliver:
  
(1)to Seller, a certificate, dated the Closing Date and signed by an executive
officer of Parent, pursuant to Section 10.03(c) hereof;
 
(2)to Seller, a duly executed counterpart to each Transaction Document (other
than this Agreement or any Transaction Document executed prior to the Closing)
to which Parent is a party; and
 
(3)on behalf of itself and ASCO GP LLC, to Automatic Switch, an amount equal to
the ASCO Cash Consideration in immediately available funds by wire transfer to
an account or accounts designated by Seller, by notice to Parent;
 
(iii)Holdings shall deliver to Seller, a duly executed counterpart to each
Transaction Document (other than this Agreement or any Transaction Document
executed prior to the Closing) to which Holdings is a party;


(iv)ASCO GP LLC shall deliver to Seller, a duly executed counterpart to each
Transaction Document (other than this Agreement or any Transaction Document
executed prior to the Closing) to which ASCO GP LLC is a party;
 
(v)Seller shall deliver, or cause to be delivered:


(A)to Parent and Buyer, a certificate, dated the Closing Date and signed by an
executive officer of Seller, pursuant to Section 10.02(b) hereof;
 
(B)to Parent, Buyer and, where applicable Holdings, a duly executed counterpart
to each Transaction Document (other than this Agreement or any Transaction
Document executed prior to the Closing) to which Seller or any Affiliate thereof
is a party;
  
(C)to Parent, duly executed resignations, dated the Closing Date, for each
officer or director of each of the Transferred Domestic Subsidiaries and any
other Transferred Subsidiary designated by Parent at least five Business Days
prior to the Closing Date;
 
(D)to Parent, a duly executed certificate, in customary form and substance
reasonably acceptable to Buyer, from Seller, each Retained Subsidiary


























30
#88639600v31







--------------------------------------------------------------------------------




transferring Shares and each Asset Selling Subsidiary, certifying that either
(x) such Person is not a foreign person or (y) the Shares or Transferred Assets
acquired from such Person are not U.S. real property interests, as such terms
are used under applicable Tax laws;
  
(E)to Parent, a certificate for the ASCO LP Interest held by Automatic Switch
that is duly endorsed or accompanied by a stock power duly endorsed in blank,
with any required transfer stamps affixed thereto;
  
(F)to ASCO GP LLC, a certificate for the ASCO LP Interest held by ASE LLC that
is duly endorsed or accompanied by a stock power duly endorsed in blank, with
any required transfer stamps affixed thereto;
  
(G)to Buyer, certificates for the Shares (to the extent the applicable Shares
are certificated) of the Domestic Subsidiaries and Great River Holding Limited
that are (to the extent required by Applicable Law) duly endorsed or accompanied
by stock powers duly endorsed in blank, with any required transfer stamps
affixed thereto; and
  
(H)any applicable Canadian Tax Elections to be made by Canadian Seller or any of
its Affiliates; and
 
(I)if required by Section 8.04(b), a duly completed and executed Form 8023 for
each 338(h)(10) Entity.
 
provided that, in the case of (iv) above, any delivery to the extent related to
the Deferred Closing shall occur pursuant to Section 2.15(d).
(c)Immediately after the Closing, Buyer shall, or shall cause one or more of its
Subsidiaries to use a portion of the proceeds from the Financing to repay, or
cause to be repaid, the Transferred Subsidiary Intercompany Debt in immediately
available funds. Upon receipt of such wire transfer (which receipt shall be
promptly confirmed Seller), the Transferred Subsidiary Intercompany Debt shall
be satisfied in full, and each Transferred Subsidiary shall be automatically and
irrevocably released from all Liabilities with respect to the Transferred
Intercompany Debt. The foregoing notwithstanding, in lieu of repaying any such
Transferred Subsidiary Intercompany Debt, Buyer may, or may cause one or more of
its Subsidiaries to, use a portion of the proceeds from the Financing to
purchase such Transferred Subsidiary Intercompany Debt by paying the holder
thereof the principal amount of and any accrued interest on such Transferred
Subsidiary Intercompany Debt.


Section 2.11 Foreign Transfer Agreements; Carve-Out Documents. (a) The transfer
of each Transferred Foreign Subsidiary (that is being sold directly) and the
assignment of the Transferred Assets and assumption of the Assumed Liabilities
relating to any portion of the Business located outside of the United States
will, to the extent required by Applicable Law, be effected pursuant to
individual short-form acquisition agreements (each a “Foreign Transfer
Agreement”) on a country-by-country basis in substantially the form attached as
Exhibit G to this Agreement; provided that, in each case, the Foreign Transfer
Agreements shall serve purely to effect the legal transfer of the applicable
Transferred Foreign Subsidiary or the assignment of


























31
#88639600v31







--------------------------------------------------------------------------------




such Transferred Assets and assumption of such Assumed Liabilities. For the
avoidance of doubt, (i) the Foreign Transfer Agreements shall not have any
effect on the value being given or received by Seller or Buyer, including the
allocation of assets and Liabilities and indemnities as between them, all of
which shall be determined solely in accordance with this Agreement and (ii) in
the event of any conflicts between any Foreign Transfer Agreement and this
Agreement, the terms of this Agreement shall control in all respects. Seller and
Buyer shall not, and shall cause their respective Affiliates not to, bring any
claim for any cause of action under any Foreign Transfer Agreement.


(b)Each of the parties to this Agreement acknowledges and agrees, on their own
behalf and on behalf of each of their Affiliates, that (i) those of the
Carve-Out Documents entered into prior to the date hereof as set forth on
Section 3.19 of the Disclosure Schedule have been, and those of the Carve-Out
Documents that will be entered into prior to the Closing, will be, entered into
to give effect to the steps in the Carve-Out Plan to be implemented prior to the
Closing, (ii) from and after Closing, any disputes arising under the Carve-Out
Documents shall be conducted by Parent or Seller, on behalf of its applicable
Affiliate that is a party to the applicable Carve-Out Document, against Seller
or Parent, as if Seller or Parent, as applicable, were the applicable
counterparty to the applicable Carve-Out Document, and in accordance with
Section 13.06 hereof, and (iii) any claim for Damages under the Carve-Out
Documents associated with any Liability assumed or excluded in the transaction
set forth therein, shall be made by Parent or Seller, as applicable, on behalf
of its applicable Affiliate party to the applicable Carve-Out Document against
Seller or Parent, as applicable, as if Seller or Parent were the applicable
counterparty to such Carve-Out Document and in accordance with the procedures
and subject to the limitations set forth for indemnification for Assumed
Liabilities or Excluded Liabilities set forth in Article 11 hereof.
 
Section 2.12 Cash and Indebtedness Adjustment. (a) As promptly as practicable,
but no later than 30 days after the Closing Date, Seller will cause to be
prepared and delivered to Buyer a statement (the “Cash/Indebtedness Statement”)
setting forth Seller’s calculation of (i) Closing Date Indebtedness, (ii)
Closing Date Cash, accompanied by a reasonably detailed computation of such
calculations, together with a calculation of the Post-Closing Cash/Indebtedness
True-Up Payment based thereon. Concurrently with the delivery of the
Cash/Indebtedness Statement, Seller shall also deliver to Buyer a statement
setting forth Seller’s good faith estimate of the Modified Net Working Capital
Value Adjustment (the “Estimated MNWCV Adjustment”). The Cash/Indebtedness
Statement shall be prepared and the Estimated MNWCV Adjustment shall be
determined in accordance with the accounting principles and methodologies set
forth in the Accounting Policies and Modified Net Working Capital Value Schedule
and this Agreement. For purposes of this Agreement, the “Post-Closing
Cash/Indebtedness True-Up Payment” shall refer to the amount, whether positive
or negative, equal to (i) Closing Date Cash less (ii) Closing Date Indebtedness.
  
(b)If Buyer disagrees with Seller’s calculation of the Post-Closing
Cash/Indebtedness True-Up Payment set forth in the Cash/Indebtedness Statement,
Buyer may, within 30 days after delivery of the Cash/Indebtedness Statement,
deliver a written notice to Seller of such disagreement (a “Cash/Indebtedness
Dispute Notice”) specifying all Disputed Items. Buyer may deliver only one
Cash/Indebtedness Dispute Notice. Buyer shall be deemed to have agreed with all
other items and amounts contained in the Cash/Indebtedness Statement other than
the






























32
#88639600v31







--------------------------------------------------------------------------------




Disputed Items. Buyer and Seller shall negotiate in good faith for 30 days to
resolve all Disputed Items, and if Buyer and Seller cannot resolve any Disputed
Item during such period, Buyer and Seller shall jointly retain an Accounting
Referee to resolve such Disputed Items in accordance with the procedures set
forth in Section 2.13(c), which shall apply to the Cash/Indebtedness Dispute
Notice and the Disputed Items set forth therein mutatis mutandis. The provisions
of Section 2.13(d) and (e) shall apply to the preparation, review and dispute of
the Cash/Indebtedness Statement as they do to the MNWCV Statement mutatis
mutandis.


(c)If the Final Post-Closing Cash/Indebtedness True-Up Payment is a positive
number, Buyer shall pay to Seller, in the manner provided in Section 2.12(d),
the amount of such excess; provided that (i) if the Estimated MNWCV Adjustment
is negative, then the amount of such payment shall be reduced (but not below
zero) by the amount of the Estimated MNWCV Adjustment (the amount of such
reduction, the “Cash Adjustment Reduction”) and (ii) the amount to be paid by
Buyer or Seller pursuant to Section 2.14 shall be increased or decreased, as
applicable, by the Cash Adjustment Reduction. If the Final Post-Closing
Cash/Indebtedness True-Up Payment is a negative number, Seller shall pay to
Buyer, in the manner provided in Section 2.12(d), the amount of such difference.
The “Final Post-Closing Cash/Indebtedness True-Up Payment” means the
Cash/Indebtedness True-Up Payment (x) as set forth in the Cash/Indebtedness
Statement if Buyer does not duly deliver Cash/Indebtedness Dispute Notice or (y)
if a Cash/Indebtedness Dispute Notice is delivered, (i) as agreed between Seller
and Buyer pursuant to Section 2.12(b) or (ii) in the absence of such agreement,
as determined by the Accounting Referee pursuant to Section 2.12(b); provided
that in no event shall (I) Closing Date Cash be more than Seller’s calculation
thereof or less than Buyer’s calculation thereof, or (II) Closing Date
Indebtedness be more than Buyer’s calculation thereof or less than Seller’s
calculation thereof, in each case, as set forth in the Cash/Indebtedness
Statement and Cash/Indebtedness Dispute Notice, respectively.


(d)Any payment pursuant to this Section 2.12 shall be made by Buyer or Seller,
as the case may be, at a mutually convenient time within five Business Days
after the determination of Final Post-Closing Cash/Indebtedness True-Up Payment,
by wire transfer of immediately available funds to such account or accounts of
such other party as may be designated by such other party.


Section 2.13 Calculation of Modified Net Working Capital Value. (a) As promptly
as practicable, but no later than 75 days after the Closing Date, Seller will
cause to be prepared and delivered to Buyer a statement (the “MNWCV Statement”),
setting forth Seller’s calculation of (i) Modified Net Working Capital Value,
which includes separate detail regarding Modified Net Working Capital Value with
respect to ASCO Power and with respect to the other Transferred Subsidiaries,
Transferred Assets and Assumed Liabilities taken as a whole and (ii) the
Modified Net Working Capital Value Adjustment based thereon. The MNWCV Statement
shall be prepared in accordance with the accounting principles and methodologies
set forth in the Accounting Policies and Modified Net Working Capital Value
Schedule and this Agreement.


(b)If Buyer disagrees with Seller’s calculation of the Modified Net Working
Capital Value set forth in the MNWCV Statement, Buyer may, within the later of
90 days after the Closing Date and 75 days after delivery of the MNWCV
Statement, deliver a written notice to Seller (a “MNWCV Dispute Notice”)
specifying Buyer’s calculation of (i) Modified Net






























33
#88639600v31







--------------------------------------------------------------------------------




Working Capital Value, which includes separate detail regarding Modified Net
Working Capital Value with respect to ASCO Power with respect to the other
Transferred Subsidiaries, Transferred Assets and Assumed Liabilities taken as a
whole and (ii) the Modified Net Working Capital Value Adjustment based thereon,
in each case, in reasonable detail, including specifying Buyer’s grounds for
each point of disagreement. Buyer may deliver only one MNWCV Dispute Notice. The
MNWCV Dispute Notice shall specify Buyer’s Disputed Items, and Buyer shall be
deemed to have agreed with all other items and amounts contained in the MNWCV
Statement.


(c)If Buyer duly delivers a MNWCV Dispute Notice, Buyer and Seller shall, during
the 30 days following such delivery (or such longer period as they may agree in
writing), use their reasonable best efforts to reach agreement on each Disputed
Item identified thereon in order to determine the Modified Net Working Capital
Value and the amount of the Modified Net Working Capital Value Adjustment, based
thereon. If Buyer and Seller are unable to reach such agreement during such
period, they shall promptly thereafter jointly retain a nationally recognized
accounting firm, who shall not have any material relationship with Buyer or
Seller (the “Accounting Referee”), and cause such Accounting Referee promptly to
review this Agreement and the Disputed Items for the purpose of calculating the
Modified Net Working Capital Value and the Modified Net Working Capital Value
Adjustment. In making such calculation, the Accounting Referee shall consider
only the Disputed Items. The Accounting Referee shall deliver to Buyer and
Seller, as promptly as practicable, a written report setting forth such
calculation. Such report shall be final and binding upon Buyer and Seller. The
cost of such review and report shall be borne (i) by Seller if Seller is awarded
less than 50% of the sum of all Disputed Items submitted to the Accounting
Referee, (ii) by Buyer if Buyer is awarded less than 50% of the sum of all
Disputed Items submitted to the Accounting Referee and (iii) otherwise equally
by Buyer, on the one hand, and Seller, on the other.


(d)Parent, Buyer and Seller agree that they will, and agree to cause their
respective independent accountants and Subsidiaries to, reasonably cooperate and
assist in the preparation of the MNWCV Statement and the calculation of Modified
Net Working Capital Value and the Modified Net Working Capital Value Adjustment
based thereon and in the conduct of the reviews referred to in this Section
2.13, including the making available to the extent necessary of books, records,
work papers and personnel.


(e)For the avoidance of doubt, none of the calculations to be made pursuant to
Section 2.12, Section 2.13 or the adjustment to be made pursuant to Section 2.12
or Section 2.14 are intended to be used to adjust for errors or omissions,
including with respect to any adjustment proposed by auditors (whether or not
made), that may be found with respect to the Balance Sheet or the Base Modified
Net Working Capital Value, for which Article 11 shall be the sole and exclusive
remedy. No fact or event, including any market or business development,
occurring on or after the Effective Time, and no change in GAAP or Applicable
Law after the date hereof, shall be taken into consideration in the calculations
to be made pursuant to Section 2.12 or 2.13. It is understood that (i) the
Illustrative Modified Net Working Capital Value Statement set forth in Schedule
III is attached only for the purposes set forth in the definition of “Modified
Net Working Capital Value” and (ii) the Base Modified Net Working Capital Value
is a negotiated number derived independently of the Illustrative Modified Net
Working Capital Value Statement.


































34
#88639600v31







--------------------------------------------------------------------------------




Section 2.14 Modified Net Working Capital Value Adjustment. (a) If the amount of
the Final Modified Net Working Capital Value Adjustment plus the amount of the
Cash Adjustment Reduction (if any) is a positive number, Buyer shall pay to
Seller, in the manner provided in Section 2.14(b), such amount. If the Final
Modified Net Working Capital Value Adjustment plus the amount of the Cash
Adjustment Reduction (if any) is a negative number, Seller shall pay to Buyer,
in the manner provided in Section 2.14(b), such amount. The “Final Modified Net
Working Capital Value Adjustment” means the Modified Net Working Capital Value
Adjustment (x) as set forth in the MNWCV Statement if Buyer does not duly
deliver a MNWCV Dispute Notice or (y) if a MNWCV Dispute Notice is delivered,
(i) as agreed between Seller and Buyer pursuant to Section 2.13(c) or (ii) in
the absence of such agreement, as determined by the Accounting Referee pursuant
to Section 2.13(c); provided that in no event shall Modified Net Working Capital
Value Adjustment be more than Seller’s calculation thereof or less than Buyer’s
calculation thereof, as set forth in the MNWCV Statement and the MNWCV Dispute
Notice, respectively.


(b)Any payment pursuant to this Section 2.14 shall be made by Buyer or Seller,
as the case may be, at a mutually convenient time within five Business Days
after the determination of Final Modified Net Working Capital Value Adjustment,
by wire transfer of immediately available funds to such account or accounts of
such other party as may be designated by such other party.


Section 2.15 Deferred Closing. (a) As of the Closing, if, and only if, any of
the actions specified in Section 2.15 of the Disclosure Schedule with respect to
the assignment and assumption of the Transferred Assets and Assumed Liabilities
of the Deferred Business (the “Deferred Closing Actions”), have not been
completed, then the closing of the transactions contemplated hereby (a “Deferred
Closing”) with respect to the Deferred Business shall take place as soon as
possible following the Closing, but in any event within three Business Days,
after the date on which all of the conditions described in Section 2.15(b) and
Section 2.15(c) are satisfied or, to the extent permitted by Applicable Law,
waived with respect to the Deferred Business (each, a “Deferred Closing Date”).
 
(b)The obligation of Buyer to consummate the Deferred Closing shall be subject
to the satisfaction or, in the sole discretion of Buyer, waiver, at or prior to
the Deferred Closing Date, of each of the following conditions:


(i)all the Deferred Closing Actions shall have been completed in all material
respects; and


(ii)no order, decree or judgment of any Governmental Authority having competent
jurisdiction shall prohibit the consummation of the Deferred Closing.
 
(c)The obligation of Seller to consummate the Deferred Closing shall be subject
to the satisfaction or, in the sole discretion of Seller, waiver, at or prior to
the Deferred Closing Date, of the condition that no provision of any Applicable
Law shall prohibit consummation of the Deferred Closing.


(d)At the Deferred Closing:
































35
#88639600v31







--------------------------------------------------------------------------------




(i)Buyer shall, or shall cause its Affiliates to, deliver to Seller any of the
documents or other deliverables required to be delivered pursuant to Section
2.10 to the extent related to the Deferred Business and not previously delivered
to Seller; and


(ii)Seller shall deliver, or cause to be delivered, to Buyer any of the
documents required to be delivered pursuant to Section 2.10 to the extent
related to the Deferred Business and not previously delivered by Seller.


Section 2.16 Obligations with Respect to the Deferred Closing. (a) With respect
to the Deferred Business, from the Closing Date until the Deferred Closing Date,
Buyer and Seller shall, to the extent permitted by contractual obligation and
Applicable Law, use reasonable best efforts to cooperate in a mutually agreeable
arrangement under which Buyer (or one or more of its Affiliates) would, obtain
the benefits, assume the obligations and bear the economic burdens associated
with operating the Deferred Business; provided that Seller and its Affiliates
shall have no obligation to make any investment in, or to make any loan or other
capital contribution to, the Deferred Business; provided, further, that, for the
avoidance of doubt, the foregoing shall not entitle Buyer or any of its
Affiliates to the benefit of any payments (including under any “cost-plus”
arrangement) made by Buyer or its Affiliates to Seller or its Affiliates,
whether under the Transition Services Agreement or otherwise, in respect of the
operation of the Deferred Business between the Closing and the Deferred Closing.
With respect to the Deferred Business, from the Closing Date through the
Deferred Closing Date, the Deferred Business shall not, and Seller shall cause
the Deferred Business not to, without the prior written consent of Buyer:


(i)incur or assume any Liabilities other than in the ordinary course of business
consistent with past practice;


(ii)make or pay any dividend, distribution or redemption, whether in cash or
otherwise; or


(iii)take any action described in Sections 5.01(b)(i) through 5.01(b)(xix)
(other than Section 5.01(b)(xvii)) with respect to the Deferred Business.
 
(b)For Tax purposes, except as otherwise required by Applicable Law, ownership
of the Deferred Business will be considered to transfer from the applicable
Retained Subsidiary to Buyer on the Deferred Closing Date.


Section 2.17 Payments. Except as otherwise provided in Section 12.03, any amount
required to be paid by Buyer or Seller under this Agreement that is not paid
within the period specified for such payment shall bear interest on a daily
basis, from and including the date such payment was required to be made
hereunder, to but excluding the date of payment, at a rate per annum equal to
the rate of interest publicly announced by JPMorgan Chase Bank from time to time
as its prime rate in effect at its office located at 270 Park Avenue, New York,
New York in effect from time to time during the period from the date such
payment was required to be made hereunder, to the date of payment. Such interest
shall be payable at the same time as the payment to which it relates and shall
be calculated on the basis of a year of 365 days and the actual number of days
elapsed. Any payments made with respect to adjustments pursuant to this Article
2 shall be deemed to be, and each of the parties shall treat such payments as,
an


























36
#88639600v31







--------------------------------------------------------------------------------




adjustment to the Cash Consideration for all Tax purposes to the extent
permitted by Applicable Law. Buyer shall be entitled to deduct and withhold from
any amounts payable by it pursuant to this Agreement any withholding Taxes or
other amounts required by Applicable Law to be deducted and withheld in
connection with the making of such payment; provided that (i) Buyer shall notify
Seller at least five days before the anticipated Closing Date of any such
withholding requirement of which Buyer becomes aware, and (ii) the parties shall
reasonably cooperate to reduce or eliminate such deduction or withholding. To
the extent that any such amounts are so deducted or withheld, such amounts will
be treated for all purposes of this Agreement as having been paid to the person
with respect to whom such deduction and withholding was made.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER


Except as set forth in the Disclosure Schedule (but subject to Section 13.13),
Seller represents and warrants to Holdings, Parent, ASCO GP LLC and Buyer as of
the date of this Agreement and as of the Closing Date that:
Section 3.01 Corporate Existence and Power. Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has all corporate powers required to carry on
its business as now conducted, except for those licenses, authorizations,
permits and approvals the absence of which would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect and as would
not prevent or materially delay, or would not reasonably be expected to prevent
or materially delay, the transactions contemplated by this Agreement or any
other Transaction Document to which Seller or any of its Affiliates is a party.


Section 3.02 Corporate Authorization. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby are within Seller’s corporate powers and have been duly authorized by all
necessary corporate action on the part of Seller. The execution, delivery and
performance of each other Transaction Document to which Seller or any of its
Affiliates is a party, by Seller and any such Affiliates, and the consummation
of the transactions contemplated thereby, are within Seller’s and any such
Affiliate’s corporate powers and have been, or will be prior to their execution,
delivery and performance, duly authorized by all necessary corporate action on
the part of Seller and any such Affiliates. Assuming due and valid execution by
each other party hereto, this Agreement constitutes a valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms
(subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity (collectively, the “Enforceability
Exceptions”)). Assuming due and valid execution by each other party thereto,
each other Transaction Document to which Seller or any of its Affiliates is a
party constitutes or, upon the execution and delivery thereof by Seller and any
such Affiliate, shall constitute, a valid and binding agreement of Seller and
any such Affiliate, enforceable against Seller and any such Affiliate in
accordance with its terms, subject to the Enforceability Exceptions.
 
Section 3.03 Governmental Authorization. The execution, delivery and performance
by Seller of this Agreement and the other Transaction Documents to which it is a
party and the






























37
#88639600v31







--------------------------------------------------------------------------------




consummation of the transactions contemplated hereby and thereby require no
action by or in respect of, or filing with, any Governmental Authority, other
than (i) compliance with any applicable requirements of the HSR Act; (ii)
compliance with any other applicable Competition Laws; (iii) the filings and
approvals set forth in Section 7.01(c), (iv) compliance with any applicable
requirements of the 1934 Act; (v) the Deferred Closing Actions; (vi) any
consent, approval or authorization required to be obtained solely by reason of
Holdings’, Parent’s, ASCO GP LLC’s or Buyer’s (as opposed to a third party’s)
participation in the transactions contemplated by this Agreement or the other
Transaction Documents; and (vii) any such action or filing as to which the
failure to make or obtain would not reasonably be expected, individually or in
the aggregate, to result in a Material Liability and as would not prevent or
materially delay, or would not reasonably be expected to prevent or materially
delay, the transactions contemplated by this Agreement or any other Transaction
Document to which Seller or any of its Affiliates is a party.


Section 3.04 Noncontravention. The execution, delivery and performance by Seller
of this Agreement and the other Transaction Documents to which it is a party and
the consummation of the transactions contemplated hereby and thereby do not and
will not, assuming compliance with the matters referred to in Section 3.03 and
completion of the Deferred Closing Actions, Cash Repatriation Plan and Carve Out
Plan, (i) violate the certificate of incorporation or bylaws of Seller, any
Asset Selling Subsidiary or any Transferred Subsidiary, (ii) violate any
Applicable Law, (iii) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Seller or any Asset
Selling Subsidiary or to a loss of any benefit to which Seller, any Asset
Selling Subsidiary or any Transferred Subsidiary is entitled under any Material
Contract, (iv) result in the creation or imposition of any Lien on any
Transferred Asset or on any asset of any Transferred Subsidiary, except for any
Permitted Liens, or (v) require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Seller or any Asset
Selling Subsidiary or to a loss of any benefit to which Seller, any Asset
Selling Subsidiary or any Transferred Subsidiary is entitled under any provision
of any agreement or other instrument binding upon Seller, any Asset Selling
Subsidiary or any Transferred Subsidiary (other than any Material Contract),
with such exceptions (A), in the case of each of clauses (ii) through (iv), as
would not, individually or in the aggregate, result in a Material Liability,
(B), in the case of clause (v), as would not individually result in a Material
Liability, and (C), in the case of clauses (i) through (v), as would not prevent
or materially delay, or would not reasonably be expected to prevent or
materially delay, the transactions contemplated by this Agreement or any other
Transaction Document to which Seller or any of its Affiliates is a party.


Section 3.05 Transferred Subsidiaries. (a) Each Transferred Subsidiary is duly
organized and validly existing under the laws of its jurisdiction of
organization and has all requisite organizational powers.


(b)All of the Shares are owned beneficially and of record by Seller, the
Retained Subsidiaries or a Transferred Subsidiary (as applicable) free and clear
of any Lien (except for Liens that will be removed at the Closing). There are no
outstanding (i) securities of Seller or any Retained Subsidiary convertible into
or exchangeable for shares of capital stock or voting securities of any
Transferred Subsidiary or (ii) options or other rights to acquire from Seller or






























38
#88639600v31







--------------------------------------------------------------------------------




any Transferred Subsidiary, or other obligation of Seller or any of its
Subsidiaries to issue, any capital stock, voting securities or securities
convertible into or exchangeable for capital stock or voting securities of any
Transferred Subsidiary (the items in clauses (b)(i) and (b)(ii) being referred
to collectively as the “Transferred Subsidiary Securities”). There are no
outstanding obligations of Seller or any of its Subsidiaries to repurchase,
redeem or otherwise acquire any outstanding Transferred Subsidiary Securities.
No Transferred Subsidiary has any outstanding indebtedness for borrowed money,
outstanding bonds, debentures, notes or other securities, the holders of which
have the right to vote (or which are convertible into or exchangeable for
securities having the right to vote) with equityholders of such Transferred
Subsidiary, respectively.


(c)The Transferred Subsidiaries organized outside the United States are, and as
of the Closing will be, taken together, in compliance with all statutory minimum
capitalization requirements under all Applicable Laws, and, as of the Closing,
there will be no requirement under any Applicable Law for any Person to make
contributions of capital to, or to provide letters of support or comfort in
respect of the obligations of, such Transferred Subsidiaries in order to comply
with all such statutory minimum capitalization requirements (based on facts and
circumstances in existence as of the Closing).


Section 3.06 Financial Statements. (a)(i) The audited balance sheets of the
Business as of September 30, 2014 and 2015, and the related audited statements
of income of the Business for the years then ended (the “Audited Financial
Statements” and (ii) the unaudited interim balance sheets of the Business as of
March 31, 2016, and the related unaudited interim statements of income of the
Business for the six months ended March 31, 2016 (the “Interim Financial
Statements”), in each case, fairly present in all material respects, in
conformity with GAAP applied on a consistent basis (except as may be indicated
in the notes thereto), the financial position of the Business as of the dates
thereof and the results of operations and cash flows of the Business for the
periods then ended (subject to normal year-end adjustments and the absence of
footnote disclosures and other presentation items in the case of any Interim
Financial Statements).


(b)Seller maintains a system of internal controls over financial reporting (as
defined in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) relating to
Seller’s entire business (and not solely the Business) designed to provide
reasonable assurances regarding the reliability of Seller’s financial reporting
and the preparation of Seller’s financial statements for external purposes in
accordance with GAAP. Seller (i) maintains disclosure controls and procedures
(as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) relating to
Seller’s entire business (and not solely the Business) designed to ensure that
material information required to be disclosed by Seller in the reports that
Seller files under the Exchange Act is recorded, processed, summarized and
communicated to management and reported within the required time periods and
(ii) has disclosed to Seller’s auditors (A) any significant deficiencies and
material weaknesses in the design or operation of Seller’s internal controls
over financial reporting that are reasonably likely to adversely affect in any
material respect Seller’s ability to record, process, summarize and report
financial information t and (B) any fraud, whether or not material, that
involves management or other employees, in each case, of the Business who have a
significant role in Seller’s internal controls over financial reporting.


































39
#88639600v31







--------------------------------------------------------------------------------




(c)No Transferred Subsidiary has (and the Assumed Liabilities do not include)
any Indebtedness.
 
Section 3.07 No Undisclosed Liabilities. There are no Liabilities of the
Business of any kind other than: (i) Liabilities disclosed and provided for in
the Balance Sheet or in the notes thereto; (ii) Liabilities incurred in the
ordinary course of business since the Balance Sheet Date that are of
substantially similar size, nature and type as those set forth in the Balance
Sheet; (iii) Liabilities relating to a subject matter that is specifically
addressed in any other representation and warranties in this Article 3 or
Sections 8.01 or 8.02 and (iv) any Liability which is not a Material Liability.


Section 3.08 Absence of Certain Changes. Since the Balance Sheet Date, (a) the
Business has been conducted in the ordinary course consistent with past
practice, (b) there has not been any event, occurrence, development or state of
circumstances or facts that has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and (c) Seller and
its Affiliates have not taken any action that would, if taken after the date of
this Agreement through the Closing Date, require the consent of Buyer under
clauses (v) through (xii) of Section 5.01(b).


Section 3.09 Material Contracts. (a) Except as set forth in Section 3.09 of the
Disclosure Schedule, with respect to the Business, as of the date of this
Agreement neither Seller nor any of its Subsidiaries is a party to or bound by:


(i)any lease (whether of real or personal property) requiring (A) annual rentals
of $1,000,000 or more or (B) aggregate payments by Seller and its Subsidiaries
of $5,000,000 or more, in each case, that cannot be terminated on 120 or fewer
days’ notice without payment by Seller and its Subsidiaries of any material
penalty;


(ii)any agreement (excluding purchase orders) for the purchase of materials,
supplies, goods, services, equipment or other tangible assets requiring either
(A) annual payments by Seller and its Subsidiaries of $10,000,000 or more or (B)
aggregate payments by Seller and its Subsidiaries of $40,000,000 or more, or
that cannot be terminated on 120 or fewer days’ notice without payment by Seller
and its Subsidiaries of any material penalty;


(iii)any binding sales, distribution or other similar agreement (excluding
purchase orders) providing for the sale or license by Seller or any of its
Subsidiaries of materials, supplies, goods, services, equipment or other assets
requiring either (A) annual payments to Seller and its Subsidiaries of
$10,000,000 or more or (B) aggregate payments to Seller and its Subsidiaries of
$40,000,000 or more, or that cannot be terminated on 120 or fewer days’ notice
without payment by Seller and its Subsidiaries of any material penalty;


(iv)any partnership, joint venture or other similar agreement;
 
(v)any agreement that limits the freedom of Seller or any of the Transferred
Subsidiaries to compete in any line of business or with any Person or in any
area and




























40
#88639600v31







--------------------------------------------------------------------------------




which would so limit the freedom of Buyer or its Affiliates (including the
Transferred Subsidiaries) after the Closing Date;
 
(vi)any agreement between the Business, on the one hand, and any (A) Retained
Business or (B) Retained Subsidiary, on the other hand;
  
(vii)any agreement relating to the acquisition or disposition of (x) any
material business (whether by merger, sale of stock, sale of assets or
otherwise) entered into during the five-year period immediately preceding the
date hereof or (y) any business (whether by merger, sale of stock, sale of
assets or otherwise) with respect to which Buyer or any Transferred Subsidiary
will have any material liabilities or obligations after giving effect to the
Closing (including any Deferred Closing); or
 
(viii)any material agreement with any Material Customer or Material Supplier (to
the extent not already disclosed pursuant to another subsection of this Section
3.09(a)).
 
(b)Each agreement, contract, lease or commitment required to be disclosed
pursuant to this Section 3.09 (each, a “Material Contract”) is a valid and
binding agreement of Seller and is in full force and effect, and none of Seller
or, to the knowledge of Seller as of the date hereof, any other party thereto is
in default or breach in any respect under the terms of any such Material
Contract, except for any such defaults or breaches which would not reasonably be
expected, individually or in the aggregate, to result in a Material Liability.
 
Section 3.10 Litigation. There are no Actions pending against or, to the
knowledge of Seller, threatened against, the Business, and there is no order,
writ, judgment, award, ruling, injunction, decree or consent decree entered by
or with any Governmental Authority, except for such matters as would not
reasonably be expected, individually or in the aggregate, to result in a
Material Liability, or that would not prevent or materially delay, or would not
reasonably be expected to prevent or materially delay, the transactions
contemplated by this Agreement or any other Transaction Document to which Seller
or any of its Affiliates is a party. (For the purposes of evaluating Seller’s
liability for any breach of this Section 3.10 with respect to the making of such
representations as of the Closing Date, Buyer agrees that Seller shall not be
deemed to have breached this representation with respect to any Actions filed
after the date of the Agreement (that were not, to the knowledge of Seller,
threatened as of the date of this Agreement) unless such Actions would
reasonably be expected to result, individually or in the aggregate, in Liability
in excess of $5,000,000).
 
Section 3.11 Compliance with Laws. Except as would not reasonably be expected
individually (including, for the purposes hereof, all related matters arising
from the same set of facts) to result in a Liability in excess of $1,000,000:
 
(a)neither Seller nor any of its Subsidiaries is or has been since January 1,
2012 in violation of, and to the knowledge of Seller is not under investigation
with respect to and has not since January 1, 2012 been threatened to be charged
with or given notice of any violation of, any Applicable Law relating to the
conduct of the Business;
  
(b)neither Seller nor any of its controlled Affiliates nor any of its and their
directors, officers or employees or, to the knowledge of Seller, agents,
distributors, or any other Person
























41
#88639600v31







--------------------------------------------------------------------------------




acting on behalf of the Business, in connection with the conduct of the
Business, (i) is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977 (the “FCPA”) or (ii) is in violation of any Applicable Law
enacted in any jurisdiction in connection with or arising under the OECD
Convention Combating Bribery of Foreign Public Officials in International
Business Transactions (the “OECD Convention”), including the UK Bribery Act of
2010, as amended. To the knowledge of Seller, none of Seller, any of its
controlled Affiliates or any of its and their directors, officers, employees,
agents, distributors, or any other Person acting on behalf of the Business is,
in connection with the conduct of the Business, subject to any investigation by
any Governmental Authority with regard to any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment or gift of money or anything of
value prohibited under Applicable Law addressing matters comparable to those
addressed by the FCPA or the OECD Convention implementing legislation concerning
such payments or gifts in any jurisdiction;
 
(c)(i) the Transferred Subsidiaries, and Seller and the Retained Subsidiaries
with respect to the Business, are in compliance with all applicable Customs and
International Trade Laws, and at no time since January 1, 2012 has any Seller or
Seller Affiliate, in the conduct of the Business, committed any act that would
reasonably be expected, individually or in the aggregate, to result in a
Material Liability under any of the Customs and International Trade Laws or
otherwise materially interfere with the conduct of the Business in substantially
the manner currently conducted, (ii) each Transferred Subsidiary and the
Business is not, and since January 1, 2012 has not been, subject to any civil or
criminal litigation, audit, compliance assessment, focused assessment, penalty
proceeding, liquidated damages proceeding, forfeiture or forfeiture action,
assessment of additional duty for failure to properly mark imported merchandise,
written notice to properly mark merchandise or return merchandise to customs
custody, claim for additional customs duties or fees, denial order, suspension
of export privileges, or any other proceeding by a Governmental Authority
involving or otherwise relating to any alleged or actual violation of the
Customs and International Trade Laws, (iii) none of the Transferred Subsidiaries
have, and the Business has not, received since January 1, 2012, any written
notice threatening a civil or criminal investigation with respect to the
foregoing, and (iv) each Transferred Subsidiary and the Business has paid all
material customs duties and fees owed for merchandise imported by them or
imported on their behalf into any applicable jurisdiction; and


(d)To the knowledge of Seller, the Transferred Subsidiaries and their respective
officers, employees, directors and agents, are in compliance with applicable
Sanctions, and none of any Transferred Subsidiary or any of their respective
directors, officers or employees is a Sanctioned Person.


Section 3.12 Properties; Liens. (a) Section 3.12(a) of the Disclosure Schedule
includes a list of all material real property (i) which any of the Transferred
Subsidiaries owns, leases (as tenant) or subleases (as subtenant) or (ii) which
Seller or any of the Retained Subsidiaries owns, leases or subleases primarily
in the conduct of the Business, but excluding any real property covered by a
lease, sublease or license listed in Section 2.03(p) of the Disclosure Schedule
(the “Real Property”).


(b)The Real Property constitutes all the material real property that is used or
held for use primarily in the conduct of the Business as currently conducted. No
Person other than the
































42
#88639600v31







--------------------------------------------------------------------------------




Transferred Subsidiaries or the Seller or a Retained Subsidiary (subject to the
arrangements on Section 3.12(b) of the Disclosure Schedule, which will cease to
have such right as of the Closing) has the right to use the Real Property and,
other than disclosed on Section 3.12(b) of the Disclosure Schedule, there are no
shared facilities or services at the Real Property which are used in connection
with any Retained Business. To the knowledge of Seller, (i) there are no pending
condemnation proceedings with respect to any Real Property, (ii) the current use
of the Real Property does not violate any local planning, zoning or similar land
use restrictions of any Governmental Authority in any material respect and (iii)
all of the buildings, structures, appurtenances and other improvements situated
on any Real Property have been maintained in all material respects in accordance
with the usual business practices of the relevant Transferred Subsidiary, Seller
or Retained Subsidiary and, with respect to each, the Transferred Subsidiary,
Seller or Retained Subsidiary has reasonably adequate rights of ingress and
egress for operation of its respective businesses in the ordinary course of
business for the purposes for which they are presently being used.


(c)Seller or a Subsidiary of Seller, as the case may be, has legal title to, or
in the case of any leased Real Property or personal property, has valid
leasehold interests (or the right to occupy the Real Property under a services
agreement or license) in, all Transferred Assets and all material assets of the
Transferred Subsidiaries, except for properties and assets sold since the
Balance Sheet Date in the ordinary course of business consistent with past
practice or where the failure to have such legal title or valid leasehold
interests would not reasonably be expected individually or in the aggregate to
result in a Material Liability. Except as would not, individually or in the
aggregate, result in a Material Liability, the material items of equipment owned
by the Transferred Subsidiaries or included in the Transferred Assets (i) are in
reasonably good operating condition and repair, ordinary course wear and tear
excepted and (ii) are reasonably adequate and suitable in all material respects
for the purposes for which they are presently being used. At the Closing, Buyer
and the Transferred Subsidiaries will own or have the right to use, or will be
provided access pursuant to a Transaction Document to, all of the assets and
rights reasonably necessary and sufficient for the operation of the Business
following the Closing in substantially the same manner as it is currently
conducted and conducted immediately prior to the Closing.


(d)No Transferred Asset or asset of a Transferred Subsidiary is subject to any
Lien, except for:


(i)Liens disclosed in Section 3.12(d) of the Disclosure Schedule;


(ii)Liens disclosed on the Balance Sheet or notes thereto or securing
liabilities reflected on the Balance Sheet or notes thereto;


(iii)Liens for Taxes, assessments and similar charges that are not yet due and
payable, or, if due, not delinquent or that are being contested in good faith;


(iv)mechanic’s, materialman’s, carrier’s, repairer’s, worker’s, warehouseman’s
and other similar Liens arising or incurred in the ordinary course of business
or that relate to obligations that are not yet more than 60 days past due or, if
more than 60 days past due, are being contested in good faith by appropriate
proceedings;






























43
#88639600v31







--------------------------------------------------------------------------------




(v)statutory or contractual Liens of landlords or Liens on a current or prior
landlord’s interests;


(vi)zoning, building codes and other land use laws regulating the use or
occupancy of the Real Property or the activities conducted thereon which are
imposed by any Governmental Authority;


(vii)leases, subleases, licenses or other agreements (and proposed leases and
renewals) for the use and/or occupancy of the Real Property that are in effect
as of the date hereof and are disclosed to Buyer in the Disclosure Schedule;


(viii)with respect to Real Property, any Liens that would be disclosed by an
accurate land survey of such Real Property;


(ix)Liens constituting licenses, sublicenses or covenants not to sue in respect
of Intellectual Property Rights granted in the ordinary course of business;


(x)Liens incurred in the ordinary course of business since the Balance Sheet
Date that are of substantially similar size, nature and type as those set forth
in the Balance Sheet;
 
(xi)purchase money Liens and Liens securing rental payments under capital lease
arrangements; or
 
(xii)Liens which will be extinguished and released in full as of the Closing or
which otherwise would not reasonably be expected, individually or in the
aggregate, to result in a Material Liability (clauses (i) - (xii) of this
Section 3.12(d) are, collectively, the “Permitted Liens”).


Section 3.13 Intellectual Property. (a) Section 3.13(a) of the Disclosure
Schedule contains a list of all registrations and applications for registration
or issuance of patents, trademarks, service marks, domain names and copyrights
included in the Business Intellectual Property Rights (the “Business Registered
Intellectual Property Rights”). Except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Liability, to the
knowledge of Seller, all such Business Registered Intellectual Property Rights
are subsisting and, to the knowledge of Seller, are valid and enforceable.


(b)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Liability, (i) Seller or a Subsidiary of Seller is the
owner of or the holder of a valid license to all material Business Intellectual
Property Rights, (it being understood that the foregoing does not constitute a
representation or warranty with respect to infringement, misappropriation or
other violation of Intellectual Property Rights), (ii) excluding ordinary course
and routine office actions and other similar proceedings that may be pending
before the United States Patent and Trademark Office or its foreign equivalents,
no proceedings are pending or, to the knowledge of Seller, threatened since
January 1, 2012 which challenge the validity or enforceability of any rights in
respect of any of the Business Intellectual Property Rights, or which allege
that the conduct of the Business infringes, misappropriates or otherwise
violates the Intellectual Property Rights of any third party, (iii) to the
knowledge of Seller, the present


























44
#88639600v31







--------------------------------------------------------------------------------




conduct of the Business does not infringe, misappropriate or violate any valid
and enforceable Intellectual Property Rights of any third party, (iv) to the
knowledge of Seller, no third party is infringing, misappropriating or violating
a Business Intellectual Property Right, and (v) none of the Business
Intellectual Property Rights are subject to any outstanding judgment, decree,
order, writ, award, injunction or determination of an arbitrator or court or
other governmental authority affecting the rights of the Company Entities.
  
(c)Section 3.13(c) of the Disclosure Schedule (which schedule may be
supplemented and revised during the seventy-five (75) day period following the
date hereof, with such supplemented and revised schedule to be deemed for all
purposes hereof to have been delivered as of the date hereof) contains a list of
the Business Software (other than any software embedded in any product of the
Business) as of date hereof, indicating for each item listed whether, at
Closing, such item will be (i) owned by Buyer or a Transferred Subsidiary, (ii)
licensed to Buyer or a Transferred Subsidiary by a third party (other than
Seller or its Affiliates), (iii) licensed to Buyer or a Transferred Subsidiary
by Seller or an Affiliate of Seller or (iv) to be provided to Buyer or a
Transferred Subsidiary under the Transition Services Agreement, excluding in
each case Business Software licensed in the ordinary course of business that is
(x) subject to a total license fee of less than $50,000 per year or $150,000 in
the aggregate or (y) that is in the nature of “shrink-wrap” or “click-wrap”
license agreements or off-the-shelf Software that has not been modified.


(d)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Liability, to the knowledge of Seller, (i) each item of
Intellectual Property used or held for use in the conduct of the Business is
either: (A) owned solely by the Company Entities free and clear of any Liens
other than Permitted Liens; or (B) rightfully used and authorized for use by a
Company Entity and its permitted successors pursuant to a valid and enforceable
license, and (ii) the Company Entities have all rights in Business Intellectual
Property Rights necessary and sufficient to carry out the activities of the
Business as currently conducted.
  
(e)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Liability, (i) the Company Entities are, and have been
since January 1, 2012, in material compliance with and have not since January 1,
2012 breached, violated or defaulted under, or received notice that they have
breached, violated or defaulted under, any of the terms or conditions of any
material license, sublicense or other agreement to which any of the Company
Entities is a party or is otherwise bound relating to Business Intellectual
Property Rights, and to the knowledge of Seller there is no event or occurrence
that would reasonably be expected to constitute such a breach, violation or
default (with or without the lapse of time, giving of notice or both), and (ii)
each such agreement is in full force and effect, and to the knowledge of Seller,
no party obligated to the Company Entities pursuant to any such agreement is in
material default thereunder.


(f)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Liability, Seller and the Company Entities have obtained
from all employees and consultants who have created any portion of the Business
Intellectual Property Rights, either by operation of law or by valid and
enforceable written agreement, assignments of or rights to use such employees’
or consultants’ rights in such Business Intellectual Property Rights, and, to






























45
#88639600v31







--------------------------------------------------------------------------------




the knowledge of Seller, no employee or consultant of Seller or the Company
Entities is in default or breach of any term of any employment agreement,
nondisclosure agreement, assignment of invention agreement or similar agreement
or contract to the extent such term relates in any way to the protection,
ownership, development, use or transfer of the Business Intellectual Property
Rights.
  
(g)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Liability, Seller and the Company Entities have each
taken commercially reasonable measures to establish and preserve in all material
respects its ownership of, and rights in, all Business Intellectual Property
Rights. Except as would not reasonably be expected, individually or in the
aggregate, to result in a Material Liability, to the knowledge of the Seller,
the material Software used by the Business (“Business Software”) does not
contain (i) any computer code designed to disrupt, disable or harm in any manner
the operation of any software or hardware or (ii) any unauthorized feature
(including any worm, bomb, backdoor, clock, timer or other disabling device,
code, design or routine) that causes the software or any portion thereof to be
erased, inoperable or otherwise incapable of being used, either automatically,
with the passage of time or upon command by any person.
  
(h)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Liability, to the knowledge of Seller, Seller and the
Company Entities have not incorporated any Software or source code in any
Business Software licensed or delivered by Seller or a Company Entity in
connection with the conduct of the Business (including any such Business
Software currently under development) that is distributed under an open source
license in a manner that would (i) require the contribution, sale, licensing,
provision or public disclosure to any person of any source code for such
Business Software or (ii) impose limitations on Buyer’s or a Transferred
Subsidiary’s right to require royalty payments from or restrict further
distribution of such Business Software (such as, for example, the GNU General
Public License or other “copyleft” licenses). Except as would not reasonably be
expected, individually or in the aggregate, to result in a Material Liability,
neither Seller nor any of its Affiliates has participated in any standards
setting activities that would materially affect the proprietary nature of any
Business Software licensed or delivered by Seller or a Company Entity in
connection with the conduct of the Business or restrict the ability of Buyer or
any Transferred Subsidiary to enforce, license, or exclude others from using
such Business Software.
  
(i)Except as would not reasonably be expected, individually or in the aggregate,
to result in a Material Liability, since January 1, 2012, (i) to the knowledge
of Seller, no person has gained unauthorized access to the information
technology systems of the Business, (ii) the Business has complied with its
publicly posted privacy policies and all Applicable Laws applicable to its
products and services, (iii) no claims have arisen regarding such privacy
policies or the implementation thereof, and (iv) Seller and its Affiliates have
taken reasonable steps in the conduct of the Business (including implementing
and monitoring compliance with adequate measures with respect to technical and
physical security) in accordance with Applicable Law to protect all private or
personally identifiable information against loss and against unauthorized
access, use, modification, disclosure or other misuse.


Section 3.14 Permits. Taken together, the Transferred Subsidiaries possess, and
the Transferred Assets include, all governmental permits, approvals, orders,
authorizations, consents,




























46
#88639600v31







--------------------------------------------------------------------------------




licenses, certificates, franchises, exemption of, or filings or registrations
with, or issued by, any Governmental Authority necessary for the operation of
the Business as currently conducted, except as would not reasonably be expected,
individually or in the aggregate, to result in a Material Liability (the
“Permits”). The Permits are valid and in full force and effect. Seller and its
Subsidiaries are not in default, and no condition exists that with notice or
lapse of time or both would constitute a default, under the Permits.


Section 3.15 Finders’ Fees. Except for J.P. Morgan Securities LLC and Centerview
Partners LLC, whose fees shall be paid by Seller, there is no investment banker,
broker, finder or other intermediary which has been retained by or is authorized
to act on behalf of Seller or any of its Affiliates who might be entitled to any
fee or commission in connection with the transactions contemplated by this
Agreement or any other Transaction Document.


Section 3.16 Employee Benefit Plans and Employees. (a) Section 3.16(a) of the
Disclosure Schedule lists each material Business Benefit Plan, and separately
identifies each Transferred Subsidiary Benefit Plan. For each material Business
Benefit Plan, Seller has made available to Buyer (i) a summary of the benefits
provided under such plan or a copy of such plan (or in the case of individual
agreements that are based on a form agreement, a copy of such form) together
with all material amendments thereto and, if applicable, the most recently filed
annual return/report (Form 5500) and (ii) the most recent IRS determination
letter and the most recent material dedicated actuarial report (where
applicable) for each Transferred Subsidiary Benefit Plan and Assumed Plan.


(b)Except as set forth in Section 3.16(b) of the Disclosure Schedule, no
Transferred Subsidiary Benefit Plan or Assumed Plan (i) is subject to Title IV
of ERISA or (ii) provides any post-retirement medical, dental or life insurance
benefits to any Business Employee (other than coverage mandated by Applicable
Law). No Transferred Subsidiary Benefit Plan or Assumed Plan that is subject to
Title IV of ERISA is in “at-risk status” (within the meaning of Section
303(i)(4) of ERISA), and none of the following events has occurred in connection
with any such plan, except for such events that would not reasonably be expected
to, individually or in the aggregate result in a Material Liability: (x) a
“reportable event,” within the meaning of Section 4043 of ERISA, other than any
such event for which the 30-day notice period has been waived by the Pension
Benefit Guaranty Corporation, or (y) any notification to the Pension Benefit
Guaranty Corporation as a result of an event described in Section 4062 or 4063
of ERISA. For the avoidance of doubt, the foregoing representations set forth in
this Section 3.16(b) are made solely with respect to plans that are not
International Plans. No International Plan has been declared to be fully or
partially wound up, nor, to the knowledge of Seller, has any act or event
occurred pursuant to which any such plan could reasonably be expected to be
ordered to be wound up, in whole or in part, by any Governmental Authority.
   
(c)Each Business Benefit Plan that is intended to be qualified under Section
401(a) of the Code has received a favorable determination or opinion letter from
the IRS or has applied to the IRS for such a letter within the applicable
remedial amendment period or such period has not expired. Each material
International Plan that is intended to qualify for favorable tax benefits under
the Laws of any jurisdiction is so qualified, and, to the knowledge of Seller,
no condition exists nor has an event occurred that could reasonably be expected
to result in the loss or revocation of such status. Except as would not
reasonably be expected to individually result in a




























47
#88639600v31







--------------------------------------------------------------------------------




Liability in excess of $1,000,000, each International Plan that is required to
be registered has been registered and has been maintained in good standing with
all applicable regulatory authorities. Each Transferred Subsidiary Benefit Plan
and Assumed Plan has been maintained in compliance with its terms and Applicable
Law, except for failures to comply that would not reasonably be expected to
individually result in a Liability in excess of $1,000,000.


(d)As of the date hereof, except as would not reasonably be expected to,
individually or in the aggregate, result in a Material Liability, no action,
suit, investigation, audit, proceeding or claim (other than routine claims for
benefits) is pending against or involves or, to Seller’s knowledge, is
threatened against or threatened to involve, any Transferred Subsidiary Benefit
Plan or Assumed Plan before any Governmental Authority. No action, suit,
investigation, audit, proceeding or claim (other than routine claims for
benefits) is pending against or involves or, to Seller’s knowledge, is
threatened against or threatened to involve, any Transferred Subsidiary Benefit
Plan or Assumed Plan before any Governmental Authority, except for such matters
as would not individually result in a Liability in excess of $5,000,000.


(e)The Transferred Subsidiaries are, and Seller and the Retained Subsidiaries
are with respect to the Business Employees, in compliance with all Applicable
Laws relating to labor and employment, including those relating to labor
management relations, wages, hours, overtime, discrimination, sexual harassment,
civil rights, affirmative action, work authorization, immigration, worker
classification, tax withholding, unemployment insurance, workers compensation,
plant closings, mass layoffs, safety and health and continuation coverage under
group health plans, except for failures to comply that would not reasonably be
expected to, with respect to any individual claim (or series of related claims)
result in a Liability in excess of $1,000,000.


(f)Neither Seller, nor any Retained Subsidiary or any Transferred Subsidiary is
party to or subject to any collective bargaining agreement with respect to the
Business Employees. There is no material labor strike or stoppage pending or, to
Seller’s knowledge, threatened, that relates to the Business Employees. Neither
Seller, nor any Retained Subsidiary or Transferred Subsidiary contributes to a
multi-employer plan (within the meaning of Section 3(37) or 4001(a)(3) of ERISA)
with respect to any Business Employees (each such plan, a “Multiemployer Plan”).
With respect to each such Multiemployer Plan, no unsatisfied withdrawal
liability within the meaning of Title IV of ERISA (whether or not asserted by
such Multiemployer Plan and whether for a partial or complete withdrawal) has
been incurred by Seller, nor any Retained Subsidiary or Transferred Subsidiary,
and none of such entities has received written notice that any Multiemployer
Plan has undergone or is expected to undergo a mass withdrawal or termination
(or treatment of a plan amendment as termination), and all material
contributions (including installments) required to be made by Seller, any
Retained Subsidiary or Transferred Subsidiary to any such Multiemployer Plan
have been timely made.


(g)Except for such obligations as would not individually reasonably be expected
to result in a Liability in excess of $1,000,000, (i) except as contemplated by
the Carve-Out Plan, there are no obligations to create any material additional
Business Benefit Plans or to materially modify or change the participation of
any Business Employees or beneficiary thereof, (ii) no event has occurred with
respect to a Business Benefit Plan that would subject Buyer to any penalty or
excise tax with respect to the administration of any such plan and (iii) the
benefits to




























48
#88639600v31







--------------------------------------------------------------------------------




be provided under any Transferred Subsidiary Benefit Plan or Assumed Plan which
have accrued on or prior to the Closing Date have been paid and/or properly
reflected on the books and records and other financial reports of the Business.


(h)Neither the execution, delivery or performance of this Agreement nor the
consummation of the transactions contemplated by the Carve-Out Plan or the other
transactions contemplated hereby will (either alone or in conjunction with any
other event, such as a termination of employment) (i) result in any material
payment or equity award (including, without limitation, severance, parachute or
otherwise) becoming due to any Business Employee under any Transferred
Subsidiary Benefit Plan, (ii) materially increase any benefits otherwise payable
to any Business Employee under any Transferred Subsidiary Benefit Plan, (iii)
result in the acceleration of the time of payment or vesting of any material
benefits to any Business Employee under any Transferred Subsidiary Benefit Plan
or (iv) result in the payment of any amount that could, individually or in
combination with any other such payment, constitute an “excess parachute
payment,” as defined in Section 280G(b)(1) of the Code. To the knowledge of
Seller, there is no agreement, plan or arrangement covering any Business
Employee or former employee of any Transferred Subsidiary that provides or could
provide for the payment of any amount that would not be deductible under Section
162(a)(1) of the Code. Notwithstanding the foregoing, the representation
contained in this Section 3.16(h) shall not apply to and Seller shall have no
obligation to disclose any exceptions thereto with respect to payments for which
none of any Transferred Subsidiary, Buyer or any of their respective Affiliates
will have any obligation or Liability and which are made to Business Employees
other than those whose annual cash compensation has been or is expected to be in
excess of $250,000.
  
(i)Neither Seller nor any Transferred Subsidiary has incurred, and no event has
occurred and no condition or circumstance exists that could reasonably be
expected to result in any unsatisfied material liability (including, without
limitation, any indirect, contingent or secondary liability), other than
premiums payable to the Pension Benefit Guaranty Corporation, of Seller or any
Transferred Subsidiary under Title IV of ERISA or Section 412 or 430 of the Code
or Section 302 or 303 of ERISA for which Buyer, any Transferred Subsidiary or
any of their respective Affiliates could be held liable, including as a result
of being treated as a single employer with Seller or any of its Affiliates under
Section 414 of the Code. No asset or property of any Transferred Subsidiary is
subject to any lien arising under Section 430(k) of the Code or Section 303(k)
of ERISA. No Transferred Subsidiary has been required to provide any security
under Section 307 of ERISA or Section 436(f) or 412(f) of the Code.


(j)None of Seller, the Retained Subsidiaries, the Transferred Subsidiaries or
the Affiliates of any of them contributes to a Benefit Plan that is maintained
for the benefit of any Third Party Worker. For clarity, fees, costs, invoices or
the like paid by Seller, the Retained Subsidiaries, the Transferred Subsidiaries
or the Affiliates of any of them to an external third party labor broker or
distributor that maintains a Benefit Plan for the benefit of any Third Party
Worker are not contributions for purposes of the immediately preceding sentence.


Section 3.17 Environmental Compliance. (a) Except as to matters that would not
reasonably be expected individually or in the aggregate to result in a Material
Liability:
































49
#88639600v31







--------------------------------------------------------------------------------




(i)with respect to the Business, the Transferred Assets, the Transferred
Subsidiaries and the Real Property, Seller and its Subsidiaries are and have
been since January 1, 2012 in compliance with all applicable Environmental Laws;
 
(ii)with respect to the Business, the Transferred Assets, the Transferred
Subsidiaries and the Real Property, (x) Seller and its Subsidiaries possess all
Permits required by all applicable Environmental Laws; (y) all such Permits are
valid and in full force and effect; and (z) neither Seller nor any of its
Subsidiaries is in default, and, to the knowledge of Seller, no condition exists
that with notice or lapse of time or both would constitute a default, under such
Permits;
 
(iii)(x) since January 1, 2012, no written notice, order, request for
information, complaint or penalty has been received by Seller or any of its
Subsidiaries, and (y) there has been no Action pending or, to the knowledge of
Seller, threatened, and (z) there has been no order, writ, judgment, award,
ruling, injunction, decree or consent decree entered by or with any Governmental
Authority, in the case of each of (x), (y) and (z), which (A) alleges a
violation of or liability under any Environmental Law, (B) relates to the
Business, the Transferred Assets, the Transferred Subsidiaries or the Real
Property and (C) has not been settled, dismissed, paid or otherwise resolved;
and


(iv)no portion of any Real Property has been used by Seller or any of its
Affiliates (with respect to the Business) for the handling, manufacturing,
processing, generation, storage or disposal of Hazardous Substances in a manner
other than in compliance with applicable Environmental Law and associated
Permits, and to the knowledge of Seller, the Business has not caused the
introduction of any Hazardous Substances in the environment (including natural
resources, soil, surface water, ground water, any present or potential drinking
water supply, subsurface strata or ambient air) in a manner or in quantities
that would result in a violation of or give rise to a liability under
Environmental Laws at any currently or formerly owned or leased property or
facility of the Business or any Real Property.


(b)To Seller’s knowledge, Seller has provided, or made available, to Buyer all
material environmental assessments, reports, audits and compliance reviews,
including any Phase I or Phase II reports relating to the Real Property, the
Transferred Subsidiaries and the operation of the Business, that are in the
possession or control of Seller or its Subsidiaries.


(c)The representations and warranties in this Section 3.17 and Section 3.04(ii),
(iii) and (iv) are the exclusive representations or warranties made by Seller
with respect to Environmental Laws, Hazardous Substances, or any other
environmental matters (for the sake of clarity, in each case, other than Product
Content Laws).


Section 3.18 Investment. Seller is causing the Class B Units to be acquired by
Automatic Switch for investment for its own account and not with a view to, or
for sale in connection with, any distribution thereof. Seller, ASE LLC and
Automatic Switch (each either alone or together with its advisors) have
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of their investment in the Class B
Units and are capable of bearing the economic risks of such investment.




























50
#88639600v31







--------------------------------------------------------------------------------




Section 3.19 Carve-Out Plan. Seller has made available to Buyer a true and
complete copy of the Carve-Out Plan and Section 3.19 of the Disclosure Schedule
lists the implementing documents in respect thereof as currently in effect and
which will be implemented prior to the date hereof (together with those
documents entered into between the date hereof and closing to give effect to
those transactions contemplated in the Carve-Out Plan to be completed between
the date hereof and Closing, the “Carve-Out Documents”). Each of the Carve-Out
Documents entered into as of the date this representation and warranty is made
(a) is a valid and binding agreement of the parties thereto, enforceable in
accordance with its terms, subject to the Enforceability Exceptions, (b) has not
been amended or modified and represents the entire agreement between the parties
thereto, and (c) is not the subject of any lawsuits or other proceedings pending
or, to the knowledge of Seller, threatened by any Governmental Authority that
seek the revocation, cancellation, suspension or adverse modification thereof.
None of the parties to the any of the Carve-Out Documents entered into as of the
date this representation and warranty is made are in default of, or have
received any written notice of any default or event that, with notice or lapse
of time, or both, would constitute a default by the parties thereto.


Section 3.20 Material Customers. Section 3.20 of the Disclosure Schedule lists
the ten largest end-user customers of each of the Business Units (in each case
measured by aggregate expenditure on product and service offerings of the
Business) for each of the fiscal year ended September 30, 2015 and the trailing
six (6) month period ended March 31, 2016 (with customers that are affiliated
with each other being aggregated and counted as one). Since June 1, 2014, to the
knowledge of Seller, no customer listed or required to be listed on Section 3.20
of the Disclosure Schedule (each a “Material Customer”) has notified Seller or
any Company Entity in writing that such customer intends to terminate,
materially reduce the rate of, or materially decrease the price of, buying
services from any Transferred Company or the Business. There is no dispute
pending or, to the knowledge of Seller, threatened with or by Seller or any
Company Entity with any of the Material Customers that would reasonably be
expected to result in a Material Liability.


Section 3.21 Material Suppliers. Section 3.21 of the Disclosure Schedule lists
the ten largest suppliers of each of the Business Units (in each case measured
by aggregate payments by Seller and its Affiliates in respect of the Business)
for each of the fiscal year ended September 30, 2015 and the trailing six (6)
month period ended March 31, 2016 (with suppliers that are affiliated with each
other being aggregated and counted as one). Since June 1, 2014, to the knowledge
of Seller, no supplier listed or required to be listed on Section 3.21 of the
Disclosure Schedule (each a “Material Supplier”) has notified Seller or any
Company Entity in writing that such supplier intends to terminate, materially
reduce the rate of, or materially increase the price of, selling services to any
Transferred Company or the Business. There is no dispute pending or, to the
knowledge of Seller, threatened with or by Seller or any Company Entity with any
of the Material Suppliers that would reasonably be expected to result in a
Material Liability.


Section 3.22 Guarantees, Bonds and Letters of Credit. Section 3.22 of the
Disclosure Schedule lists all material guarantees (including of performance
under contracts or agreements including under foreign exchange contracts),
letters of credit or other credit arrangements, including surety and performance
bonds and similar documents, agreements or arrangements, issued and outstanding
or entered into as of the date hereof by or on behalf of, or in support of any
liability or obligation of, any of the Transferred Subsidiaries or the Business,
or that, to the




























51
#88639600v31







--------------------------------------------------------------------------------




knowledge of Seller, are required to be issued by any Transferred Company
pursuant to any existing contract or awarded bid or request for proposals, in
each case guaranteeing obligations of the Transferred Subsidiaries or the
Business in excess of $100,000 in any instance, indicating in each case the
obligor with respect to such guarantee, letter of credit or other credit
arrangement and the beneficiary thereof.


Section 3.23 Insurance. Seller and its Subsidiaries maintain policies of fire
and casualty, liability and other forms of insurance (and/or participate in
insurance arrangements made by Seller and/or its Affiliates, including any
self-insurance programs) that provide coverage for the Business in such amounts,
with such deductibles and against such types of risks and losses as are as set
forth in Section 3.23 of the Disclosure Schedule. Except as would not reasonably
be expected to, individually or in the aggregate, result in a Material
Liability, (i) all such policies are in full force and effect, no invoiced
premiums are overdue for payment (other than retroactive or retrospective
premium adjustments that are not yet, but may be, required to be paid with
respect to any period ending prior to the Closing Date), and no written notice
of cancellation or termination has been received by Seller or any of its
Subsidiaries with respect to any such policy providing coverage that is material
to the Business that has not been replaced on substantially similar terms prior
to the date of such cancellation or termination, (ii) there are no pending or
ongoing material claims with respect to which Seller or its Subsidiaries has
received written notice that coverage under any such policy has been rejected,
denied or reserved or is under review, and (iii) to the knowledge of Seller,
there are no outstanding requirements by an insurer or a regulatory authority
for security or deposits that will give rise to a material capital expenditure
by Buyer or the Transferred Subsidiaries after the Closing.


Section 3.24 Bank Accounts. Section 3.24 of the Disclosure Schedule lists all
bank accounts, safety deposit boxes, securities accounts and lock-boxes of
Seller and its Subsidiaries that are utilized in the conduct of the Business
(for example, that accept customer payments or hold Business deposits) but that
are not exclusively related to the Business (as so are Excluded Assets).


Section 3.25 Related Party Transactions and Agreements. Section 3.25 of the
Disclosure Schedule lists all material agreements and transactions between
Seller and its Subsidiaries (to the extent not engaged in the conduct of the
Business), on the one hand, and a Company Entity (to the extent engaged in the
conduct of the Business), on the other hand (other than the Carve-Out Plan and
Cash Repatriation Plan transactions), indicating for each whether such agreement
or transaction will be terminated at the Closing or survive the Closing, as
contemplated in Section 5.04.


Section 3.26 Product Liabilities and Recalls. Section 3.26 of the Disclosure
Schedule sets forth a list of each product warranty, product liability and
product recall claims of Seller and its Subsidiaries in respect of the Business
outstanding or experienced since January 1, 2012 which resulted in a Material
Liability. Since January 1, 2012, (i) each product category and service offering
manufactured or sold in the conduct of the Business has been manufactured or
sold in material conformity with all contractual commitments and all standard
warranties, in each case, to the extent applicable except for failures to do so
which in each individual instance (as to any product category or service
offering) did not and would not reasonably be expected to result in a Material
Liability, (ii) Seller and its Subsidiaries in the conduct of the Business have
not had






























52
#88639600v31







--------------------------------------------------------------------------------




a Material Liability for replacement or repair of any such product category or
service offering or other damages in connection therewith, (iii) Seller and its
Subsidiaries in the conduct of the Business have not received any written notice
asserting a claim for product liability or breach of warranty (including implied
warranties) involving (other than ordinary course notices provided to customer
service teams which do not result in an Action), and there has been no recall
of, any of the products of the Company which would reasonably be anticipated to
result in a Material Liability, (iv) Seller and its Subsidiaries in the conduct
of the Business have not been denied product liability insurance coverage by a
third party insurance provider. The standard product warranties of the Business
with respect to each of the products it sells or has sold since January 1, 2012
have been made available to Buyer.


Section 3.27 No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE 3 AND ARTICLE 8 (IN
EACH CASE, AS DISCLOSED AGAINST IN THE DISCLOSURE SCHEDULE), NEITHER SELLER NOR
ANY OTHER PERSON MAKES ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH
RESPECT TO SELLER OR ITS AFFILIATES, THE PROBABLE SUCCESS OR PROFITABILITY OF
THE BUSINESS, THE SHARES, THE TRANSFERRED ASSETS, THE TRANSFERRED SUBSIDIARIES,
THE BUSINESS, THE REAL PROPERTY OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE ASSUMED LIABILITIES OR ANY OTHER RIGHTS OR OBLIGATIONS TO BE
TRANSFERRED OR ASSUMED PURSUANT HERETO, AND SELLER DISCLAIMS ANY OTHER
REPRESENTATIONS, WARRANTIES, FORECASTS, PROJECTIONS, STATEMENTS OR INFORMATION,
WHETHER MADE OR FURNISHED BY SELLER OR ANY OF ITS AFFILIATES OR ANY OF ITS OR
THEIR REPRESENTATIVES.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER, PARENT, ASCO GP LLC AND HOLDINGS


Each of Holdings, Parent, ASCO GP LLC and Buyer represents and warrants to
Seller as of the date of this Agreement and as of the Closing Date that:
Section 4.01 Corporate Existence and Power. Each of Holdings, Parent and Buyer
is duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all powers required to carry on its business as now
conducted, except for those licenses, authorizations, permits, consents and
approvals the absence of which would not prevent or materially delay the
transactions contemplated by this Agreement or any other Transaction Document to
which Holdings, Parent, ASCO GP LLC, Buyer or any of their Affiliates is a
party.


Section 4.02 Corporate Authorization. The execution, delivery and performance by
each of Holdings, Parent, ASCO GP LLC and Buyer of this Agreement and the
consummation of the transactions contemplated hereby are within the powers of
Holdings, Parent, ASCO GP LLC and Buyer, as applicable, and have been duly
authorized by all necessary action on the part of Holdings, Parent, ASCO GP LLC
and Buyer, as applicable. The execution, delivery and performance of each other
Transaction Document to which Holdings, Parent, ASCO GP LLC, Buyer or any of
their Affiliates is a party, by Holdings, Parent, ASCO GP LLC, Buyer and any
such Affiliates, and the consummation of the transactions contemplated thereby,
are within
































53
#88639600v31







--------------------------------------------------------------------------------




Holdings’ Parent’s, ASCO GP LLC’s, Buyer’s and any such Affiliate’s powers and
have been, or will be prior to their execution, delivery and performance, duly
authorized by all necessary action on the part of Holdings, Parent, ASCO GP LLC,
Buyer and any such Affiliates. Assuming due and valid execution by each other
party hereto, this Agreement constitutes a valid and binding agreement of each
of Holdings, Parent, ASCO GP LLC and Buyer, enforceable against Holdings,
Parent, ASCO GP LLC and Buyer, as applicable, in accordance with its terms,
subject to the Enforceability Exceptions. Assuming due and valid execution by
each other party thereto, each other Transaction Document to which Holdings,
Parent, ASCO GP LLC, Buyer or any of their Affiliates is a party constitutes or,
upon the execution and delivery thereof by Holdings, Parent, ASCO GP LLC, Buyer
and any such Affiliate, shall constitute, a valid and binding agreement of
Holdings, Parent, ASCO GP LLC, Buyer and any such Affiliate, enforceable against
Holdings, Parent, ASCO GP LLC, Buyer and any such Affiliate in accordance with
its terms, subject to the Enforceability Exceptions.


Section 4.03 Governmental Authorization. The execution, delivery and performance
by each of Holdings, Parent, ASCO GP LLC and Buyer of this Agreement and each
other Transaction Document to which Holdings, Parent, ASCO GP LLC and/or Buyer
is a party and the consummation of the transactions contemplated hereby and
thereby require no material action by or in respect of, or material filing with,
any Governmental Authority other than (i) compliance with any applicable
requirements of the HSR Act; (ii) compliance with any other applicable
Competition Laws; (iii) completion of any Deferred Closing Actions; (iv) the
filings and approvals set forth in Section 7.01(c), (v) any consent, approval or
authorization required to be obtained solely by reason of Seller’s (as opposed
to a third party’s) participation in the transactions contemplated by this
Agreement or the other Transaction Documents; and (vi) any such action or filing
as to which the failure to make or obtain would not prevent or materially delay
the transactions contemplated by this Agreement or any other Transaction
Document to which Holdings, Parent, ASCO GP LLC, Buyer or any of their
Affiliates is a party.


Section 4.04 Noncontravention. The execution, delivery and performance by each
of Holdings, Parent, ASCO GP LLC and Buyer of this Agreement and each other
Transaction Document to which Holdings, Parent, ASCO GP LLC and/or Buyer is a
party and the consummation of the transactions contemplated hereby and thereby
do not and will not (i) violate the certificate of incorporation or bylaws (or
equivalent governing instruments) of Holdings, Parent, ASCO GP LLC or Buyer,
(ii) assuming compliance with the matters referred to in Section 4.03 and
completion of any Deferred Closing Actions, violate any Applicable Law, (iii)
require any consent or other action by any Person under, constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any right or obligation of Holdings, Parent, ASCO GP LLC or Buyer or to a loss
of any benefit to which Holdings, Parent, ASCO GP LLC or Buyer is entitled under
any provision of any agreement or other instrument binding upon Holdings,
Parent, ASCO GP LLC or Buyer or (iv) result in the creation or imposition of any
material Lien on any asset of Holdings, Parent, ASCO GP LLC or Buyer, with such
exceptions, in the case of each of clauses (ii) through (iv), as would not
prevent or materially delay the transactions contemplated by this Agreement or
any other Transaction Document to which Holdings, Parent, ASCO GP LLC, Buyer or
any of their Affiliates is a party.


Section 4.05 Financing.
  






























54
#88639600v31







--------------------------------------------------------------------------------




(a)Parent and Buyer have delivered to Seller a true, complete and correct copy
of the executed debt commitment letter (the “Debt Commitment Letter”), dated as
of the date of this Agreement, from the Debt Financing Sources and each executed
fee letter and engagement letter (redacted, in the case of such fee letters and
engagement letters, in a customary manner, including with respect to the amounts
and percentages of the fees and other economic terms set forth therein)
associated therewith (such Debt Commitment Letter, including all exhibits,
schedules, annexes, supplements and amendments thereto and each such fee letter
and engagement letter, including all exhibits, schedules, annexes, supplements
and amendments thereto, collectively, the “Debt Financing Commitment”), pursuant
to which the Debt Financing Sources party thereto have committed, on the terms
and subject to the conditions set forth therein, to lend the amounts set forth
therein for the purposes of, among others, financing the transactions
contemplated by this Agreement and the Transaction Documents and related fees
and expenses (the “Debt Financing”). Parent and Buyer have delivered to Seller a
true, complete and correct copy of the executed equity financing commitment
(including all exhibits, schedules, annexes, supplements and amendments thereto,
the “Equity Financing Commitment”, and together with the Debt Financing
Commitment, the “Financing Commitments”), pursuant to which the Sponsor has
committed, on the terms and subject to the conditions set forth therein, to
invest in Buyer the cash amount set forth therein in connection with the
transactions contemplated hereby (the “Equity Financing”, and together with the
Debt Financing, the “Financing”).


(b)As of the date of this Agreement, (i) the Financing Commitments are in full
force and effect and are legal, valid and binding obligations of Parent and/or
Buyer and, to the knowledge of Parent and/or Buyer, each of the other parties
thereto, (ii) assuming due authorization and valid execution and delivery by
each other party thereto, the Debt Financing Commitment is enforceable by Parent
and/or Buyer against the other parties thereto in accordance with its terms
(subject to the Enforceability Exceptions), (iii) the Equity Commitment is
enforceable by Parent, Buyer and Seller against the other parties thereto in
accordance with its terms (subject to the Enforceability Exceptions), (iv) none
of the Financing Commitments have been amended or modified in any respect, (v)
other than any joinders of additional Debt Financing Sources that have not
executed the Debt Commitment Letter as of the date hereof, no amendment or
modification to the Financing Commitments is contemplated by Parent and/or
Buyer, or to the knowledge of Parent and/or Buyer, the other parties thereto,
and (vi) the respective commitments contained in the Financing Commitments have
not been withdrawn, rescinded or otherwise modified in any respect. There are no
side letters or other contracts, arrangements or understandings (written or
oral) directly or indirectly related to the Financing other than as expressly
set forth in the Financing Commitments delivered to Seller pursuant to this
Section 4.05. Parent and Buyer have fully paid any and all commitment fees or
other fees or expenses in connection with the Financing Commitments that are
payable on or prior to the date of this Agreement. There are no conditions
precedent related to the funding of the full amount of the Financing, other than
as expressly set forth in the Financing Commitments. No event has occurred as of
the date of this Agreement which, with or without notice, lapse of time or both,
would reasonably be expected to constitute a default or breach on the part of
Parent, Buyer or, to the knowledge of Parent and/or Buyer, any other party
thereto under any of the Financing Commitments. Neither Parent nor Buyer is, as
of the date of this Agreement, aware of any fact, event or other occurrence that
makes any of the representations and warranties of Buyer in any Financing
Commitment inaccurate in any material respect. As of the date of this
































55
#88639600v31







--------------------------------------------------------------------------------




Agreement, assuming satisfaction of the conditions set forth in Section 10.01
and 10.02 of this Agreement and compliance by the Seller, the Transferred
Subsidiaries and the Business with the provisions of Section 7.14 of this
Agreement, neither Parent nor Buyer has any reason to believe that any of the
conditions to the Financing contemplated by the Financing Commitments will not
be satisfied or that the Financing will not be made available to Parent and
Buyer on or prior to the Closing and neither Parent nor Buyer is aware of the
existence of any fact or event as of the date of this Agreement that would
reasonably be expected to cause such conditions to funding not to be satisfied
and the Closing not to occur. The Financing Commitments provide for, at the
Closing, funds sufficient to (i) pay the Base Consideration and repay the
Transferred Subsidiary Intercompany Debt Repayment Amount, (ii) pay any and all
fees and expenses required to be paid by Parent, Buyer or their Subsidiaries in
connection with the transactions contemplated hereby and by the Financing, and
(iii) satisfy all other payment obligations of Parent, Buyer and their
Subsidiaries contemplated hereunder and/or under the Financing Commitments
required to be made at or in connection with the Closing. The Equity Financing
Commitment designates, and will continue to designate, Seller as an intended
third party beneficiary thereof who may enforce the rights of Parent and Buyer
pursuant to such Equity Financing Commitment as if Seller was a party thereto.


(c)Each of Holdings, Parent, ASCO GP LLC and Buyer acknowledges and agrees that,
notwithstanding anything to the contrary in this Agreement, the consummation of
the Financing shall not be a condition to the obligation of Parent or Buyer to
consummate the transactions contemplated hereby.


Section 4.06 Solvency. Assuming the truth and accuracy of the representations
and warranties set forth in Article 3, after giving effect to the transactions
contemplated by this Agreement (including the funding of the full amount of the
Financing ), Holdings, Parent, ASCO GP LLC, Buyer, the Transferred Subsidiaries
and the Business, taken as a whole, will be Solvent. For purposes of this
Agreement, “Solvent” when used with respect to any Person, means that, as of any
date of determination, (A) the amount of the “fair saleable value” (as such term
is generally determined in accordance with Applicable Laws governing
determinations of the insolvency of debtors) of the assets of such Person will,
as of such date, exceed (1) the value of all Liabilities of such Person, as of
such date, and (2) the amount that will be required to pay the probable
Liabilities of such Person on its existing debts (including contingent
Liabilities, it being understood that the amount of contingent Liabilities at
any time shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability) as such debts become
absolute and matured in the ordinary course of business, (B) such Person will
not have, as of such date, an unreasonably small amount of capital for the
operation of the businesses in which it is engaged or proposed to be engaged
following such date and (C) such Person will be able to pay its Liabilities,
including contingent and other Liabilities, as they mature in the ordinary
course of business.


Section 4.07 Litigation. There are no Actions pending against or, to the
knowledge of Parent or Buyer, threatened against, Holdings, Parent, ASCO GP LLC
or Buyer, except for such Actions as would not reasonably be expected,
individually or in the aggregate, to prevent or materially delay the
transactions contemplated by this Agreement or any other Transaction Document to
which Holdings, Parent, ASCO GP LLC, Buyer or any of their Affiliates is a
party.
































56
#88639600v31







--------------------------------------------------------------------------------




Section 4.08 Finders’ Fees. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Holdings, Parent, ASCO GP LLC or Buyer who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement or
the other Transaction Documents.


Section 4.09 Inspections; No Other Representations. Each of Holdings, Parent,
ASCO GP LLC Buyer is an informed and sophisticated purchaser, and has engaged
expert advisors, experienced in the evaluation and purchase of property and
assets such as the Transferred Assets and the Shares as contemplated hereunder.
Each of Holdings, Parent, ASCO GP LLC and Buyer has undertaken such
investigation and has been provided with and has evaluated such documents and
information as it has deemed necessary to enable it to make an informed and
intelligent decision with respect to the execution, delivery and performance of
this Agreement. Each of Holdings, Parent, ASCO GP LLC and Buyer acknowledges
that Seller has given such party access to the key employees, documents and
facilities of the Business. Each of Parent, ASCO GP LLC and Buyer acknowledges
and agrees that the Transferred Assets and the Shares are sold “as is” and each
of Parent, ASCO GP LLC and Buyer agrees to accept the Transferred Assets and the
Business in the condition they are in on the Closing Date based on its own
inspection, examination and determination with respect to all matters, and
without reliance upon any express or implied representations or warranties of
any nature made by or on behalf of or imputed to Seller, except as expressly set
forth in this Agreement. Without limiting the generality of the foregoing, each
of Parent, ASCO GP LLC and Buyer acknowledges that Seller makes no
representation or warranty with respect to (i) any projections, estimates or
budgets delivered to or made available to Parent, ASCO GP LLC, Buyer or their
Representatives of future revenues, future results of operations (or any
component thereof), future cash flows or future financial condition (or any
component thereof) of the Business or the future business and operations of the
Business or (ii) except as expressly set forth in this Agreement, any other
information or documents made available to Parent, ASCO GP LLC, Buyer or their
Representatives with respect to the Business.


Section 4.10 Purchase for Investment. Each of Parent, ASCO GP LLC and Buyer is
acquiring the applicable Shares for investment for its own account and not with
a view to, or for sale in connection with, any distribution thereof. Parent,
ASCO GP LLC and Buyer (either alone or together with their advisors) have
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risks of its investment in the Shares
and is capable of bearing the economic risks of such investment.


Section 4.11 No Prior Operations; Capitalization. Each of Holdings, Parent, ASCO
GP LLC and Buyer has been formed solely for the purpose of consummating the
transactions contemplated by this Agreement. Sponsor (and as of Closing,
together with the other Equity Investors (as defined in the Equity Financing
Commitment), is the direct or indirect record and beneficial owner of 100% of
the outstanding capital stock and any other outstanding ownership interests of
Holdings.


(a)Immediately prior to giving effect to the Closing, all of the outstanding
equity of Buyer and ASCO GP LLC will be indirectly owned by Parent and , other
than as referred to in the previous clause in this sentence, there currently
are, and immediately following the Closing, there will be outstanding no, (i)
equity securities of Buyer or ASCO GP LLC, (ii) securities of






























57
#88639600v31







--------------------------------------------------------------------------------




Buyer or ASCO GP LLC convertible into or exchangeable for shares of capital
stock or voting securities of Buyer or ASCO GP LLC, respectively or (iii)
options or other rights to acquire from Buyer or ASCO GP LLC, or other
obligation of Buyer or ASCO GP LLC or any of their respective Subsidiaries to
issue, any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of Buyer or ASCO GP LLC,
respectively. None of Holdings, Parent, ASCO GP LLC or Buyer has conducted any
operations, owned an interest in any assets (including any ownership interest in
any other Person except (x) in the case of Holdings, its ownership interest in
Parent and (y) in the case of Parent, its ownership interest in ASCO GP LLC and
Buyer), or incurred any Liabilities of any nature, in each case other than in
connection with this Agreement and the transactions contemplated hereby. None of
Parent, ASCO GP LLC or Buyer has become party to any agreement other than the
Transaction Documents, the Financing Commitments and the agreements listed on
Schedule VI.


(b)As of the date hereof, all issued and outstanding ownership interests in
Parent are owned by Holdings and as of immediately following the Closing, all
issued and outstanding ownership interests in Parent will be as set forth on the
Schedule of Members to the Operating Agreement. Except as set forth in the first
sentence of this Section 4.11(b) and as contemplated by this Agreement and the
transactions contemplated hereby, there currently are no, and immediately
following the Closing, there will be outstanding no, (i) equity securities of
Parent, (ii) securities of Parent convertible into or exchangeable for ownership
interests in Parent or (iii) options or other rights to acquire from Parent, or
other obligation of Parent or any of its Subsidiaries to issue, any capital
stock, voting securities or securities convertible into or exchangeable for
capital stock or voting securities of Parent. None of Holdings, Parent, ASCO GP
LLC or Buyer has any outstanding indebtedness for borrowed money, outstanding
bonds, debentures, notes or other securities, the holders of which have the
right to vote (or which are convertible into or exchangeable for securities
having the right to vote) with equityholders of Holdings, Parent, ASCO GP LLC or
Buyer, respectively.
  
(c)Holdings, Parent, ASCO GP LLC, Buyer and their respective Affiliates have no
Liabilities, costs, expenses, commitments and obligations (whether direct or
indirect, actual or contingent) under, with respect to or otherwise arising out
of or relating to any liability imposed on a so-called “controlled group” basis,
with or without reference to any provision of Section 414 of the Code or Section
4001 of ERISA, or any other statute that imposes liability on a so-called
controlled group basis with reference to any provision of Section 52(a) or
Section 414 of the Code or Section 4001 of ERISA, as applicable, that is due to
Parent’s or Buyer’s affiliation with any of its respective Affiliates or any
member of its controlled group of corporations, within the meaning of Section
52(a) of the Code, prior to the Closing Date.


Section 4.12 Limited Guaranty. Concurrently with the execution of this
Agreement, Sponsor has delivered to Seller a duly executed Limited Guaranty.
Sponsor is a limited partnership duly organized, validly existing and in good
standing under the laws of the state of Delaware and has all organizational
powers required to carry on its business as now conducted. The execution,
delivery and performance by Sponsor of the Limited Guaranty, and the
consummation of the transactions contemplated thereby, are within the
organizational powers of Sponsor and have been duly authorized by all necessary
action on the part of Sponsor. The Limited Guaranty is in full force and effect
and constitutes a valid and binding obligation of Sponsor, enforceable against
Sponsor in accordance with its terms. As of the date hereof, no






























58
#88639600v31







--------------------------------------------------------------------------------




event has occurred which, with or without notice, lapse of time or both, would
constitute a default on the part of Sponsor under the Limited Guaranty.


Section 4.13 Canadian Tax. Prior to the Closing, Canadian Buyer will be
registered for purposes of Part IX of the Excise Tax Act (Canada) and, to the
extent relevant and applicable, the Act respecting the Quebec sales tax.


ARTICLE 5
COVENANTS OF SELLER
Seller agrees that:
Section 5.01 Conduct of the Business. (a) From the date hereof until the Closing
Date, except as required by Applicable Law, as set forth in Section 5.01 of the
Disclosure Schedule, as expressly contemplated by the Transaction Documents or
with Buyer’s written consent (which shall not be unreasonably withheld,
conditioned or delayed), Seller shall conduct the Business in the ordinary
course consistent with past practice and shall use its commercially reasonable
efforts to preserve intact the Business’s business organizations and
relationships with third parties and to keep available the services of the
current Business Employees.
  
(b)Notwithstanding the foregoing, from the date hereof until the Closing Date,
except as required by Applicable Law, as set forth in Section 5.01 of the
Disclosure Schedule, as expressly contemplated by the Transaction Documents
(including Section 7.08 of this Agreement) or with Buyer’s consent (which shall
not be unreasonably withheld, conditioned or delayed), with respect to the
Business, Seller shall not and shall cause its Subsidiaries not to:


(i)amend the articles of incorporation, bylaws or other similar organizational
documents of any Transferred Subsidiary;


(ii)acquire a material amount of assets from any other Person except (A)
pursuant to existing contracts or commitments disclosed to Buyer or (B) with
respect to the purchase of raw material or supplies in the ordinary course
consistent with past practice;


(iii)sell, lease, license or otherwise dispose of any material Transferred
Assets or material asset of the Transferred Subsidiaries except (A) pursuant to
existing contracts or commitments, (B) dividends or other distribution to Seller
or its Affiliates or (C) with respect to sales of inventory and obsolete assets
in the ordinary course consistent with past practice;


(iv)create or otherwise incur any Lien on any material Transferred Assets or any
material asset of any Transferred Subsidiary, other than Permitted Liens;


(v)incur any capital expenditures, except for (A) those contemplated by the
capital expenditure budget made available to Parent and Buyer prior to the date
of this Agreement and (B) unbudgeted capital expenditures not to exceed
$1,500,000 individually or $7,500,000 in the aggregate;




























59
#88639600v31







--------------------------------------------------------------------------------




(vi)other than in connection with actions permitted by Section 5.01(b)(v), make
any loans, advances or capital contributions to, or investments in, any other
Person, other than (A) in the ordinary course of business consistent with past
practice or (B) between or among Transferred Subsidiaries;


(vii)except as required by Applicable Law, enter into, or amend or modify in any
material respect, or terminate any Material Contract, or otherwise waive or
release any material rights, claims or benefits of the Business thereunder,
other than, in each case, in the ordinary course of business consistent with
past practice;


(viii)settle, or offer or propose to settle, (A) any material Action involving
the Business (excluding any Existing Litigation Right or any right relating to
an Excluded Asset or Excluded Liability), except where the amount paid in
settlement or compromise does not exceed (x) the amount of any reserves
reflected on the Balance Sheet in respect of such Action or (y) the aggregate
coverage provided for under any insurance policy in respect of such Action, in
either case, as long as such settlement or compromise does not impose any
material equitable relief on any Transferred Subsidiary, Buyer or its
Affiliates, or (B) any Action relating to the transactions contemplated by this
Agreement;


(ix)with respect to any Transferred Subsidiary, make or change any Tax election,
change any annual Tax accounting period, adopt or change any method of Tax
accounting, amend any Tax Returns or file claims for Tax refunds, enter into any
closing agreement, settle any Tax claim, audit or assessment, or surrender any
right to claim a Tax refund, offset or other reduction in Tax liability, in each
case except in the ordinary course of business consistent with past practice or
if such action will have no material effect on the Tax liability of the
Transferred Subsidiary (other than for Pre-Closing Taxes);
 
(x)make any material change in any method of accounting or accounting practice,
except for any such change required by reason of a concurrent change in GAAP;


(xi)materially increase the compensation or benefits of the Business Employees
other than in the ordinary course of business, as contemplated by the Carve-Out
Plan, or as required by Applicable Law or the terms of any Business Benefit Plan
or any applicable collective bargaining, works council or other labor agreement;
 
(xii)grant, sell, deliver, dispose of, pledge or otherwise encumber any equity
securities of any Transferred Subsidiary;


(xiii)split, combine or reclassify, or repurchase, redeem or otherwise acquire,
any share capital or capital stock of any Transferred Subsidiary, or issue or
authorize the issuance of any other securities in respect of, in lieu of or in
substitution for shares of share capital or capital stock of any Transferred
Subsidiary;


(xiv)hire any new Business Employees, unless such hiring is in the ordinary
course of business consistent with past practice with respect to employees with
an individual annual base salary not to exceed $250,000, or terminate any
Business


























60
#88639600v31







--------------------------------------------------------------------------------




Employees (other than for cause) with an individual annual base salary in excess
of $250,000;


(xv) adopt a plan or agreement of complete or partial liquidation, dissolution,
merger, consolidation, restructuring, recapitalization or other material
reorganization of any Transferred Subsidiary;


(xvi)license, sub-license, assign, transfer, or allow to lapse any material
Intellectual Property, except in the ordinary course of business consistent with
past practice;
 
(xvii)except as provided in Section 5.07, make any material change in the manner
in which it manages its working capital, including any material change in the
payment of accounts payable, the collection of accounts receivable or the
maintenance of inventory levels;
 
(xviii)create, incur or assume any material amount of Indebtedness (other than
incurrence of trade credit in the ordinary course of business); or
 
(xix)authorize, announce, agree or commit to do any of the foregoing.


(c)Nothing in this Section 5.01 shall restrict Seller or any of its
Subsidiaries, in any respect, from taking any action to (i) consummate any of
the transactions set forth in the Carve Out Plan and the Cash Repatriation Plan,
(ii) cause each Transferred Subsidiary to dividend, distribute or otherwise pay
to Seller or any of its Affiliates any or all of the cash and cash equivalents
of such Transferred Subsidiary; (iii) remove, or cause any Subsidiary to remove,
and pay to Seller or any of its Affiliates any cash and cash equivalents held in
any bank account that is a Transferred Asset, (iv) settle intercompany balances
between any Transferred Subsidiary, on the one hand, and Seller or any Retained
Subsidiary, on the other hand, and make capital increases or decreases in
connection therewith or otherwise, (v) contribute or loan cash to ASCO Power
and/or cause ASCO Power to distribute cash, in each case, in order to adjust the
fair market value of the ASCO Interests, by entering into intercompany loan
transactions with Liebert Corporation or another Transferred Domestic Subsidiary
and distributing the borrowed cash proceeds to Automatic Switch, (vi) in
connection with any of clauses (i), (ii), (iii) and (iv) above, cause any
Transferred Subsidiary to incur indebtedness for borrowed money from another
Transferred Subsidiary and (vii) otherwise comply with or give effect to the
provisions of this Agreement, including pursuant to Section 7.08 hereof.


Section 5.02 Confidentiality. Seller shall not, and shall cause its controlled
Affiliates and Representatives not to, for a period of five years after the
Closing Date, directly or indirectly, without Buyer’s consent, disclose to any
third party (other than each other and their respective Representatives) any
confidential or proprietary information relating primarily to the Business or
included in the Transferred Assets or disclosed to Seller pursuant to the
exercise of its rights under Section 7.09 hereof; provided that the foregoing
restriction shall not (a) apply to any information (i) generally available to,
or known by, the public (other than as a result of disclosure in violation of
this Section 5.02), (ii) lawfully acquired by Seller or its Affiliates after the
Effective Time from sources other than Holdings, Parent, ASCO GP LLC, Buyer or
their






























61
#88639600v31







--------------------------------------------------------------------------------




respective Affiliates, in each case whom Seller does not know to owe a duty of
confidentiality to Buyer or its Affiliates or (iii) that can be demonstrated to
have been independently developed by Seller or any of its Affiliates (other than
by the Business prior to the Closing) without reference to the confidential or
proprietary information or (b) prohibit any disclosure (i) required by
Applicable Law so long as, to the extent legally permissible, Seller provides
Buyer with reasonable prior notice of such disclosure and a reasonable
opportunity to contest such disclosure or (ii) made in connection with the
enforcement of any right or remedy relating to any of the Transaction Documents
or the transactions contemplated thereby.


Section 5.03 Noncompetition. (a) As an inducement to cause Holdings, Parent,
ASCO GP LLC and Buyer to enter into this Agreement, Seller agrees that during
the 48-month period commencing on the Closing Date, neither Seller nor any of
its Subsidiaries shall engage, directly or indirectly, in any business that
competes with the Business anywhere in the world as it exists on the Closing
Date (a “Competing Business”); provided that nothing herein shall prohibit (x)
the acquisition by Seller or any of its Affiliates of a diversified business
having not more than 25% of its sales (based on its latest annual financial
statements) attributable to any Competing Business, (y) the acquisition by
Seller or any of its Affiliates of a diversified business having more than 25%
of its sales (based on its latest annual financial statements) attributable to
any Competing Business; provided that Seller shall use its reasonable best
efforts to divest such Competing Business or a portion thereof so that the
Competing Business represents not more than 25% of such diversified business’s
sales (based on its latest annual financial statements), within 18 months
following consummation of such acquisition or (z) the acquisition, holding of
investments or direct or indirect ownership by Seller or any of its Affiliates
of any voting stock, capital stock or other equity interest of any Person
engaged in a Competing Business, so long as such ownership interest represents
not more than 25% of the aggregate voting power or outstanding capital stock or
other equity interests of such Person. For the avoidance of doubt and
notwithstanding the foregoing, (i) the design, manufacture, marketing, sale
and/or servicing of any products sold, in production or contemplated to be in
production in a line of business other than the Business (as conducted, or as
contemplated to be conducted, as of the Closing Date) by Seller or any of its
Affiliates as of the Closing Date and (ii) the design, manufacture, marketing,
sale and/or servicing of surface acoustic wave technology products by, or on
behalf of, Seller’s Subsidiary, Intellisaw, Inc. (or any successor or assignee),
in each case, shall not be considered a Competing Business and (iii) the
foregoing shall not, in any way, limit or effect Seller’s ability to operate the
Deferred Business or perform its obligations under the Transition Services
Agreement.
 
(b)Seller acknowledges that: (i) Seller’s obligations under this Section 5.03
are reasonable in the context of the nature of the Business and the competitive
injuries likely to be sustained by the Business, Holdings, Parent, ASCO GP LLC
and Buyer if Seller or any of its Affiliates were to violate such obligations;
(ii) the covenants in this Section 5.03 are adequately supported by
consideration from Parent and Buyer for the benefit of Seller and (iii) the
foregoing makes it necessary for the protection of the Business, Holdings,
Parent, ASCO GP LLC and Buyer that Seller uphold Seller’s obligations under this
Section 5.03 for the reasonable time period contained herein. If any provision
in this Section 5.03 shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Section 5.03, but this Section
5.03 shall be construed as if such invalid, illegal or unenforceable provision
had never been contained herein. It is the intention of






























62
#88639600v31







--------------------------------------------------------------------------------




the parties that if any of the restrictions or covenants contained herein is
held to cover a geographic area or to be for a length of time which is not
permitted by Applicable Law, or in any way construed to be too broad or to any
extent invalid, such provision shall not be construed to be null, void and of no
effect, but to the extent such provision would be valid or enforceable under
Applicable Law, a court of competent jurisdiction shall construe and interpret
or reform this Section 5.03 to provide for a covenant having the maximum
enforceable geographic area, time period and other provisions (not greater than
those contained herein) as shall be valid and enforceable under such Applicable
Law.


(c)For the avoidance of doubt and notwithstanding anything to the contrary in
this Section 5.03, in the event that Seller or any of its Subsidiaries shall
sell to a Person all or any portion of its businesses (whether by means of
acquisition, asset purchase, merger, consolidation, similar business combination
or otherwise), the restrictions contained in this Section 5.03 shall not
prohibit such sale and shall not apply to any such Person or such Person’s
Affiliates; provided that Seller and its Subsidiaries shall continue to be bound
by this Section 5.03 following such sale.


Section 5.04 Termination of Intercompany Arrangements. On or prior to Closing
(or, with respect to the Deferred Business, the Deferred Closing), Seller shall
take any and all actions necessary to (a) terminate any contract between a
Transferred Subsidiary, on the one hand, and Seller or any Retained Subsidiary,
on the other hand, except for any outstanding purchase orders, and (b) repay or
otherwise settle any indebtedness owed by a Transferred Subsidiary to Seller or
any Retained Subsidiary; provided, that, the foregoing obligation shall not
apply with respect to any Transaction Document, any contract or arrangement
entered into pursuant to the transactions described in the Carve Out Plan,
including the “preliminary spin steps” and any restructuring described therein,
the Transferred Subsidiary Intercompany Debt or the contracts and arrangements
set forth on Section 5.04 of the Disclosure Schedule. Such actions shall be
taken and effected in each case in such a manner as to ensure that no Liability
or obligation (Tax or otherwise) arising therefrom or related thereto is imposed
on the Transferred Subsidiaries or included in the Assumed Liabilities (unless,
and then to the extent, that such Liability or obligation is satisfied prior to
the Closing or is otherwise indemnified by Seller pursuant to Article 8 or
Article 11).


Section 5.05 Settlement of Hedging Contracts. (a) Within 10 Business Days after
the Closing Date, Seller shall take any and all actions necessary to settle the
Hedging Contracts in cash.


(b)Promptly (but in no event more than 5 Business Days) after the settlement
date:


(i) if the aggregate net cash proceeds received or paid by Seller upon
settlement of any Hedging Contract pursuant to Section 5.05(a) results in a net
payment by Seller, Buyer shall make a cash payment to Seller of such amount; or


(ii)if the aggregate net cash proceeds received or paid by Seller to the
counterparties to any Hedging Contracts upon settlement thereof pursuant to
Section 5.05(a) results in a net payment to Seller, Seller shall make a cash
payment to Buyer of such amount.






























63
#88639600v31







--------------------------------------------------------------------------------




Any payment to be made pursuant to this Section 5.05(b) shall be made to the
bank account designated by Seller or Buyer, as applicable, prior to the making
of such payment.
Section 5.06 Insurance. (a) Seller shall use commercially reasonable efforts to
(x) maintain or cause to be maintained in full force and effect all liability,
property or casualty Third-Party Insurance Policies covering the Business until
the Closing; (y) for a period concluding on the sixth anniversary of the Closing
Date, file, notice and otherwise continue to pursue any applicable claims for
events occurring prior to the Closing on behalf of any Transferred Subsidiary or
the Business under any applicable insurance policy for the Business to the
extent in effect at the time of such event; and (z) enable Parent, ASCO GP LLC,
Buyer and their Affiliates or the Business to recover, on behalf of any
Transferred Subsidiary or the Business, proceeds under the terms of such
insurance policies (including recovery of such proceeds after the Closing, but
only to the extent such policies would otherwise permit such recovery by Seller)
to the extent that Parent, ASCO GP LLC or Buyer has suffered Damages in respect
of such event and such Damages were not taken into account in determining Final
Modified Net Working Capital Value; in each case, provided that:


(i)Parent, ASCO GP LLC, Buyer and/or the Transferred Subsidiaries shall promptly
notify Seller’s Corporate Risk Management Department of all such claims and/or
efforts to seek recovery and Seller shall cooperate and use commercially
reasonable efforts in pursuing all such claims;


(ii)To the extent Parent, ASCO GP LLC, Buyer and the Transferred Subsidiaries
provide timely notice to Seller of any claim, Seller shall be solely responsible
for timely notifying any and all insurance companies of such claims and
complying with all policy conditions for such claims; and


(iii)Parent, ASCO GP LLC, Buyer and the Transferred Subsidiaries shall (1)
exclusively bear and be liable (and Seller shall have no obligation to repay and
reimburse Parent, ASCO GP LLC, Buyer or Transferred Subsidiaries) for all
deductibles and retentions, self-insured (including through captive
self-insurance entities, including New Providence Mutual Limited) and uninsured,
uncovered, unavailable or uncollectible amounts relating to or associated with
such claims, whether made by the Transferred Subsidiaries, their employees or
third parties, and (2), to the extent Seller or its Affiliates maintain any such
guaranty, security or collateral associated with the payment of such deductible
or retention as of the Closing Date, shall use commercially reasonable efforts
to novate such guaranty, security or collateral obligations to Parent, ASCO GP
LLC, Buyer or a Transferred Subsidiary (it being understood that if such
guaranty, security or collateral cannot be so novated, Seller or its applicable
Affiliate shall maintain such guaranty, security or collateral for the benefit
of Parent, ASCO GP LLC, Buyer or the applicable Transferred Subsidiary and
Parent, ASCO GP LLC and Buyer shall indemnify Seller and its Affiliates against,
and hold each of them harmless from, any and all Damages incurred or suffered by
Seller or any of its Affiliates related to or arising out of maintaining such
guaranty, security or collateral, including any costs related thereto). In the
event that Seller or an Affiliate of Seller pays any deductible, retention,
self-insured (including through captive self-insurance entities, including New
Providence Mutual Limited) and uninsured, uncovered, unavailable or
uncollectible amounts relating to or
































64
#88639600v31







--------------------------------------------------------------------------------




associated with such claims that is to be borne by Parent, ASCO GP LLC, Buyer
and the Transferred Subsidiaries, Parent agrees to reimburse Seller for such
amounts within ten (10) Business Days of Seller’s written request therefor.


For the avoidance of doubt, from and after the Closing, (A) the Business shall
cease to be insured by Seller’s or its Affiliates’ current and historical
insurance policies or programs (other than its insurance policies in accordance
with the terms of this Section 5.06), (B) none of Parent, ASCO GP LLC, Buyer or
their Subsidiaries shall have any access, right, title or interest to or in any
such policies or programs except as described in this Section 5.06, and (C)
Parent, ASCO GP LLC and Buyer shall be solely responsible for providing
insurance to the Business for any events occurring on or after the Closing.
(b)Notwithstanding the above, to the extent the aggregate amount of insured
Damages sought to be recovered under any insurance policy maintained by Seller
exceeds the coverage amount of such policy, available coverage under such policy
shall be allocated first to Seller and the Retained Subsidiaries regardless of
when such covered Damages arose (and each of Parent, ASCO GP LLC and Buyer
agrees to reimburse Seller and its Affiliates for any and all Damages and costs
incurred by Seller and the Retained Subsidiaries directly or indirectly as a
result of their respective claims, which Damages were not recoverable under any
applicable insurance policy that would have been recoverable by Seller or its
Affiliates under such policy but for Parent’s, ASCO GP LLC’s, Buyer’s or their
Affiliates’ recovery under such policies pursuant to this Section 5.06) and
second to Parent, ASCO GP LLC, Buyer and the Transferred Subsidiaries.


(c)Seller, Parent, ASCO GP LLC, Buyer and the Transferred Subsidiaries (i) shall
cooperate with each other to share such information as is reasonably necessary
in order to permit Seller to manage and conduct its insurance matters in
accordance with this Section 5.06 and otherwise as Seller deems appropriate and
(ii) hereby give consent for Seller to inform any affected insurer of this
Agreement and to provide such insurer with a copy of this Agreement.


Section 5.07 Carve-Out Plan. Seller shall, and shall cause each of its
applicable Affiliates to, use its commercially reasonable efforts to complete
the actions contemplated by the Carve-Out Plan (except for actions which are
contemplated to occur at the Closing or at the Deferred Closing) and the Cash
Repatriation Plan prior to the Closing, except to the extent that a deviation
from the actions contemplated by the Carve-Out Plan or the Cash Repatriation
Plan (i) would not result in any Liability or obligation (Tax or otherwise)
arising therefrom or related thereto being imposed on the Transferred
Subsidiaries or included in the Assumed Liabilities, in each case other than
those expressly contemplated by the Carve-Out Plan or the Cash Repatriation
Plan, (ii) would result in any such Liability or obligation, but such Liability
or obligation is satisfied prior to the Closing or is otherwise indemnified by
Seller pursuant to Article 8 or Article 11 or borne by Seller pursuant to
Section 13.03 or (iii) with respect to the Cash Repatriation Plan, such
deviations are incurrences of indebtedness solely among Transferred Subsidiaries
or settlements of intercompany balances among Transferred Subsidiaries;
provided, that if any such deviation is material to the proposed intercompany
loan structure and intercompany balance settlements described in the Cash
Repatriation Plan (without giving effect to any subsequent amendments), Seller
shall indemnify Parent for the sum of (x) any Cash Repatriation Damages with
respect to each such material deviation in the amount of intercompany
indebtedness or settlements of intercompany balances, with the amount of Cash




























65
#88639600v31







--------------------------------------------------------------------------------




Repatriation Damages determined for this purpose as if the amount of such
deviation were Foreign Cash, and (y) any reasonable and necessary documented
out-of-pocket non-tax costs (other than the costs of transfer from a bank
account incurred in the ordinary course of business) that would be incurred to
repatriate to the United States any such deviation as of the day immediately
following the Closing Date, even if such amounts could not be lawfully
repatriated (it being understood that any increase in the amount of any
indebtedness or intercompany settlements among Transferred Subsidiaries that is
less than 50% (or in the case of intercompany indebtedness or settlements owed
by Transferred Subsidiaries organized in Brazil, Spain, Sweden, Croatia or the
People’s Republic of China, 25%) of the amount of such indebtedness or
settlements contemplated by the Cash Repatriation Plan (excluding any
amendments) shall not be considered “material to the proposed intercompany loan
structure and intercompany balance settlements contemplated by the Cash
Repatriation Plan” for purposes of this Agreement). All such actions
contemplated by the Carve-Out Plan and, to the extent applicable, the Cash
Repatriation Plan, shall be taken and effected in each case in such a manner as
to ensure that no liability or obligation (Tax or otherwise) arising therefrom
or related thereto is imposed on the Transferred Subsidiaries or included in the
Assumed Liabilities, in each case, other than (i) those expressly contemplated
by the Carve-Out Plan or the Cash Repatriation Plan, (ii) those Liabilities or
obligations that are satisfied prior to the Closing or (iii) those Liabilities
or obligations that are indemnified by Seller pursuant to Article 8 or Article
11 or borne by Seller pursuant to Section 13.03. The parties acknowledge and
agree that the transactions contemplated by “Part 3” of the Carve-Out Plan will
be implemented between the date hereof and the Closing using Carve-Out Documents
substantially in the form used prior to the date hereof (other than for
amendments required by local Applicable Law). In the event that Seller or its
Affiliates undertakes any cash repatriation efforts from Foreign Transferred
Subsidiaries between the date hereof and Closing in a manner that is not
consistent with the Cash Repatriation Plan, Seller shall, and shall cause its
Affiliates to, undertake such efforts in a manner that first utilizes all
distributable reserves at a particular Foreign Transferred Subsidiary to
repatriate cash held at such Foreign Transferred Subsidiary prior to utilizing
intercompany loans to repatriate such cash.


Section 5.08 Supplements to Disclosure Schedules. Upon request of Buyer given at
least twenty (20) Business Days before Closing, Seller shall prepare, or cause
to be prepared, and delivered to Buyer within five (5) Business Days of Closing,
a supplemented and amended version of the Disclosure Schedules, solely to the
extent necessary to make the representations and warranties contained in the
corresponding Sections of this Agreement true and correct in all material
respects as of the date of delivery of such supplemented and amended version of
such Sections of the Disclosure Schedule as if such representations and
warranties were made on such date; provided, however, that such supplemented and
amended version of the Disclosure Schedule shall (i) not be required to include
informational listings of contracts entered into between signing and Closing in
compliance with Section 5.01, or actions taken that are described on Section
5.01 of the Disclosure Schedules as of the date of this Agreement, (ii) be for
informational purposes only, (ii) in no way affect the allocation of rights or
obligations of the parties under this Agreement or any other Transaction
Document and (iii) not give rise to any Liability for Seller or any Retained
Subsidiary, including under Article 8 or Article 11 of this Agreement.






































66
#88639600v31







--------------------------------------------------------------------------------




ARTICLE 6
COVENANTS OF PARENT, BUYER, ASCO GP LLC AND HOLDINGS


Each of Parent, Buyer, ASCO GP LLC and Holdings agrees that:
Section 6.01 Confidentiality. All information provided or made available to
Holdings, Parent, ASCO GP LLC, Buyer, their Affiliates or any of their
respective Representatives pursuant to any of the Transaction Documents or in
connection with any of the transactions contemplated thereby, whether provided
prior to or after the date hereof, shall be subject to the Confidentiality
Agreement. The Confidentiality Agreement shall terminate at the Closing only
with respect to that portion of the Confidential Information (as defined in the
Confidentiality Agreement) as exclusively relates to the Business and otherwise
shall continue in full force and effect following the Closing. If this Agreement
is terminated, for any reason, prior to the Closing, the Confidentiality
Agreement shall continue in full force and effect in accordance with its terms.


Section 6.02 Covenants of Holdings. (a) From the date hereof until the earlier
of the Closing and the termination of this Agreement in accordance with its
terms, Holdings shall (i) comply with the transfer restrictions set forth in the
Operating Agreement as though it were in effect and (ii) comply with the
restrictions set forth in Section 5.7(c) of the Operating Agreement as though it
were in effect.


(b)Prior to the Closing, Holdings shall (i) take the necessary actions to enter
into, and cause its members to adopt and enter into, an amended and restated
limited liability company agreement/operating agreement on the terms set forth
in Exhibit B-1 to the Equity Financing Commitment, (ii) provide to Seller a true
and complete copy of such agreement (including any and all attachments thereto)
at least ten Business Days prior to the Closing and (iii) maintain such
agreement in effect (with only such amendments to or waivers under as may be
consented to by Seller) through the Closing.


ARTICLE 7
COVENANTS OF THE PARTIES


Each of Holdings, Parent, ASCO GP LLC, Buyer and Seller agree that:
Section 7.01 Reasonable Best Efforts; Further Assurance. (a) Subject to the
terms and conditions of this Agreement, each of Holdings, Parent, ASCO GP LLC,
Buyer and Seller shall use their reasonable best efforts to take, or cause to be
taken, all actions (including instituting litigation or any other Action) and to
do, or cause to be done, all things necessary or desirable under Applicable Law
to consummate the transactions contemplated by this Agreement (including
satisfying all of the Deferred Closing Actions and taking any and all other
steps necessary to consummate the Deferred Closings) and the other Transaction
Documents prior to the End Date, including (i) preparing and filing as promptly
as practicable with any Governmental Authority
































67
#88639600v31







--------------------------------------------------------------------------------




or other third party all documentation to effect all necessary filings, notices,
petitions, statements, registrations, submissions of information, applications
and other documents and (ii) obtaining and maintaining all approvals, consents,
registrations, permits, authorizations and other confirmations required to be
obtained from any Governmental Authority or other third party that are necessary
to consummate the transactions contemplated by this Agreement and the other
Transaction Documents, including under any Regulatory Law. Each of Parent,
Seller and Buyer agree to execute and deliver such other documents,
certificates, agreements and other writings and to take such other actions as
may be necessary or desirable in order to consummate or implement expeditiously
the transactions contemplated by this Agreement (including satisfying all of the
Deferred Closing Actions and taking any and all other steps necessary to
consummate the Deferred Closings), to (A) vest in Automatic Switch ownership of
the Class B Units, (B) vest in Parent ownership in the ASCO Interests, (C) vest
in Buyer ownership of the Transferred Subsidiaries (other than ASCO Power) and
good title to the Transferred Assets and (D) assure and evidence the assumption
by Buyer of the Assumed Liabilities.
 
(b)In furtherance and not in limitation of the foregoing, each of Buyer and
Seller shall make required filings pursuant to applicable Competition Laws,
including the filing of a Notification and Report Form pursuant to the HSR Act
and any required filing pursuant to the Competition Laws of the United States
and the other jurisdictions listed on Section 10.01(a) of the Disclosure
Schedule, with respect to the transactions contemplated by this Agreement as
promptly as practicable. Each of Holdings, Parent, ASCO GP LLC, Buyer and Seller
shall supply as promptly as practicable any additional information and
documentary material that may be requested pursuant to the HSR Act and any other
applicable Competition Laws and shall take all other actions necessary or
desirable to cause the expiration or termination of the applicable waiting
periods under the HSR Act and any other Competition Laws as soon as practicable
and in any event prior to the End Date.
 
(c)Without limiting the generality of the first sentence of Section 7.01(a),
each of Buyer and Seller shall use reasonable best efforts to, in each case to
the extent applicable, (i) as promptly as practicable make appropriate filings
with or notices (the “NISPOM Filing”) to the Defense Security Service (“DSS”)
regarding the parties’ plan to operate the applicable portion of the Business
pursuant to a proposal to mitigate foreign ownership, control or influence
(“FOCI”) in accordance with the National Industrial Security Program Operating
Manual (“NISPOM”), (ii) as promptly as practicable submit an appropriate filing
with or notice (the “ITAR Filing”) to the Directorate of Defense Trade Controls
(“DDTC”) of the U.S. State Department in accordance with the International
Traffic in Arms Regulations (“ITAR”) and (iii) as promptly as practicable make
appropriate filings or notices in accordance with NISPOM to obtain assurances
that favorable National Interest Determinations or similar determinations under
any applicable national or industrial security regulations will permit the
Business to continue to have, to the extent it currently has, access to
Proscribed Information after the Closing. Buyer and Seller shall share
responsibility for preparation and submission of the NISPOM Filing and the ITAR
Filing. Buyer and Seller shall each permit the other party to review, prior to
submission, the NISPOM Filing and the ITAR Filing and shall consider in good
faith the written comments of the other party and its authorized representatives
to each of the NISPOM Filing and the ITAR Filing and all documents and
submission materials relating thereto. Buyer and Seller hereby agree promptly to
provide and cause their respective Affiliates to provide to the other party or
to DSS or the DDTC, as appropriate, all information and other assistance
necessary to prepare and timely submit the NISPOM Filing and the ITAR Filing in
accordance with this Section 7.01(c). Buyer and Seller further hereby agree that
(i) if DDTC has either (x) by sixty (60) days after the date hereof failed to
grant Buyer’s application for registration as a manufacturer or exporter of


























68
#88639600v31







--------------------------------------------------------------------------------




defense articles under ITAR (each such registration, an “ITAR Registration”) or
(y) sent written notice to Buyer stating that DDTC has made the final
determination that DDTC will neither approve (A) the registration of Buyer nor
(B) the transfer from Seller to Buyer of Seller’s ITAR Registration, then Seller
may, at its discretion, surrender its ITAR Registration, without impact on the
obligation of Buyer to consummate the Closing and (ii) if by sixty (60) days
after the date hereof, Buyer has not received the written approval of DSS to
operate the applicable portion of the business of the Seller pursuant to a FOCI
mitigation agreement in accordance with the NISPOM, Seller may, at its
discretion, terminate any or all of its facility security clearances and may
terminate, renounce, assign, transfer or sell any associated contracts or
contracts for such facility security clearance was required or maintained,
without regard to the obligation of Buyer to consummate the Closing.


(d)If any objections are asserted with respect to the transactions contemplated
by this Agreement or any other Transaction Documents under the HSR Act or any
other applicable Competition Law or other Applicable Laws, including the Arms
Export Control Act, the Defense Production Act and the National Defense Act
(collectively, “Regulatory Laws”), or if any Action is instituted or threatened
by any Governmental Authority or any private party challenging any of the
transactions contemplated by this Agreement or any other Transaction Document as
violative of any Regulatory Law, each of Parent and Buyer shall, and shall cause
its Affiliates to use its best efforts to promptly resolve such objections prior
to the End Date. In furtherance of the foregoing and to procure as promptly as
possible clearance from Governmental Authorities reviewing the transactions
contemplated by this Agreement or any other Transaction Documents prior to the
End Date, Holdings, Parent, ASCO GP LLC and Buyer shall, and shall cause their
Subsidiaries and Affiliates to, take all actions in connection therewith,
including (i) agreeing to hold separate or to divest any of the businesses or
properties or assets of Holdings, Parent, ASCO GP LLC, Buyer or any of their
Affiliates (including, following the Closing, any Transferred Assets and any
assets of any Transferred Subsidiary); (ii) terminating any existing
relationships and contractual rights and obligations; (iii) terminating any
venture or other arrangement; (iv) creating any relationship, contractual rights
or obligations of the Transferred Assets, Transferred Subsidiaries, Holdings,
Parent, ASCO GP LLC or Buyer of any of their Affiliates; (v) effectuating any
other change or restructuring of the Transferred Assets, Transferred
Subsidiaries, Holdings, Parent, ASCO GP LLC, Buyer or any of their Affiliates,
(vi) opposing, fully and vigorously, including through litigation and all
available avenues of appeal, (A) any administrative or judicial action or
proceeding that is initiated or threatened to be initiated challenging this
Agreement or the consummation of the transactions contemplated hereby and (B)
any request for, the entry of, and seek to have vacated or terminated, any order
that could restrain, prevent or delay the consummation of the transactions
contemplated hereby, in the case of (A) and (B) as may be required in order to
resolve any objections as a Governmental Authority may have to such transactions
under any Regulatory Law and/or to avoid the entry of, or to effect the
dissolution, vacating, lifting, altering or reversal of, any order that has the
effect of restricting, preventing or prohibiting the consummation of the
transactions contemplated by this Agreement; and (vii) commencing any Action
before any court or other applicable Governmental Authority, and vigorously
pursuing all available avenues of appeal thereto, as may be required in order to
(A) resolve any objections as a Governmental Authority may have to such
transactions under any Regulatory Law and (B) avoid the entry of, or to effect
the dissolution, vacating, lifting, altering or reversal of, any order that has
the effect of restricting, preventing or prohibiting the consummation of the
transactions contemplated by this Agreement;
































69
#88639600v31







--------------------------------------------------------------------------------




provided, however, that none of Holdings, Parent, ASCO GP LLC, Buyer or any of
their Affiliates shall be required to take any such action described in this
Section 7.01(d) that has, or would reasonably be expected to have, individually
or in the aggregate with any other change, condition, occurrence, effect or
development, a Material Adverse Effect.


Section 7.02 Certain Filings. Each of Holdings, Parent, ASCO GP LLC, Seller and
Buyer shall reasonably cooperate with one another (i) in determining whether any
action by or in respect of, or filing with, any Governmental Authority is
required, or any actions, consents, approvals or waivers are required to be
obtained from parties to any material contracts, in connection with the
consummation of the transactions contemplated by this Agreement or the other
Transaction Documents and (ii) in taking such actions or making any such
filings, furnishing information required in connection therewith and seeking to
obtain any such actions, consents, approvals or waivers in a timely manner.


Section 7.03 Public Announcements. Each of the parties hereto agree to obtain
the written consent (which shall not be unreasonably withheld) of Parent and
Seller before issuing any press release or making any public statement with
respect to the Transaction Documents or the transactions contemplated thereby;
provided, however, that a party may, without the prior consent of Parent and
Seller, but only following consultation with Parent and Seller to the extent
practicable, issue such public disclosure as may be required by Applicable Law
or any listing agreement with any national securities exchange to which the
disclosing party is subject. Notwithstanding the foregoing, after the issuance
of any agreed upon publication or press release, either party may issue such
additional publications or press releases and make such other customary
announcements without the consent of any other party hereto so long as such
additional publications, press releases and announcements do not disclose any
non-public information regarding the transactions contemplated by this Agreement
beyond the scope of the disclosure included in the agreed upon publications or
press releases.


Section 7.04 Notices of Certain Events. (a) Each of Holdings, Parent, ASCO GP
LLC, Buyer and Seller shall promptly notify the other party of:
 
(i)any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by any Transaction Documents if the failure to obtain such consent
would be reasonably likely to have a Material Adverse Effect;


(ii)any material notice or other communication from any Governmental Authority
in connection with the transactions contemplated by any Transaction Documents;
and


(iii)the commencement of any Action that would prevent or materially delay the
consummation of the transaction contemplated by this Agreement.


(b)Notwithstanding anything to the contrary herein, a party’s failure to comply
with this Section 7.04 shall not provide the other party hereto or any of such
other party’s Affiliates with a right not to effect the transactions
contemplated by this Agreement.




























70
#88639600v31







--------------------------------------------------------------------------------




Section 7.05 WARN Act. Seller shall be responsible for all Liabilities for the
provision of notice or payment in lieu of notice and any applicable penalties
under the Worker Adjustment and Retraining Notification Act (“WARN”) or any
similar Applicable Law arising prior to the Closing as a result of the
transactions contemplated by the Transaction Documents. Buyer shall be
responsible for all Liabilities for the provision of notice or payment in lieu
of notice and any applicable penalties under WARN or any similar Applicable Law
arising (i) after the Closing as a result of the termination by Seller of any
Business Employee to whom Buyer was required to make a Qualifying Offer but
failed to do so or (ii) as a result of any actions taken by Buyer and its
Subsidiaries after the Closing. Seller shall promptly reimburse Buyer for all
Liabilities incurred by Buyer for which Seller is responsible pursuant to this
Section 7.05, and Buyer shall promptly reimburse Seller for all Liabilities
incurred by Seller for which Buyer is responsible pursuant to this Section 7.05.


Section 7.06 Non-solicit. (a) For a period of 36 months following the Closing
Date, Seller and its controlled Affiliates shall not (and shall not attempt to),
and Seller shall cause its Subsidiaries not to, directly or indirectly, except
with the express prior written consent of Parent or Buyer, solicit for
employment or hire (or cause or seek to cause to leave the employ of Parent or
Buyer) any person who is employed by the Business in an executive, technical,
sales or marketing position as of the Closing Date or who becomes an employee of
the Business in any such capacity following the Closing as contemplated by
Section 9.04 or the penultimate sentence of Section 9.11(a) (any such employee,
a “Covered Business Employee”), provided however, that notwithstanding the
foregoing, Seller and its Affiliates and its or their directors, officers and
employees shall not be prohibited from (i) placing in circulation any general
solicitation through the media or third party recruiting firms not directed
towards the Covered Business Employees of Buyer or Parent or (ii) hiring any
such Covered Business Employee who has separated from employment with Buyer or a
Transferred Subsidiary at least six (6) months prior to the date of hire.


(b)For a period of 36 months following the Closing Date, neither Parent nor
Buyer shall (or shall attempt to), and shall cause their controlled Affiliates
(including, after the Closing, the Transferred Subsidiaries) not to, directly or
indirectly, except with the express prior written consent of Seller, solicit for
employment or hire (or cause or seek to cause to leave the employ of Seller or
any of the Retained Subsidiaries) any person who is now employed by Seller or
any of the Retained Subsidiaries in an executive, technical, sales or marketing
position or other employee with whom Buyer and its Affiliates had substantial
contact in connection with the negotiation and execution of this Agreement,
provided, however, that notwithstanding the foregoing, Parent, Buyer and their
Affiliates and their respective directors, officers and employees shall not be
prohibited from (i) placing in circulation any general solicitation through the
media or third party recruiting firms not directed towards any Covered Business
Employee of Seller or (ii) hiring any such person who has separated from
employment with Seller at least six (6) months prior to the date of hire.


Section 7.07 Waiver of Conflicts Regarding Representation; Nonassertion of
Attorney-Client Privilege. (a) Each of Parent, ASCO GP LLC and Buyer waives and
shall not assert, and agrees to cause its Affiliates (including, after the
Closing, the Transferred Subsidiaries) to waive and not to assert, any conflict
of interest arising out of or relating to the representation, after the Closing
(the “Post-Closing Representation”), of Seller or any of its Affiliates or any




























71
#88639600v31







--------------------------------------------------------------------------------




shareholder, officer, employee or director of Seller or any of its Affiliates
(any such Person, a “Designated Person”) in any matter involving this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, by any legal counsel currently representing Seller or any of its
Affiliates, including any Transferred Subsidiary, in connection with this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby (the “Current Representation”).


(b)Each of Parent, ASCO GP LLC and Buyer waives and shall not assert, and agrees
to cause its Affiliates (including, after the Closing, the Transferred
Subsidiaries) to waive and to not assert, any attorney-client privilege with
respect to any communication between any legal counsel and any Designated Person
occurring during the Current Representation in connection with any Post-Closing
Representation, including in connection with a dispute with Parent, ASCO GP LLC,
Buyer or any of their Affiliates, and following the Closing, with any
Transferred Subsidiary, it being the intention of the parties hereto that all
such rights to such attorney-client privilege and to control such
attorney-client privilege shall be retained by Seller; provided that the
foregoing waiver and acknowledgement of retention shall not extend to any
communication not involving this Agreement or any other Transaction Document or
the transactions contemplated hereby or thereby, or to communications with any
Person other than the Designated Persons and their advisers.


(c)Each of Parent, ASCO GP LLC, Seller and Buyer agree to take, and to cause
their respective Affiliates to take, all steps reasonably necessary to implement
the intent of this Section 7.07.


Section 7.08 Business/Non-Business Assets. (a) Prior to the Closing, Seller and
the Transferred Subsidiaries shall effect all transfers and take all such
actions as are necessary so that any assets (other than Tax Assets) of the
Transferred Subsidiaries not used or held for use primarily in the Business or
that would constitute Excluded Assets under Section 2.03 if they were assets of
a Retained Subsidiary (the “Non-Business Assets”) are transferred to Seller or a
Retained Subsidiary. In the event that at any time, or from time to time after
the Closing Date, Seller on the one hand or Buyer on the other (or any of their
respective Affiliates, including the Transferred Subsidiaries in the case of
Buyer) shall receive or otherwise possess any asset (including cash) that should
belong to another Person pursuant to this Agreement, such Person shall promptly
transfer, or cause to be transferred, such asset to the Person so entitled
thereto. In furtherance of the foregoing, Buyer undertakes and agrees to return
any Non-Business Assets and any other assets that are not Transferred Assets
that are owned by Seller or any of its Affiliates and are transferred to Buyer
at or after the Closing (through failure to transfer such assets out of the
Transferred Subsidiaries or otherwise), and to forward or remit to Seller of any
payments received by Buyer or any of its Affiliates on account of any
Non-Business Asset, and Seller undertakes and agrees to forward and remit to
Buyer any payment on account of any Transferred Asset, including any accounts or
notes receivable. Prior to any such transfer, the Person receiving or possessing
such asset shall hold such asset in trust for such other Person.


(b)Prior to the Closing, Seller may, or may cause any of its Subsidiaries to (i)
enter into any lending transaction; provided that such lending transaction may
only be entered into between or among Transferred Subsidiaries, (ii) contribute
cash to ASCO Power and/or (iii) distribute cash, in each case, in order to
adjust the fair market value of the ASCO Interests,






























72
#88639600v31







--------------------------------------------------------------------------------




including by entering into intercompany loan transactions with Liebert
Corporation and distributing the borrowed cash proceeds to Automatic Switch.


Section 7.09 Shared Contracts and Seller Funded IT Transition Costs.


(a)Except for those Shared Contracts set forth on Section 7.09(a) of the
Disclosure Schedule, each of Parent, Seller and Buyer shall cooperate with each
other and use their respective commercially reasonable efforts to obtain the
agreement of the third party that is the counterparty to each material Shared
Contract to enter into a new contract, amendment splitting the Shared Contract
or assignment in relevant part, as appropriate (as determined by Seller in good
faith), effective as of the Closing Date (or with respect to the Deferred
Business, the date of the Deferred Closing) pursuant to which a Transferred
Subsidiary or Retained Subsidiary, as applicable, will receive substantially the
same services/benefits provided (and, if applicable, will be subject to
substantially the same obligations, terms and conditions imposed) under the
applicable Shared Contract to such Transferred Subsidiary or Retained
Subsidiary, as applicable, as of the Closing Date (or with respect to the
Deferred Business, the date of the Deferred Closing); provided, however, that it
is agreed and understood that Seller shall have no obligation under this Section
7.09 with respect to any of the Master Supply Agreements as such, with the
understanding that the business unit agreements of the Transferred Subsidiaries
or the Business that provide access to products or services under the Master
Supply Agreements are included in the subject matter of this Section 7.09).


(b)

(i)With respect to any material Seller Parent Entity Level Only Business
Contract in respect of which a consent from, notice to or action by, a third
party (a “Third Party Consent”) is required to take the actions described in
Section 7.09(a) has not been obtained at or prior to the Closing (or with
respect to the Deferred Business, the date of the Deferred Closing), to the
extent not prohibited under the terms of such contract, Seller or the applicable
Seller Affiliate that is a party to such Seller Parent Entity Level Only
Business Contract (or such other of Seller or Seller’s Affiliates as designated
by Seller in good faith) shall retain (or be transferred, as applicable) such
Seller Parent Entity Level Only Business Contract (each, a “Holdover Contract”),
and each of Parent, Seller and Buyer shall, subject to the assumption of all
liabilities in respect of or relating to such Holdover Contract (with respect to
which Parent or Buyer agrees that it shall fully indemnify and hold harmless
Seller and its Affiliates) by Parent or Buyer, until the earlier of (i) the time
such Third Party Consent has been obtained, and (ii) the expiration or
termination of such Holdover Contract in accordance with its terms and (iii) one
year after the Closing Date (or with respect to a Holdover Contract relating to
the Deferred Business, the date of the Deferred Closing), cooperate in a
mutually agreeable arrangement under which Parent, Buyer or a Transferred
Subsidiary obtains the benefits and assumes the liabilities related to the
Business thereunder in accordance with this Agreement, including subcontracting,
sublicensing or subleasing to Parent, Buyer or a Transferred Subsidiary or under
which the applicable of Seller or its Affiliates would, to the extent
commercially reasonable, enforce for the benefit of Parent, Buyer or a
Transferred Subsidiary, any and all rights of Seller and its Affiliates under
such Holdover Contract related to the Business against any third party thereto;
and






























73
#88639600v31







--------------------------------------------------------------------------------




(ii)With respect to any Seller Parent Business Contract (other than a Seller
Parent Entity Level Only Business Contract) in respect of which a Third Party
Consent is required to take the actions described in Section 7.09(a) has not
been obtained at or prior to the Closing (or with respect to a Seller Parent
Business Contract relating to the Deferred Business, the Deferred Closing), (A)
the applicable Transferred Subsidiary and Emerson or its applicable Affiliate
shall continue to operate under such contract and (B) Parent and Buyer shall
indemnify and hold harmless Seller and its Affiliates for all Damages arising
under such contract to the extent related to the Business or the actions of the
applicable Transferred Subsidiary thereunder and Seller shall indemnify and hold
harmless the Parent, Buyer and their Affiliates for all Damages arising under
such contract to the extent related to the applicable portion of the Retained
Business or the actions of Seller or the applicable of its Affiliates
thereunder. It is agreed and understood that neither Seller nor any applicable
Affiliate of Seller shall be obligated to renew or otherwise extend for any
period any Seller Parent Business Contract (and Seller or the other applicable
Seller Affiliate shall be permitted to deliver any applicable notice of
non-renewal or non-extension).


(c)With respect to any material Transferred Subsidiary Retained Business
Contract in respect of which a Third Party Consent is required to take the
actions described in Section 7.09(a) has not been obtained at or prior to the
Closing, to the extent not prohibited under the terms of such contract, the
applicable Transferred Subsidiary that is a party to such Transferred Subsidiary
Retained Business Contract shall retain such Transferred Subsidiary Retained
Business Contract (each, a “Transferred Subsidiary Holdover Contract”), and each
of Seller, Parent and Buyer shall, subject to the assumption of all liabilities
in respect of or relating to such Transferred Subsidiary Holdover Contract (with
respect to which Seller agrees that it shall fully indemnify and hold harmless
Buyer and its Affiliates) by Seller, until the earlier of (i) the time such
Third Party Consent has been obtained and (ii) the expiration or termination of
such Transferred Subsidiary Holdover Contract in accordance with its terms,
cooperate in a mutually agreeable arrangement under which Seller or its
applicable Affiliate obtains the benefits and assumes the liabilities related to
the Retained Business thereunder in accordance with this Agreement, including
subcontracting, sublicensing or subleasing to Seller or its applicable Affiliate
or under which the applicable Transferred Subsidiary would, to the extent
commercially reasonable, enforce for the benefit of Seller or its applicable
Affiliate, any and all rights of the Transferred Subsidiary under such
Transferred Subsidiary Holdover Contract related to the Retained Business
against any third party thereto.


(d)Notwithstanding anything to the contrary contained herein, except as
otherwise provided in Section 7.09(e), none of Parent, Buyer, Seller or any of
their respective Subsidiaries shall have any obligation to make payments or
incur any costs or expenses, grant any concession or incur any liability to
obtain any Third Party consents contemplated by this Section 7.09, and the
failure to receive any such Third Party Consents shall not be taken into account
with respect to whether any condition to the Closing (or the Deferred Closing)
set forth in Article 10 shall have been satisfied.


(e)Section 7.09(e) of the Disclosure Schedule sets forth a budget (of
approximately $15,140,000) for information technology related hardware, software
and related services (including new contracts with third parties) that Seller
has agreed to fund in order to assist the
































74
#88639600v31







--------------------------------------------------------------------------------




Business in operating as a stand-alone business following the Closing (and
following the termination of the services to be provided under the Transition
Services Agreement) (collectively, “Seller Funded IT Transition Costs”). Seller
shall, or shall cause its Affiliates to, in cooperation and consultation with
Buyer, use commercially reasonable efforts to procure the information technology
related hardware, software and services set forth on Section 7.09(e) of the
Disclosure Schedule or fund the Seller Funded IT Transition Costs of at least
$15,140,000 prior to the Closing. In no event shall Seller and its Affiliates be
required to expend more than $15,140,000 in the aggregate pursuant to the
preceding sentences of this Section 7.09(e). If and to the extent Seller and its
Affiliates have not procured the information technology related hardware,
software and services set forth on Section 7.09(e) of the Disclosure Schedule
and made total expenditures with respect to Seller Funded IT Transition Costs
prior to the Closing of at least $15,140,000, Seller shall continue to provide
additional funds to Buyer following the Closing to assist in transitioning the
Business to stand-alone operations until Seller has either (i) provided all of
the information technology related hardware, software and services set forth on
Section 7.09(e) of the Disclosure Schedule or (ii) funded the full amount
budgeted for Seller Funded IT Transition Costs. In addition, if and to the
extent that, prior to the first anniversary of the Closing, Buyer requests that
Seller and its Affiliates acquire for, or transfer to, the Business any
additional information technology related hardware or software (or obtain any
related services for the benefit of the Business) which would result in Seller
and its Affiliates expending more than its total of $15,140,000, then, if (i)
Buyer funds such additional expenditures, (ii) pays for the assets so
transferred and (iii) such acquisitions or transfers are permitted by Applicable
Law and Seller and its Affiliate’s existing contractual relationships with the
vendors providing such information technology related hardware or software,
Seller and its Affiliates will use commercially reasonable efforts to make the
acquisitions and effect the transfers (or obtain the services) requested by
Buyer and Buyer shall promptly reimburse Seller and its Affiliates for any such
additional expenditures; provided that Seller and its Affiliates will in no
event be required to make any such acquisitions or effect any such transfers
once such costs, together with the Seller Funded IT Transition Costs, have
exceeded $49,560,000 in the aggregate; provided, further, that nothing included
in this Section 7.09(c) shall require Seller or its Affiliates to transfer to
Buyer any information technology related hardware or software used by Seller or
its Affiliates to operate the Retained Businesses, and that will continue to be
required for such purpose after the Closing, but this Section 7.09(e) is
intended to require Seller or its Affiliates to transfer to Buyer such
information technology related assets or software as may no longer be required
by Seller or its Affiliates, such as seat licenses for Software that were
assigned to Business Employees to the extent such licenses are transferrable.


(f)Seller shall, and shall cause any of its applicable Subsidiaries to, at
Buyer’s request and expense, enforce (i) any contract or agreement (including
all ancillary documents or agreements related thereto) governing the purchase of
any business that forms a part of the Business (whether by merger, sale or
purchase of securities or assets or otherwise) and (ii) any confidentiality or
non-disclosure agreement entered into with the sale process that resulted in the
transaction contemplated by this Agreement, in each case, on behalf and for the
benefit (and at the expense) of Buyer.    


Section 7.10 Access to Information; Cooperation. (a) From the date hereof until
the Closing Date (or, if earlier, the termination of this Agreement), and
subject to Applicable Law and the Confidentiality Agreement, Seller will (i)
give Parent, ASCO GP LLC, Buyer, their
































75
#88639600v31







--------------------------------------------------------------------------------




counsel and other authorized Representatives reasonable access to the
properties, books and records of the Business, (ii) furnish to Parent, ASCO GP
LLC, Buyer, their counsel and other authorized Representatives such financial
and operating data and other information relating to the Business as such
Persons may reasonably request and (iii) instruct the employees, independent
accountants, counsel and financial advisors of Seller to cooperate with Parent,
ASCO GP LLC and Buyer in their investigation of the Business. Notwithstanding
the foregoing, Buyer and its agents shall not have access to (A) any properties
of Seller or its Affiliates, including the Transferred Assets and the Real
Property, for purposes of conducting any sampling or other invasive
investigation, including of the air, soil, soil gas, surface water, groundwater,
building materials or other environmental media, (B) any information to the
extent relating to any Retained Business or (C) any Seller Tax Records;
provided, that Seller shall extract from Seller Tax Records and provide to
Parent, ASCO GP LLC or Buyer any information solely related to the Transferred
Subsidiaries, the Transferred Assets, the Assumed Liabilities or the Business as
reasonably requested by Parent, ASCO GP LLC or Buyer. Without limiting the
foregoing (and subject to the limitations of the foregoing), after the date
hereof and prior to the Closing, Buyer shall identify to Seller from
time-to-time certain members of its transition team to work closely with their
functional counterparts of Seller and the Business after the date of this
Agreement and through the Closing Date to assist in the implementation of the
transition of the Business to operate on a stand-alone basis (with the
understanding and agreement that such identified personnel shall not participate
in the management or operation of the Business prior to the Closing). Such
personnel of Buyer and Seller shall use good faith efforts to meet on a periodic
basis to review the progress of the Business towards functioning on a
stand-alone basis as of the Closing Date.


(b)From and after the Closing Date, and subject to Applicable Law, upon request,
each of Parent, ASCO GP LLC and Buyer will afford promptly to Seller and its
authorized Representatives, reasonable access to its properties, books, records,
employees and auditors (i) to the extent necessary to permit Seller to prepare
the Modified Net Working Capital Value Statement, (ii) to the extent necessary
to permit Seller or any of its Affiliates to comply with their financial
reporting, accounting or auditing obligations with respect to any period ending
before the Closing Date with respect to the Business or the Excluded Assets or
Excluded Liabilities, (iii) in connection with any Action related to either the
Excluded Assets and Liabilities or the conduct of the Business or the ownership
of the Transferred Assets prior to the Closing for which Seller or such
Affiliate has retained liability under this Agreement and (iv) otherwise to the
extent that Seller reasonably requests or requires such access in connection
with its tax, regulatory, litigation, contractual or other legitimate matters.


(c)In furtherance of the foregoing, from and after the Closing Date, each of
Parent, ASCO GP LLC and Buyer will provide and, as applicable, cause its
employees and its Affiliates and their employees to provide, all cooperation
reasonably requested by or on behalf of Seller, any of its Affiliates or their
respective Representatives in connection with any Excluded Liability, which
cooperation will include furnishing or causing to be furnished records,
information and testimony as requested by Seller, its Affiliates or their
respective Representatives and causing Transferred Employees who possess
knowledge pertaining to any such Action to provide information, recollections
and explanations with respect thereto and make themselves available, including
for consultation with respect to settlement discussions and to attend strategy
sessions and judicial and arbitration proceedings, as requested by Seller, its
Affiliates or their respective






























76
#88639600v31







--------------------------------------------------------------------------------




Representatives in connection therewith; provided that, notwithstanding the
foregoing, Parent, ASCO GP LLC and Buyer will only be obligated to cause any
person to cooperate with Seller pursuant to this Section 7.10 if and for so long
as Parent, ASCO GP LLC or Buyer is capable of directing the actions of such
person.


(d)Any access granted to either party or its Representatives pursuant to this
Section 7.10 shall be conducted in such manner as not to interfere unreasonably
with the conduct of the business of the party granting such access. The party to
whom such access or other cooperation is granted pursuant to this Section 7.10
shall bear all of the out-of-pocket costs and expenses (including attorneys’
fees, but excluding reimbursement for general overhead, salaries and employee
benefits) reasonably incurred by the other party or its Representatives in
connection therewith.


(e)Notwithstanding anything to the contrary contained herein, nothing in this
Section 7.10 shall require (i) Seller, Parent, ASCO GP LLC or Buyer, as
applicable, to provide the other party or its Representatives with access to (A)
personnel records of employees relating to individual performance or evaluation
records, medical histories or other information which, in the disclosing party’s
good faith opinion, is sensitive or the disclosure of which could subject such
party or its Affiliates to risk of liability, (B) information the disclosure of
which would violate Applicable Law or (C) information the disclosure of which,
in the disclosing party’s good faith opinion (x) would conflict with
confidentiality obligations to which such party or any of its Affiliates is
bound or (y) would reasonably be expected to result in the forfeiture or waiver
of any attorney-client or similar privilege; provided that, in the case of this
clause (y), the disclosing party shall use commercially reasonable efforts to
provide the other party, to the extent possible, with access to the relevant
information in a manner that would not reasonably be expected to result in the
forfeiture or waiver of any such attorney-client or similar privilege, or (ii)
either party’s independent accountants to make available to the other party or
its Representatives any work papers unless and until such Person has signed a
customary confidentiality and hold harmless agreement relating to such access to
work papers in form and substance reasonably acceptable to such independent
accountants.


Section 7.11 Existing Litigation. (a) Each of Parent, ASCO GP LLC and Buyer
shall promptly notify Seller in writing of any event, fact, circumstance,
transaction or occurrence of which their respective executive officers become
aware that could reasonably be expected to give rise to an Existing Litigation
Right. If such Existing Litigation Right is held by a Transferred Subsidiary,
each of Parent, ASCO GP LLC and Buyer shall take all steps reasonably necessary,
including executing any assignment or other agreement in a form and substance
satisfactory to Seller, to assign such Existing Litigation Right to Seller or
one of its Affiliates, as designated by Seller.


(b)Without limiting the generality of Section 7.10, after the Closing, each of
Parent, ASCO GP LLC, Buyer and their respective Subsidiaries shall cooperate
fully with Seller, at Seller’s expense, in the prosecution of any Existing
Litigation Right, including by (i) making available to Seller and its counsel,
as promptly as resolved, all witnesses, pertinent records, materials and
information in Parent’s, ASCO GP LLC’s, Buyer’s or their Affiliates’ possession
or control relating thereto as requested by Seller or its counsel and (ii)
otherwise providing any


































77
#88639600v31







--------------------------------------------------------------------------------




assistance on a timely basis requested by Seller or its counsel to facilitate
any Action by Seller or its Affiliates arising out of or relating to an Existing
Litigation Right.


(c)Without limiting the generality of Section 7.10, after the Closing, Parent,
ASCO GP LLC, Buyer and their respective Subsidiaries shall cooperate fully with
Seller, at Seller’s expense, in the defense of the Specified Litigation Matter,
including by (i) making available to Seller and its counsel, as promptly as
resolved, all witnesses, pertinent records, materials and information relating
thereto which is in the possession or control of Parent, ASCO GP LLC, Buyer or
their respective Affiliates as required by Seller or its counsel and (ii)
otherwise providing any assistance requested by Seller or its counsel to
facilitate any defense to the Specified Litigation Matter.    


Section 7.12 Replacement of Emerson Guaranties. On or prior to Closing, each of
Parent, ASCO GP LLC and Buyer shall use commercially reasonable efforts (and
Seller shall cooperate with each of them) so as to cause the replacement,
effective as of the Closing, of all guaranties, letters of credit and other
sureties provided by Seller or any Retained Subsidiary to the Business (the
“Credit Support Items”) on a like-for-like basis; provided that if any Credit
Support Item is not replaced effective as of the Closing, Parent, ASCO GP LLC
and Buyer shall use its commercially reasonable efforts to replace such Credit
Support Item promptly after the Closing (and such parties shall have an ongoing
obligation to use such efforts until each such Credit Support Item is replaced)
and shall indemnify Seller and its Affiliates against, and hold each of them
harmless from, any and all Damages (including, but only for the first year
following the Closing, all out-of-pocket costs and expenses incurred by Seller
or a Retained Subsidiary to maintain such Credit Support Item) incurred or
suffered by Seller or any of its Affiliates related to or arising out of such
Credit Support Item. Notwithstanding the foregoing, until the third anniversary
of the Closing, none of Parent, ASCO GP LLC or Buyer shall be required to use
its commercially reasonable efforts to replace any Credit Support Item if in
Buyer’s good faith judgment the replacement thereof would result in Buyer and
its Subsidiaries having insufficient liquidity. If any Credit Support Item is
not replaced within one year of Closing, Buyer will begin paying Seller a fee
(which fee shall not reduce Parent’s indemnification obligation hereunder
(except as specifically provided in the preceding sentence with respect to fees
and expenses) and with the understanding that no such fee shall be payable with
respect to performance guarantees under any contract or lease) equal to the
product of (i) the maximum exposure under such Credit Support Item pursuant to
the terms thereof and (ii) the Guaranty Interest Rate, payable on a quarterly
basis, in arrears; provided that such fee shall not exceed $5 million in the
aggregate in any calendar year except to the extent relating to Credit Support
Items entered into after the date hereof and prior to the Closing Date increases
the maximum aggregate exposure of all Credit Support Items up to $7.5 million at
any one time (excluding, for clarity, any Credit Support Item that has
previously terminated or expired) or any other Credit Support Item entered into
or issued with the written consent of Buyer. For purposes of this Agreement, the
“Guaranty Interest Rate” shall initially mean 3.0% per annum and shall increase
annually by 1.0% per annum beginning on the second anniversary of the Closing;
provided that the Guaranty Interest Rate shall never be in excess of 5.0% per
annum. The fee with respect to each individual Credit Support Item will cease
accruing once such Credit Support Item is replaced. Seller shall use
commercially reasonable efforts to cause all Credit Support Items to remain in
place and not allow them to lapse or terminate (and with respect to the guaranty
listed as item 1 in Section 7.12 of the Disclosure Schedule, until the second
anniversary






























78
#88639600v31







--------------------------------------------------------------------------------




of the Closing Seller shall maintain such guaranty until replaced with an
alternative arrangement to the extent permitted by Applicable Law and permitted
by the beneficiary thereof without the granting of any material accommodation by
Seller (unless Buyer agrees to be responsible for such accommodation)), in each
case until the earlier to occur of (A) the replacement of such Credit Support
Item with an alternative arrangement as contemplated by this Section 7.12, (B)
the termination of the underlying obligation to maintain such item, (C) the
initial public offering of Buyer or any direct or indirect parent of Buyer or
any of their respective Subsidiaries and (D) the sale of all or substantially
all of the Business however effected. Seller shall not at any time after the
date hereof replace any guaranty or surety with a letter of credit or, except on
a like-for-like basis, a bank guaranty. Section 7.12 of the Disclosure Schedule
sets forth (i) the guarantee of pension liabilities in Sweden referenced in item
1 therein, (ii) a list of surety bonds of $24,121,049.70 guaranteed by Seller or
a Retained Subsidiary, and (iii) letters of credit and bank guarantees of
$71,051,839.20, all of which are guaranteed by Seller or a Retained Subsidiary
(the items described in clauses (i), (ii) and (iii) are the obligations that are
referenced in Section 4.1 of the Operating Agreement).


Section 7.13 Financing. (a) From the date hereof until the Closing Date, each of
Parent and Buyer shall (i) use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary to
arrange the Debt Financing on the terms and conditions described in the Debt
Financing Commitment (including complying with any request exercising so-called
“flex” provisions) and to consummate and obtain the Financing at or prior to the
End Date, including using its reasonable best efforts to (A) maintain in effect
the Debt Financing Commitment in accordance with the terms and conditions
thereof, (B) satisfy (or use its reasonable best efforts to obtain the waiver
of) all conditions applicable to Parent and Buyer in the Debt Financing
Commitment (excluding any condition that cannot be satisfied as a direct result
of the failure of any condition set forth in Section 10.01 or 10.02 of this
Agreement or non-compliance by the Seller, the Transferred Subsidiaries and the
Business with the provisions of Section 7.14 of this Agreement) and (C)
negotiate and enter into such definitive agreements to be entered into in
accordance with the Debt Financing Commitment (the “Financing Agreements”)
consistent in all material respects with the terms and conditions (including any
“flex” provisions) contemplated by the Debt Financing Commitment or on other
terms no less favorable in any material respect to Parent or Buyer, including
with respect to conditionality and (ii) subject to the satisfaction (or waiver
by the Debt Financing Sources) of all conditions set forth in the Debt Financing
Commitment, consummate the Debt Financing at or prior to Closing and cause the
applicable Financing Sources to fund the Debt Financing in an amount sufficient,
together with the Equity Financing, to consummate the transactions contemplated
by this Agreement and for Parent and Buyer to pay all other amounts payable by
Parent and Buyer pursuant to the Transaction Documents and the Debt Financing
Commitment at or prior to the Closing; provided that such efforts shall not
include taking enforcement actions against the Debt Financing Sources or the
Debt Financing Source Related Persons). Each of Parent and Buyer shall, upon the
reasonable request of Seller, provide updates to Seller in reasonable detail of
the status of its efforts to arrange the Debt Financing (or Alternative
Financing obtained in accordance with Section 7.13(d)). Without limiting the
generality of the foregoing, each of Parent and Buyer shall provide Seller with
prompt written notice (A) of any breach or default (or any event or circumstance
that, with or without notice, lapse of time or both, would reasonably be
expected to give rise to any breach or default) by any party to any Financing
Commitment (or to any Alternative Financing obtained in accordance with Section
7.13(d)) and (B) of the receipt of any






























79
#88639600v31







--------------------------------------------------------------------------------




written notice or other written communication from any Person with respect to
any (x) actual or potential breach or default, (y) withdrawal, termination or
repudiation by any party to any Financing Commitment (or to any Alternative
Financing obtained in accordance with Section 7.13(d)) or (z) material dispute
or disagreement between or among any parties to any Financing Commitment (or to
any Alternative Financing obtained in accordance with Section 7.13(d)), in each
case of clauses (A), (B)(x) and (B)(z), that would reasonably be expected to
prevent, impede, delay or impair the availability of the Financing or the
ability of Parent and Buyer to consummate the transactions contemplated by this
Agreement in a timely manner.


(b)Subject to the terms and conditions of the Debt Financing Commitment, each of
Parent and Buyer shall use its reasonable best efforts to cause the Debt
Financing Sources to fund on the Closing Date the Financing required to
consummate the transactions contemplated hereby; provided that such efforts
shall not include taking enforcement actions against the Debt Financing Sources
or the Debt Financing Source Related Persons). For the avoidance of doubt, in
the event that (x) all or any portion of the Debt Financing has not been
consummated, and (y) all conditions set forth in Article 10 have been satisfied
or waived (other than those conditions that are to be satisfied at the Closing)
and the Closing is required to occur pursuant to Section 2.10, Parent and Buyer
shall, subject to the terms and conditions of the Debt Financing Commitment,
cause the proceeds of any bridge facility contemplated by the Debt Financing
Commitment to be used to cause the Closing to occur.


(c)Neither Parent nor Buyer shall, without Seller’s prior written consent,
permit, agree to or consent to, individually or in the aggregate, (i) any
amendment or other modification to the Financing Commitments (other than any
such amendment or modification which is solely for the benefit of the borrower
thereunder) if such amendment or modification would (I) impose new or additional
conditions precedent that would reasonably be expected to prevent, impede or
delay or impair the availability of the Financing or the ability of Parent and
Buyer to consummate the transactions contemplated by this Agreement in a timely
manner or (II) adversely impact the ability of Parent or Buyer or, in the case
of the Equity Commitment, Seller to enforce its rights against the other parties
to the Financing Commitments or (III) reduce the aggregate cash amount of the
funding commitments thereunder to an amount less than the cash amount necessary
to consummate the transactions contemplated by this Agreement and for Parent and
Buyer to pay all other amounts payable by Parent and Buyer pursuant to the
Transaction Documents and the Debt Financing Commitment; provided, that Parent
and Buyer may modify or amend the Debt Financing Commitments solely to add Debt
Financing Sources that have not executed the Debt Financing Commitment as of the
date hereof, (ii) any waiver of any provision under the Financing Commitments
(other than any such waiver solely for the benefit of the borrower thereunder)
that would reasonably be expected to prevent, impede, delay or impair the
availability of the Financing or the ability of Parent and Buyer to consummate
the transactions contemplated by this Agreement in a timely manner or (iii)
early termination of the Debt Financing Commitment. Nothing in this Section 7.13
is intended to or shall limit in any way the ability of Buyer and its
Subsidiaries to increase the Debt Commitment or to require Seller’s consent for
any such increase. Upon any modification or amendment of any Financing
Commitment, Buyer shall provide a copy thereof to Seller and references to the
“Debt Financing Commitment”, “Equity Commitment” and “Financing Commitment”
shall include such documents as permitted to be amended or modified under this
Section 7.13(c) and references to “Financing”, “Equity Financing” and “Debt
Financing” shall include the financing contemplated






























80
#88639600v31







--------------------------------------------------------------------------------




by the Financing Commitments as permitted to be amended or modified under this
Section 7.13(c). Buyer shall obtain the Equity Financing upon satisfaction or
waiver of the conditions set forth in Article 10 (other than the conditions that
are to be satisfied at the Closing).
  
(d)In the event that all or any portion of the Debt Financing becomes
unavailable on the terms and conditions (including any “flex” provisions) or
from the Debt Financing Sources contemplated in the Debt Financing Commitment,
Parent and Buyer shall promptly notify Seller and shall use their reasonable
best efforts to, as promptly as practicable but no later than prior to the End
Date, take, or cause to be taken, all actions and to do, or cause to be done,
all things necessary, proper or advisable to arrange and obtain, and to
negotiate and obtain definitive commitments with respect to, alternative debt
financing from the same or alternative sources (the “Alternative Financing”) (i)
in an amount sufficient to consummate the transactions contemplated by this
Agreement and for Parent and Buyer to pay all other amounts payable by Parent
and Buyer pursuant to the Transaction Documents and the documents governing such
Alternative Financing and (ii) that would not impose new or additional
conditions precedent to funding such Alternative Financing that are not
contained in the Debt Financing Commitment and that would not reasonably be
expected to prevent, impede or delay or impair the availability of the Financing
or the ability of Parent and Buyer to consummate the transactions contemplated
by this Agreement in a timely manner . The obligations under this Section 7.13
shall apply equally to any such Alternative Financing (including any new
financing commitments). In the event that any Alternative Financing is obtained
in accordance with this Section 7.13(d), references to “Debt Financing”,
“Financing”, “Debt Commitment”, “Financing Commitment” and other like terms in
this Agreement shall include such Alternative Financing, as applicable.


(e)Notwithstanding the foregoing, the parties acknowledge and agree that Parent,
Buyer and ASCO GP have the right to seek to consummate the Debt Financing prior
to the Closing by causing Buyer to issue the debt securities to be issued in the
Debt Financing and to cause the proceeds from such issuance to be placed into an
escrow account administered by an unaffiliated escrow agent (the “Debt Financing
Escrow Account”) to be held pending the Closing. If the Closing occurs, the
obligations of Buyer with respect to the Debt Financing (including any accrued
but unpaid interest thereon) will be performed by Buyer or assumed by another
subsidiary of Parent and the funds raised through the Debt Financing will be
released from the Debt Financing Escrow Account and be made available to fund
the transactions contemplated by this Agreement in the same manner as would have
occurred if the Debt Financing had been consummated on the Closing Date.
 
Section 7.14 Financing Cooperation. (a) Prior to the Closing, Seller shall cause
the Transferred Subsidiaries and the Business to use reasonable best efforts
(including instructing their respective legal, accounting and other advisors) to
provide to Parent and Buyer, at Parent’s and Buyer’s sole cost and expense,
cooperation reasonably requested by Parent and/or Buyer that is necessary in
connection with the arrangement of the Debt Financing, including using
reasonable best efforts to (i) furnish to the Debt Financing Sources financial
and other information with respect to the Business, the Transferred Assets and
the Transferred Subsidiaries, including all financial information required
pursuant to Section 3(a) and (b) of Annex V of the Debt Commitment Letter (which
financial information shall have been reviewed by the Transferred Subsidiaries’
independent accountants and shall, in the case of such financial information for
the period ending June 30, 2016, be delivered no later than September 6, 2016)




























81
#88639600v31







--------------------------------------------------------------------------------




which shall in any event be recent enough for the independent accountants that
have audited or reviewed, as applicable, such financial statements to provide
customary “negative assurance” in the comfort letter referred to below with
respect to the period following the latest balance sheet included therein
throughout the Marketing Period and (y) all information required for the Parent
or the Buyer to prepare the pro forma financial statements and forecasts
required pursuant to Section 3(c) and (d) of Annex V of the Debt Commitment
Letter and information that is of the type and form required under Regulation
S-X and Regulation S-K under the Securities Act and customarily included in a
private placement of non-convertible debt securities pursuant to Rule 144A
promulgated under the Securities Act (in each case assuming that such offering
of non-convertible debt securities were consummated at the same time during the
Transferred Subsidiaries’ fiscal year as such offering of non-convertible debt
securities will be made as contemplated by the Debt Financing Commitment)
(which, for the avoidance of doubt, shall not include financial statements and
information required by Rules 3-09, 3-10 and 3-16 of Regulation S-X, the
Compensation Discussion and Analysis or other information required by Item 402
of Regulation S-K and the executive compensation and related person disclosure
rules related to SEC Release Nos. 33-8732A, 34-54302A and IC-27444A), (ii)
participate in a reasonable number of lender presentations, due diligence
sessions, road shows and sessions with rating agencies in connection with the
arrangement of the Debt Financing, (iii) assist in the preparation of (A) any
offering documents, private placement memoranda, bank information memoranda
(including the delivery of customary representation letters as contemplated by
the Debt Financing Commitment) and similar documents and (B) materials for
rating agency presentations, (iv) obtain accountant’s comfort letters reasonably
requested by Parent or Buyer and customary for financings similar to the Debt
Financing and consents from accountants for the inclusion of annual and
quarterly historical financial statements (or reports thereon) that may be
required to be included in any securities filings or offering memoranda for the
Debt Financing (the documents described in clauses (i), (iii) and (iv), the
“Marketing Material”), (v) cooperate with the marketing efforts of Parent or
Buyer and the Debt Financing Sources, (vi) cause the Transferred Subsidiaries to
enter into such agreements, and deliver such officer’s certificates, as are
customary in financings similar to the Debt Financing and as are, in the good
faith determination of the persons executing such officer’s certificates,
accurate, and agreeing to pledge, grant security interests in, and otherwise
grant liens on, the Transferred Assets and/or the assets of the Transferred
Subsidiaries pursuant to such agreements as may be reasonably requested;
provided, in the case of this clause (vi), that (A) none of the documents or
certificates shall be executed and/or delivered except in connection with the
Closing, (B) the effectiveness thereof shall be conditioned upon, or become
operative after, the Closing and (C) no Liability shall be imposed on Seller or
the officers or employees involved, (vii) cooperate with the Parent or Buyer and
Debt Financing Sources in completing a field examination and inventory
appraisal, (viii) provide all documentation and other information that the Debt
Financing Sources have reasonably determined is required by United States
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Patriot
Act, in each case, at least five Business Days prior to the Closing, to the
extent reasonably requested in writing at least 10 Business Days prior to the
Closing and (ix) cooperate, and use commercially reasonable efforts to cause any
relevant third parties to cooperate, with respect to the termination,
replacement or backstop of any outstanding letters of credit issued for the
account of the Transferred Subsidiaries. Notwithstanding the foregoing, (x) such
requested cooperation shall not unreasonably interfere with the ongoing business
and


































82
#88639600v31







--------------------------------------------------------------------------------




operations of Seller or its Affiliates and (y) none of Seller or any of its
Affiliates or their respective officers, directors or employees shall be
required to execute or enter into or perform any agreement, pledge or grant with
respect to Transferred Assets or the Transferred Subsidiaries in connection with
the arrangement of the Debt Financing Commitment that is not contingent upon the
Closing or that would be effective prior to the Closing. The Seller hereby
consents, on behalf of itself and the Transferred Subsidiaries, to the
reasonable use of the logos of the Transferred Subsidiaries in connection with
the Debt Financing; provided that such logos are used solely in a manner that is
not intended to or reasonably likely to harm or disparage the Transferred
Subsidiaries or the Seller.
 
(b)Neither Seller, any of its Subsidiaries nor any of their respective officers,
directors, employees, accountants, consultants, legal counsel, agents,
investment bankers and other representatives shall be required to take any
action in connection with this Section 7.14 that would (i) subject such Person
to Liability, to bear any cost or expense or to pay any commitment or other
similar fee or make any other payment or incur any other Liability (other than
any costs and expenses that will be reimbursed by Parent, Holdings or Buyer
pursuant to clause (c) of this Section 7.14) or provide or agree to provide any
indemnity in connection with the Financing or their performance of their
respective obligations under this Section 7.14 and any information utilized in
connection therewith or (ii) conflict with or violate any Applicable Law or such
Person’s organizational documents or result in the contravention of, or that
would reasonably be expected to result in a violation or breach of, or a default
under, any contract or other arrangement to which such Person is a party. Each
of Parent, Buyer and Holdings acknowledges and agrees that none of Seller or any
of its Subsidiaries or Affiliates shall have any responsibility for, or incur
any Liability to any Person under or with respect to, the Financing, or any
cooperation provided pursuant to this Section 7.14, and Holdings shall indemnify
and hold harmless Seller, its Subsidiaries and Affiliates and their respective
directors, officers, employees, accountants, consultants, legal counsel, agents,
investment bankers and other representatives from and against any and all
Damages suffered or incurred by them in connection with the Financing and the
performance of their respective obligations under this Section 7.14 (including
any action taken in accordance with this Section 7.14) and any information
utilized in connection therewith.


(c)Each of Parent, Holdings and Buyer shall, promptly upon request by Seller,
reimburse Seller for all reasonable and documented out-of-pocket costs and
expenses incurred by Seller or its Subsidiaries in connection with this Section
7.14 (including those of its accountants, consultants, legal counsel, agents,
investment bankers and other representatives).


Section 7.15 China Holdover Cash. (a) If any cash, cash equivalents or liquid
investments (plus all uncollected bank deposits and less all outstanding checks)
of the Transferred Subsidiaries organized in the People’s Republic of China (the
“PRC Transferred Subsidiaries”) are not included in the calculation of Closing
Cash used in the determination of the Final Post-Closing Cash/Indebtedness
True-Up Payment due to the exclusion set forth in clause (i)(B) of the
definition of Cash (giving effect to such amount of Required Foreign Cash as
Seller allocates to China as reflected on the Cash/Indebtedness Statement) (such
cash, cash equivalents or liquid investments (plus all uncollected bank deposits
and less all outstanding checks) that are so not included in the calculation of
Closing Cash, the “China Holdover Cash”), Buyer shall, and shall cause its
applicable Subsidiaries to, use reasonable best efforts to






























83
#88639600v31







--------------------------------------------------------------------------------




cooperate in taking all actions reasonably necessary or appropriate to enable
distributable reserves to be determined or created (in each case based on the
results of operations of the business through December 31, 2016) at the PRC
Transferred Subsidiaries to enable the China Holdover Cash to be able to be
lawfully repatriated up the corporate entity chain to Buyer as a dividend or
return of capital under Applicable Law, including by taking the actions set
forth on Section 7.15 of the Disclosure Schedule (to the extent not finalized
prior to Closing) within the time periods prescribed thereon;
 
(b)Within five (5) Business Days of completion of the actions with respect to
any PRC Transferred Subsidiary which would enable any China Holdover Cash to be
able to be lawfully distributed to the United States as a dividend or return of
capital under Applicable Law, Buyer shall initiate such distribution and
additional distributions up the legal entity chain to Buyer to the extent
allowable by Applicable Law. Promptly following receipt of distributions by
Buyer, Buyer shall pay to Seller, or a designee of Seller, the amount of such
China Holdover Cash less the amount of (i) any Cash Repatriation Damages with
respect to such China Holdover Cash, with the amount of Cash Repatriation
Damages determined for this purpose as if the amount of such China Holdover Cash
were Foreign Cash and (ii) any reasonable and necessary documented non-tax
out-of-pocket costs incurred to comply with the requirements of 7.15(a).


(c)Until all of the actions set forth on Section 7.15 of the Disclosure Schedule
have been taken and the amount of the China Holdover Cash that becomes lawfully
able to be distributed up the corporate chain to Buyer as a result thereof is
paid to Seller or Seller’s designee in accordance with this Section 7.15, each
of Parent and Buyer shall not, and each shall cause its respective Subsidiaries
not to, without Seller’s written consent, take any action that would prevent,
impair or delay the ability of the applicable PRC Transferred Subsidiary to (i)
enable distributable reserves to be determined or created (in each case based on
the results of operations of the business through December 31, 2016) at the PRC
Transferred Subsidiaries to enable the China Holdover Cash to be able to be
lawfully repatriated up the corporate chain to Buyer, (ii) take the actions set
forth on Section 7.15 (in the time periods contemplated thereon) or (iii) make
the payment of any China Holdover Cash that becomes able to be lawfully
distributed as described in Section 7.15(b) above, in each case, including (A)
for a period of one year after Closing, any name change of any PRC Transferred
Subsidiary, (B) any restructuring of a PRC Transferred Subsidiary such that it
would have a new shareholder and (C) changing any method of accounting at any
PRC Transferred Subsidiary.


(d)Without limiting the generality of Section 7.10, Buyer shall keep Seller and
its Representatives reasonably informed as to, and provide each of them
reasonable access to information regarding, the status and substance of the
matters contemplated by this Section 7.15 and shall consult with, and consider
the reasonable input and advice of Seller and its Representatives regarding, the
taking of any of the actions contemplated by section 7.15(a).


(e)At or prior to Closing, Seller shall cause each of the applicable PRC
Transferred Subsidiaries to lend Seller’s good faith estimate (as of the date
that is five (5) Business Days prior to the Closing Date) of any Reserved China
Holdover Cash held by it to Emerson Electric (China) Holdings Co. Limited
(“EECH”) pursuant to a customary entrustment loan agreement with Standard
Chartered Bank (or a global financial institution of similar repute) and at the
lowest interest rate permitted by Applicable Law. If on the date of
determination of the amount




























84
#88639600v31







--------------------------------------------------------------------------------




of the Final Post-Closing Cash/Indebtedness True-Up Payment and taking into
account such determination, (i) Seller and Buyer reasonably agree that as of the
Closing the applicable PRC Transferred Subsidiaries held Reserved China Holdover
Cash in excess of its pre-Closing estimate thereof, then the amount of such
additional Reserved China Holdover Cash shall be lent to EECH and the principal
amount of the entrustment loan shall be correspondingly increased or (ii) Seller
and Buyer reasonably agree that as of the Closing the applicable PRC Transferred
Subsidiaries held Reserved China Holdover Cash that was less than its
pre-Closing estimate thereof, then Seller shall cause EECH to repay the
difference between Reserved China Holdover Cash and Seller’s pre-Closing
estimate thereof to the applicable PRC Transferred Subsidiary and the principal
amount of the entrustment loan shall be correspondingly reduced.
  
(f)Seller shall cause EECH to repay any amounts outstanding under the
entrustment loan agreements entered into in connection with Section 7.15(e)
above: (i) in order to allow Buyer to pay or cause any PRC Transferred
Subsidiary in the corporate entity chain to pay any required withholding taxes
due with respect to any repatriation of China Holdover Cash (provided that, for
the avoidance of doubt, any such withholding taxes shall not reduce the amount
of China Holdover Cash other than through the calculation of Cash Repatriation
Damages with respect to such China Holdover Cash), (ii) immediately prior to the
Buyer’s initiation of distributions under Section 7.15(b) or (iii) if it is
agreed between the parties hereto that the distributable reserves determined or
created (in each case based on the results of operations of the business through
December 31, 2016) at the PRC Transferred Subsidiaries have been exhausted or
the funds cannot be repatriated up the legal entity chain to Buyer based on
distributable reserves as of December 31, 2016, and, if such an event described
in this clause (iii) occurs, then Parent and Buyer shall have no further
obligations under this Section 7.15.


(g)For purposes of this Agreement, “Reserved China Holdover Cash” shall mean
Seller’s good faith estimate of China Holdover Cash with respect to which it
reasonably expects distributable reserves to be determined or created (in each
case based on the results of operations of the business through December 31,
2016) at the PRC Transferred Subsidiaries so as to enable such China Holdover
Cash to be able to be lawfully repatriated up the legal entity chain to Buyer as
a dividend or return of capital under Applicable Law.


ARTICLE 8
TAX MATTERS


Section 8.01 Representations Relating to Transferred Subsidiaries and Canadian
Seller. Except as set forth in the Disclosure Schedule, the Carve Out Plan or
the Cash Repatriation Plan, and as to matters that would not reasonably be
expected, individually or in the aggregate, to result in a Material Liability,
Seller hereby represents and warrants to Parent, ASCO GP LLC and Buyer that:
 
(a)Each of the Transferred Subsidiaries has timely filed, or caused to be timely
filed, with the appropriate taxing authorities, all material Tax Returns that
are required to be filed by, or with respect to, each of the Transferred
Subsidiaries. Each such Tax Return is true, correct and complete in all material
respects.


































85
#88639600v31







--------------------------------------------------------------------------------




(b)All material Taxes due and payable by or with respect to the Transferred
Subsidiaries have been timely paid in full. All Taxes incurred but not yet due
and payable for periods covered by the Balance Sheet have been accrued and
adequately disclosed on the Balance Sheet in accordance with GAAP.


(c)All material Taxes that any of the Transferred Subsidiaries is (or was)
required by Applicable Law to withhold or collect in connection with amounts
paid or owing to any employee, independent contractor, creditor, stockholder,
member or other third party have been duly withheld or collected, and have been
timely paid over to the proper authorities to the extent due and payable.
   
(d)No Taxing Authority has proposed, or, to the knowledge of Seller, is
threatening to propose any material adjustment to any Tax Return of any of the
Transferred Subsidiaries.
  
(e)(i) There is no claim, audit, action, suit, proceeding, examination or
investigation now pending or, to Seller’s knowledge, threatened against or with
respect to any of the Transferred Subsidiaries in respect of any Tax; and (ii)
there are no settlements of any prior examinations that could reasonably be
expected to adversely affect any Taxable period of any Transferred Subsidiary
for which the statute of limitations has not run or that have not been paid in
full.


(f)Neither Seller nor any of its Subsidiaries has made any requests for rulings
or determinations, with respect to any Tax of any Transferred Subsidiary, that
are currently pending before a Taxing Authority.


(g)Neither Seller nor any of its Subsidiaries has entered into an agreement or
arrangement with any Taxing Authority with regard to Tax liabilities of any
Transferred Subsidiary other than settlements or compromises with respect to
asserted Tax liabilities for prior Tax years that do not impose any payment
obligation on any Transferred Subsidiary after the Closing Date.


(h)No Transferred Subsidiary is a party to, is otherwise bound by or has any
obligation under, any Tax Sharing Agreement (other than (i) a Tax Sharing
Agreement exclusively between or among Seller and any of its Subsidiaries, which
will be terminated at or prior to Closing with respect to the Transferred
Subsidiaries or (ii) a Tax Sharing Agreement exclusively between or among the
Transferred Subsidiaries).


(i)Other than with respect to a Tax Return for which the statute of limitations
has expired, no Transferred Subsidiary (i) has been a member of an affiliated
group filing a consolidated federal Income Tax Return (other than the Seller
Group) or (ii) has any liability for the Taxes of any Person (other than any of
the Transferred Subsidiaries) under Treasury Regulations Section 1.1502-6 (or
any similar provision of state, local, or foreign Income Tax law), or as a
transferee or successor.


(j)No Transferred Subsidiary has participated or engaged in any transaction that
constitutes a “listed transaction” within the meaning of Treasury Regulations
Section 1.6011-4(b)(2).


































86
#88639600v31







--------------------------------------------------------------------------------




(k)No Transferred Subsidiary is required to include any material adjustment in
Taxable income for any period ending after the Closing Date as a result of any:
(i) change in method of accounting prior to the close of business on the Closing
Date under Section 481 of the Code (or any corresponding or similar provision of
state, local or foreign Income Tax law), (ii) “closing agreement” as described
in Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Income Tax law) entered into prior to the close of business on
the Closing Date or (iii) installment sale or open transaction disposition made
prior to the close of business on the Closing Date. No Transferred Subsidiary
has (x) any material “deferred gains” with respect to “intercompany
transactions” within the meaning of Treasury Regulations Section 1.1502-13 or
(y) been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code during the applicable period specified in Section
897 of the Code.


(l)No Transferred Domestic Subsidiary has constituted either a “distributing
corporation” or a “controlled corporation” in a distribution of stock qualifying
for tax-free treatment under Section 355 of the Code (i) in the two (2) years
prior to the date of this Agreement or (ii) in a distribution which could
otherwise constitute a part of a “plan” or “series of related transactions”
(within the meaning of Section 355(e) of the Code) that includes the
transactions contemplated by this Agreement.


(m)Each Transferred Subsidiary has disclosed on its federal income Tax Returns
all positions taken therein that could give rise to a substantial understatement
of federal income Tax within the meaning of Section 6662 of the Code.
  
(n)In the three (3) years prior to the date of this Agreement, no claim has been
made in writing by any Taxing Authority in any jurisdiction in which a
Transferred Subsidiary does not file Tax Returns that such Transferred
Subsidiary is or may be subject to taxation by that jurisdiction. No Transferred
Subsidiary has received any written notice in the prior four (4) years from any
Taxing Authority that any Transferred Subsidiary has a permanent establishment
in any jurisdiction in which such Transferred Subsidiary has not filed Tax
Returns. No Transferred Subsidiary has at any time been treated (including under
any double taxation arrangement) as resident for any tax purpose, or as subject
to tax by virtue of having a permanent establishment or other place of business,
in any jurisdiction other than the jurisdiction of its incorporation. None of
the Transferred Subsidiaries constitutes a permanent establishment of any other
person, business or enterprise for any tax purpose.


(o)There are no outstanding powers of attorney granted by any Transferred
Subsidiary with respect to Taxes.


(p)All material related party transactions between Seller and its Affiliates, on
the one hand, and any Transferred Subsidiary, on the other hand, have been, in
all material respects, on an arms’-length basis in accordance with Section 482
of the Code and any state or foreign law equivalent, and are supported by
contemporaneous transfer pricing documentation.


(q)The summary spreadsheet located at Folder 12.26 of the data room maintained
by Seller as of the date of this Agreement sets forth a true and correct listing
of the U.S. federal tax classification for each Transferred Subsidiary.




























87
#88639600v31







--------------------------------------------------------------------------------




(r)The summary spreadsheet located at Folder 12.18 of the data room maintained
by Seller as of the date of this Agreement sets forth a true and correct listing
of all (i) grants, subsidies and other similar funds from any Governmental
Authority or (ii) Tax exemptions, reductions, incentives and concessions, in
each case of any Transferred Subsidiary.


(s)The consummation of the transactions contemplated by this Agreement with
respect to the equity interests of any Transferred Subsidiary organized under
the Laws of a state in the United States will not result in any reduction of the
Tax attributes, including the Tax basis of the assets (including stock of a
Subsidiary) and deferred deductions, of any of such Transferred Subsidiaries
pursuant to Treasury Regulations Section 1.1502-36(d).


(t)Seller is eligible to join with Parent and Buyer in making Section 338(h)(10)
elections with respect to 338(h)(10) Entities


(u)Canadian Seller is registered for purposes of Part IX of the Excise Tax Act
(Canada) and the Act respecting the Quebec sales tax and is not a non-resident
of Canada for purposes of the Income Tax Act (Canada).


Section 8.02 Tax Representations Relating to Transferred Assets. Except as set
forth in the Disclosure Schedule and as to matters that would not reasonably be
expected, individually or in the aggregate, to result in a Material Liability,
Seller hereby represents and warrants to Parent, ASCO GP LLC and Buyer that:


(a)Each of Seller and Canadian Seller has paid (or has caused to be paid) or has
collected, deducted, withheld and remitted (or has had collected, deducted,
withheld and remitted on its behalf) to the appropriate Taxing Authority or has
reflected an adequate accrual on the Balance Sheet in accordance with GAAP, in
each case, for material Taxes relating to the Transferred Assets, the
non-payment (or failure to collect, deduct or withhold) of which would result in
a Lien on any Transferred Asset.


(b)No Taxing Authority has proposed, or, to the knowledge of Seller, is
threatening to propose any adjustment to any item with respect to Taxes, the
non-payment of which would result in a Lien on any Transferred Asset, on any Tax
Return of Seller or its Retained Subsidiaries.


(c)There is no claim, audit, action, suit, proceeding, examination or
investigation now pending or, to Seller’s knowledge, threatened against or with
respect to Seller or its Retained Subsidiaries in respect of any Tax, the
non-payment of which would result in a Lien on any Transferred Asset.
 
Notwithstanding any other provision of this Agreement, Section 3.16, Section
8.01 and this Section 8.02 shall contain the sole and exclusive representations
and warranties of Seller with respect to Taxes.
Section 8.03 Tax Returns; Allocation of Taxes.


(a)Seller shall (i) file or cause to be filed, when due (taking into account any
extension of a required filing date), all Tax Returns with respect to the
Transferred Subsidiaries that are


























88
#88639600v31







--------------------------------------------------------------------------------




required to be filed on or prior to the Closing Date and timely pay all Taxes
shown as due on such Tax Returns and (ii) file or cause to be filed, when due
(taking into account any extension of a required filing date), all Tax Returns
that relate to Combined Taxes and timely pay all Taxes shown as due on such Tax
Returns. All other Tax Returns with respect to the Transferred Subsidiaries
shall be filed or caused to be filed by Parent or Buyer, as applicable.


(b)Parent or Buyer shall file, or cause to be filed, when due (taking into
account any extensions of a required filing date), all Tax Returns for Income
Taxes with respect to the Transferred Subsidiaries that do not relate to
Combined Taxes, which are required to be filed by any of the Transferred
Subsidiaries after the Closing Date with respect to a Pre-Closing Tax Period or
a Straddle Tax Period (each a “Pre-Closing Parent-Filed Income Tax Return”).
Preparation and filing costs of such Tax Returns shall be allocated between the
parties in proportion of the relative amount of Tax to be paid by each pursuant
to this Article 8. Any Pre-Closing Parent-Filed Income Tax Return shall be
prepared in a manner consistent with past practice and without a change of any
election or any accounting method, unless otherwise required by Applicable Law,
and shall be submitted by Parent to Seller (together with schedules, statements
and, to the extent reasonably requested by Seller, supporting documentation) at
least 30 days prior to the due date (including any applicable extension) of such
return. Seller shall have the right to review and comment on such Pre-Closing
Parent-Filed Income Tax Return. If Seller, within 10 days after review of any
such Pre-Closing Parent-Filed Income Tax Return, notifies Parent in writing that
it objects to any items in such return, the disputed item shall be resolved in a
manner mutually agreeable to both parties within 10 days, and if not so
resolved, then by a jointly retained Accounting Referee (which may be the same
as or different from the Accounting Referee retained pursuant to Section 2.10,
if any) within a reasonable time, taking into account the deadline for filing
such return. Upon resolution of all such items, the relevant Pre-Closing
Parent-Filed Income Tax Return shall be adjusted to reflect such resolution and
shall be binding upon the parties without further adjustment. The costs, fees
and expenses of such Accounting Referee shall be borne equally by Parent and
Seller. Except to the extent otherwise required pursuant to a “determination”
within the meaning of Section 1313(a) of the Code (or any comparable provision
of state, local or foreign law), no Transferred Subsidiary shall amend any Tax
Return with respect to Income Tax for a Pre-Closing Tax Period or a Straddle Tax
Period without the prior written consent of Seller, such consent not to be
unreasonably withheld. Parent shall pay or cause to be paid all Taxes with
respect to any Pre-Closing Parent-Filed Income Tax Return filed under this
Section 8.03(b) in accordance with Applicable Law. Seller shall pay to Parent an
amount equal to any Pre-Closing Taxes shown as due and payable on any
Pre-Closing Parent-Filed Income Tax Return, to the extent not paid at or before
Closing, at least two days prior to the date on which such Income Taxes are due.


(c)Parent shall pay or cause to be paid to Seller any refund of any Pre-Closing
Tax (except to the extent such refund was taken into account in calculating
Modified Net Working Capital Value) or any other Tax subject to indemnification
by Seller pursuant to Section 8.11(a) (or any credit allowed in lieu of such a
refund), together with interest paid on such refund or credit, that are received
by Parent, any Affiliate of Parent or the Transferred Subsidiaries after the
Closing Date no later than ten days following receipt of such refund, net of any
fees, expenses, costs, or Income Taxes imposed thereon.


































89
#88639600v31







--------------------------------------------------------------------------------




(d)Seller shall include the Transferred Subsidiaries in any Tax Return for
Combined Taxes, as applicable, through the close of business on the Closing
Date.


(e)Notwithstanding anything to the contrary in this Agreement, (i) all
Non-Recoverable Transfer Taxes payable in connection with the purchase and sale
of the ASCO Interests, the Shares, the Transferred Assets and the Assumed
Liabilities shall be borne 50% by Seller and 50% by Buyer and (ii) all
Recoverable Transfer Taxes shall be borne by the Party entitled to the recovery
of such Recoverable Transfer Taxes. Any Tax Returns that must be filed in
connection with Transfer Taxes shall be prepared and filed, and all Transfer
Taxes shall be paid by the applicable party when due, unless otherwise required
under Applicable Law. Each party shall use commercially reasonable efforts to
(i) avail itself of any available exemptions from, or any refunds, credits or
other recovery of, any such Transfer Taxes or fees and shall cooperate with the
other parties in providing any information and documentation that may be
necessary to obtain such exemptions, refunds, credits or other recovery and (ii)
minimize the amount of any such Transfer Taxes.


(f)Seller shall make a timely election (taking into account any payments treated
as post-closing adjustments to amounts paid for any Transferred Subsidiary
organized under the Laws of a state in the United States) under Treasury
Regulations Section 1.1502-36(d)(6)(i)(A) for U.S. federal Income Tax purposes
(and, to the extent permissible, for U.S. alternative minimum tax purposes) and
any comparable provision of state and local tax law, to reduce the Tax basis in
the stock of any Transferred Subsidiary to the extent necessary, and in an
amount sufficient, to avoid any reduction of the Tax attributes, including the
Tax basis of the assets (including stock of a Subsidiary) and deferred
deductions, of any of such Transferred Subsidiary pursuant to Treasury
Regulations Section 1.1502-36(d). Such election, if made, shall be in accordance
with the rules set forth in Treasury Regulations Section 1.1502-36(e)(5), and
shall be subject to Parent's review and approval (not to be unreasonably
withheld, conditioned or delayed). Seller shall provide reasonable supporting
documentation to Parent of the amount of Tax basis subject to reduction pursuant
to the election, including documentation supporting Seller’s Tax basis in the
stock of its Transferred Subsidiary subject to such an election immediately
prior to the Closing and the net inside attribute amounts (within the meaning of
Treasury Regulations Section 1.1502-36(d)(3)) of any Transferred Subsidiary.


Section 8.04 Section 338(h)(10) Elections.
  
(a)At Buyer’s request, Seller shall join with Buyer (or its applicable
Affiliates) in making an election under Code Section 338(h)(10) (and any
corresponding elections under state and local tax law) with respect to the
purchase and sale of all or some of the Section 338(h)(10) Entities. Seller
shall include any income, gain, loss, deduction, or other tax item resulting
from such Section 338(h)(10) elections on its Tax Returns to the extent required
by Applicable Law.


(b)If a Section 338(h)(10) election is made with respect to any 338(h)(10)
Entity, (i) Seller will deliver to Buyer at Closing a duly completed and
executed Form 8023 for each such 338(h)(10) Entity and (ii) in the event an
adjustment to the Cash Consideration is made pursuant to Section 2.11 or
otherwise and the Allocation Statements are accordingly adjusted as provided in
Section 2.07(e), Buyer and Seller will file an amended IRS Form 8883 as
required.
 


























90
#88639600v31







--------------------------------------------------------------------------------




(c)If Buyer has requested that a Section 338(h)(10) be made with respect to any
338(h)(10) Entity, Buyer represents, warrants, covenants and agrees that the
purchaser of such 338(h)(10) Entity is, and that Buyer will take all actions
necessary to ensure that on the Closing Date such purchaser will be, eligible to
make a Section 338(h)(10) election with respect to such 338(h)(10) Entity and
(y) neither Buyer nor such purchaser has any plan or intention to take, and
Buyer will, and will cause such purchaser to, refrain from taking, any actions
that would reasonably be expected to cause such purchaser to fail to qualify as
a purchasing corporation within the meaning of Section 338 of the Code.


Section 8.05 Cooperation on Tax Matters. (a) Subject to Section 8.05(b), Parent
and Seller agree to furnish or cause to be furnished to each other, upon
request, as promptly as practicable, such information and assistance relating to
the Business, the Transferred Assets, the Assumed Liabilities and the
Transferred Subsidiaries (including access to books and records) as is
reasonably necessary for the filing of all Tax Returns (including any report
required pursuant to Section 6043A of the Code and all Treasury Regulations
promulgated thereunder), the making of any election relating to Taxes, the
preparation for any audit by any Taxing Authority, and the prosecution or
defense of any claim, suit or proceeding relating to any Tax. Parent and Seller
shall (i) retain all books and records with respect to Taxes pertaining to the
Business, the Transferred Assets, the Assumed Liabilities or the Transferred
Subsidiaries until the expiration of any applicable statute of limitations and
abide by all record retention agreements entered into with any Taxing Authority
for all periods required by such Taxing Authority, and (ii) use commercially
reasonable efforts to provide the other party with at least 30 days’ prior
written notice before destroying any such books and records, during which period
the party receiving the notice can elect to take possession, at its own expense,
of such books and records. Seller and Parent shall cooperate with each other
fully, as and to the extent reasonably requested by the other party, in the
conduct of any audit or other proceeding relating to Taxes involving the
Business, the Transferred Assets, the Assumed Liabilities or the Transferred
Subsidiaries. In addition, if so requested by Seller, the parties shall
cooperate in making all filings to obtain copies of any applicable clearance
certificates pursuant to section 6 of the Retail Sales Tax Act (Ontario),
section 187 of the Provincial Sales Tax Act (British Columbia), section 51 of
the Revenue and Financial Services Act (Saskatchewan), section 45 of the Tax
Administration and Miscellaneous Taxes Act (Manitoba) and any equivalent or
corresponding provisions under any other Applicable Laws of any province or
territory and will use commercially reasonable efforts to obtain all such
clearance certificates prior to the Closing Date. Seller shall indemnify and
defend Buyer from, and hold Holdings, Parent, Buyer and their Affiliates
harmless from, all Tax Losses as a result of, or in connection with, any failure
to obtain any such certificate and from any failure by Seller or any of its
Affiliates to pay any provincial sales Tax.


(b)Notwithstanding anything to the contrary herein, except to the extent solely
relating to the Transferred Subsidiaries, the Transferred Assets or the Assumed
Liabilities, Seller and its Affiliates shall not be required at any time to
provide to Parent any right to access or to review any Tax Return or Tax work
papers of Seller, any Seller Group, or any Affiliate of Seller (such Tax Returns
or Tax work papers, the “Seller Tax Records”).


Section 8.06 German Withholding Tax Refund. Seller and Parent agree to
cooperate, after the Closing Date, at Seller’s expense, in the pursuit of a
refund in respect of the withholding Tax imposed on the dividend paid by Ortrud
Verwaltungsgesellschaft GmbH (“Ortrud”) as




























91
#88639600v31







--------------------------------------------------------------------------------




described in the Cash Repatriation Plan. Without limiting the foregoing, Parent
shall, or shall cause Ortrud to, file for a new withholding certificate from the
German Taxing Authority, and shall, or shall cause Ortrud to, apply to the
German Taxing Authority for a reduced the rate of withholding tax on dividends.


Section 8.07 UK Group Elections and Relief. (a) At Seller’s written request,
Parent and Seller shall cause their applicable controlled Affiliates to join in
making any joint election with respect to a Transferred UK Subsidiary pursuant
to section 171A of the UK Taxation of Chargeable Gains Act 1992 that Seller
determines, in its sole discretion, is necessary so as to allocate any and all
liability for Degrouping Gains, and any and all rights to Degrouping Losses, to
Seller Group under Applicable Law (each such election, a “Degrouping Joint
Election”). Notwithstanding Section 8.03, Seller shall prepare, or cause to be
prepared, all Degrouping Joint Elections, and shall submit each such Degrouping
Joint Election to Parent for execution by the applicable Transferred UK
Subsidiary. Parent shall cause the applicable Transferred UK Subsidiary to file
such Degrouping Joint Election no more than thirty (30) days after the relevant
Degrouping Joint Election has been submitted to Parent by Seller for execution.
Parent and Seller shall cause their respective controlled Affiliates that enter
into any such Degrouping Joint Election to reflect all applicable Degrouping
Gains or Degrouping Losses which are the subject of such Degrouping Joint
Election on their applicable Tax Returns. The Seller shall notify the Parent of
any Degrouping Joint Election required under this Section 8.07(a) no later than
thirty (30) days before the date on which the relevant Transferred UK Subsidiary
is required to file a UK tax return where the Degrouping Joint Election would
result in a change to that tax return.
 
(b)Upon written notice to Parent, Seller may, or may cause its controlled
Affiliates to, (i) mitigate or eliminate any Pre-Closing Tax of a Transferred UK
Subsidiary by surrendering (or causing the surrender of) Group Relief to the
relevant Transferred UK Subsidiary, to the extent permitted by Applicable Law,
or (ii) require Parent to cause the surrender of Group Relief by a relevant
Transferred UK Subsidiary for no consideration to any Affiliate of the Seller,
to the extent permitted by Applicable Law, provided that the surrender of such
Group Relief by the relevant Transferred UK Subsidiary does not reduce any Tax
benefit which was taken into account in calculating Modified Net Working Capital
Value. Upon receipt of such notice from Seller, Parent shall cause the
applicable Transferred UK Subsidiary to take all steps as the Seller may
reasonably require to permit and effect such surrender of Group Relief, to the
extent permitted by Applicable Law, including by making or amending any
provisional or final claims to accept the surrender of Group Relief from Seller
or any Affiliate of Seller or to make the surrender of Group Relief from the
relevant Transferred UK Subsidiary to the relevant Affiliate of the Seller.
Neither Parent nor any Affiliate of Parent shall revoke or make any amendments
to any such claims without the prior written consent of Seller.


(c)Notwithstanding Section 8.07(a) or (b), nothing in this Section 8.07 shall
require the Parent to procure that any relevant Transferred UK Subsidiary shall
enter into any Degrouping Joint Election or surrendering Group Relief for any
accounting period, where (A) the making of such election or surrender would
result in any Transferred UK Subsidiary having an actual liability or an
increased liability to pay any Pre-Closing Tax or (B) the Tax benefit which is
the subject matter of such election or surrender was taken into account in
calculating Modified Net Working Capital Value. Neither the Parent nor any
Transferred UK Subsidiary
































92
#88639600v31







--------------------------------------------------------------------------------




shall be required to make any payment to the Seller in consideration for any
Degrouping Joint Election or Group Relief surrendered to that Transferred UK
Subsidiary.


(d)For the avoidance of doubt, if any Tax Asset arising to any Transferred UK
Subsidiary pursuant to any Degrouping Joint Election or Group Relief is reduced
or eliminated following a Final Determination, the Buyer Indemnified Parties’
rights to recover any Pre-Closing Tax pursuant to Section 8.12 shall continue to
apply to such Pre-Closing Tax. The Seller hereby indemnifies Buyer Indemnified
Parties against and agrees to hold each of them harmless from any fees, expenses
or costs incurred in entering into any Degrouping Joint Election or Group Relief
surrenders made at the request of the Seller.


Section 8.08 Tax Benefits. (a) Parent agrees to pay to Seller any Tax benefit
received by any Transferred Subsidiary, Parent or any Affiliate of Parent from
the use in any Pre-Closing Tax Period of any Tax Asset of any Transferred
Subsidiary from a Pre-Closing Tax Period, except to the extent such Tax benefit
was taken into account in calculating Modified Net Working Capital Value. The
amount of such benefit shall be considered equal to the excess of (i) the amount
of Taxes that would have been payable (or of the Tax refund, offset or other
reduction in Tax liability actually receivable) by any of the Transferred
Subsidiaries, Parent or any Affiliate of Parent in the absence thereof over (ii)
the amount of Taxes actually payable (or of the Tax refund, offset or other
reduction in Tax liability that would have been receivable in the absence
thereof) by any of the Transferred Subsidiaries, Parent or any Affiliate of
Parent, and net of any fees, expenses, costs or Income Taxes imposed thereon.
Payment of the amount of such benefit shall be made within 90 days of the filing
of the applicable Tax Return for the taxable year in which the Tax Asset is
utilized. If, subsequent to the payment by Parent to Seller of any such amount,
there shall be (A) a Final Determination which results in a disallowance or a
reduction of the Tax Asset or (B) a reduction in the amount of the benefit
realized by any Transferred Subsidiary, Parent or any Affiliate of Parent from
such Tax Asset as a result of a Final Determination (or, if later, within 90
days of notification to Buyer of such event), Seller shall repay to Parent,
within 90 days of such event described in (A) or (B), any amount which would not
have been payable to Seller pursuant to this Section 8.08 had the amount of the
benefit been determined in light of the events.
  
(b)Parent agrees to file Tax Returns (including amended Tax Returns and claims
for Tax refunds) reflecting the benefits to which they are entitled from the Tax
Assets described in this Section 8.08 to the maximum extent possible.


(c)Parent, any affiliate of Parent, or any Transferred Subsidiary shall have no
obligation to compensate Seller or any of its Affiliates for use in any
Post-Closing Tax Period of a carryforward of any Tax Assets of any Transferred
Subsidiary from a Pre-Closing Tax Period or for any tax assets arising from the
making of any Section 338(h)(10) elections for any 338(h)(10) Entities.


Section 8.09 Parent Covenants. Parent covenants that it shall not cause or
permit any Transferred Subsidiary or any Affiliate of Parent (except pursuant to
Section 8.04) (a) to take any action on the Closing Date other than in the
ordinary course of business, including the distribution of any dividend or the
effectuation of any redemption that could reasonably give rise to any Tax
liability or reduce any Tax Asset of Seller or a Seller Group or give rise to
any loss of




























93
#88639600v31







--------------------------------------------------------------------------------




Seller or a Seller Group under this Agreement, (b) to make any election or
deemed election under Section 338(g) of the Code or any comparable provision
under Applicable Law with respect to any Transferred Subsidiary in connection
with the purchases under this Agreement absent Seller’s consent (which consent
may be withheld by Seller in its sole discretion) or (c) to make or change any
Tax election, amend any Tax Return or take any Tax position on any Tax Return,
take any action, omit to take any action or enter into any transaction, merger
or restructuring that results in any increased Tax liability or reduction of Tax
Asset of Seller or a Seller Group, including, for the avoidance of doubt,
changing the Tax period of any Transferred Foreign Subsidiary for any Tax year
for U.S. or foreign tax reporting purposes that includes the Closing Date.


Without limiting the foregoing, with respect to any Transferred Foreign
Subsidiary, for the period after Closing and through the close of each such
Transferred Foreign Subsidiary’s taxable year (as defined in the Code) which
includes the Closing Date, Parent and its Affiliates shall not cause or permit
such Transferred Foreign Subsidiaries to engage in (or to be treated, for U.S.
federal income tax purposes, as engaging in) the following prohibited
transactions (except to the extent (A) Parent, after consultation with Seller,
reasonably determines that such prohibited transaction is necessary to service
indebtedness of Buyer or any of its Affiliates, including any of the Transferred
Subsidiaries or (B) such prohibited transaction constitutes an action that any
such Transferred Foreign Subsidiary is required to take pursuant to Section
7.15):
(i)declare or pay a dividend or return of capital or otherwise make a
distribution with respect to capital stock;


(ii)make or cause to be made any investment in U.S. property within the meaning
of Section 956 of the Code; or


(iii)conduct business outside the ordinary course or engage in any transaction
outside the ordinary course (in either case based upon the Transferred Foreign
Subsidiary’s historic activities) if such business or activities would impact
the amount or character of Seller’s or a Seller Group’s gross income reportable
under Section 1248 of the Code, the amount of Seller’s or a Seller Group’s
associated deemed-paid foreign taxes within the meaning of Section 902 of the
Code that are associated with the Section 1248 inclusion or the amount of
Seller’s or a Seller Group’s subpart F income within the meaning of Section 952
of the Code.


Section 8.10 Dual Consolidated Losses. Parent shall file, or shall cause to be
filed, a new domestic use agreement (as defined in Treasury Regulations Section
1.1503(d)-6(f)(2)(iii)) with respect to each dual consolidated loss set forth in
Section 8.10 of the Disclosure Schedule, so as to render the exception set forth
in Treasury Regulations Section 1.1503(d)-6(f)(2) available with respect to any
“triggering event” arising by reason of the transactions contemplated by the
Transaction Documents.


Section 8.11 Tax Sharing. Seller shall cause any and all existing Tax Sharing
Agreements between any Transferred Subsidiary and any member of a Seller Group
to be terminated as of the Closing Date with none of the Transferred
Subsidiaries, Parent or any Affiliate of Parent having any further liabilities
or obligations thereunder.


























94
#88639600v31







--------------------------------------------------------------------------------




Section 8.12 Tax Indemnification. (a) Notwithstanding any limitations set forth
in Article 11, which shall not apply to this Article 8 except as expressly
stated in Section 8.12(c), Seller hereby indemnifies Buyer Indemnified Parties
against and agrees to hold each of them harmless from any (i) Pre-Closing Tax of
any of the Transferred Subsidiaries, (ii) amount of the type described in clause
(i) of the definition of “Tax” as a result of any Transferred Subsidiary being
or having been before the Closing a member of a Seller Group, (iii) Taxes
arising from the pre-Closing restructuring steps completed by Seller and its
Affiliates, including the Carve-Out Plan activities or the Cash Repatriation
Plan activities, and including any direct or indirect capital gains taxes (for
example, in respect of Bulletin 7 or similar Applicable Laws in India), (iv)
Pre-Closing Taxes arising out of or related to any breach of any representation
or warranty made in this Article 8 and any Taxes in any Post-Closing Tax Period
arising out of or related to any breach of any representation or warranty made
in Section 8.01(k), (v) Taxes attributable to or arising from any amounts or
items required to be taken into account by any Buyer Indemnified Party under
Code Section 481 or any similar provision of local or foreign law resulting from
or attributable to any change in method of accounting made by Seller or its
Affiliates prior to the Closing, including without limitation those items set
forth in Section 8.01(k), (vi) breach or default of Seller and its Affiliates in
performing any of the provisions of this Article 8 and (vii) liabilities, costs,
expenses (including reasonable expenses of investigation and attorneys’ and tax
advisors’ fees and expenses), arising out of or incident to the imposition,
assessment or assertion of any Tax described in the foregoing clauses of this
Section 8.12(a), including those incurred in the contest in good faith in
appropriate proceedings relating to the imposition, assessment or assertion of
any such Tax (each of the items under clauses (i) through (vii), a “Tax Loss”),
in each case incurred or suffered by Buyer or any of its Affiliates or,
effective upon Closing, the Transferred Subsidiaries; provided, however, that
Seller shall have no liability for the payment of any Tax Loss attributable to
or resulting from any action or prohibited action described in Section 8.09 or
Section 8.14, including an election made or deemed made by Buyer under Section
338(g) of the Code or any comparable provision of Applicable Law. No
indemnification shall be provided under this Section 8.12(a) or otherwise for
any Tax Claim (as defined below) as to which Buyer provides notice to Seller
after the date that is ninety days following the expiration of any applicable
statute of limitations (as it may be extended or tolled, including by
agreement).


(b)Buyer hereby indemnifies Seller and its Affiliates (other than in respect of
a Seller Affiliate in its capacity as a stockholder of Parent, to the extent
applicable) against and agrees to hold each of them harmless from (i) any Tax of
the Transferred Subsidiaries that is not a Pre-Closing Tax subject to
indemnification by Seller pursuant to Section 8.12(a), (ii) any Tax of Seller or
any Affiliate of Seller attributable to or resulting from Parent’s failure to
comply with any of its obligations under Section 8.07, (iii) any Tax of Seller
or any Affiliate of Seller attributable to or resulting from any action or
prohibited action described in Section 8.09 or Section 8.14, (iv) any goods and
services tax/harmonized sales tax, Quebec sales tax, penalties, interest and
other amounts which may be assessed against the Canadian Seller as a result of
the transfer of the Canadian Assets not being eligible for any Canadian Tax
Election jointly executed by the Canadian Seller and the Buyer under Part IX of
the Excise Tax Act (Canada) or an Act respecting the Quebec sales tax or as a
result of the Buyer’s failure to file such elections within the prescribed time
and (v) liabilities, costs and expenses (including reasonable expenses of
investigation and attorneys’ and tax advisors’ fees and expenses) arising out of
or incident to the imposition, assessment or assertion of any Tax described in
clauses (i) - (v), including those
































95
#88639600v31







--------------------------------------------------------------------------------




incurred in the contest in good faith in appropriate proceedings relating to the
imposition, assessment or assertion of any such Tax, in each case incurred or
suffered by Seller or any of its Affiliates; provided that no indemnification
shall be provided under this Section 8.12(b) or otherwise for any Tax Claim as
to which Seller provides notice to Buyer after the date that is ninety days
following the expiration of any applicable statute of limitations (as it may be
extended or tolled, including by agreement).
 
(c)The provisions of Section 11.06(a) through Section 11.06(e) shall apply,
mutatis mutandis in respect of any indemnification payment under this Section
8.12.


(d)If any claim or demand for Taxes in respect of which indemnity may be sought
pursuant to (i) Section 8.12(a) or Section 8.12(b) or (ii) Section 11.02 for
breach of a representation, warranty or covenant contained in this Article 8
(any such claim or demand, a “Tax Claim”) is asserted in writing against the
party which would be entitled to seek such indemnification (the “Potential
Indemnified Party”) or any of its Affiliates, the Potential Indemnified Party
shall notify the party from which such indemnification would be sought (the
“Potential Indemnifying Party”) of such Tax Claim in writing within twenty (20)
days of receipt thereof, and shall give the Potential Indemnifying Party such
information with respect thereto as the Potential Indemnifying Party may
reasonably request; provided, that the failure of the Potential Indemnifying
Party to give notice as provided in this Section 8.12(d) shall not relieve any
Potential Indemnifying Party of its obligations under Section 8.12, except to
the extent that such failure adversely prejudices the rights of any such
Potential Indemnifying Party. The Potential Indemnifying Party may discharge, at
any time, its indemnification obligation with respect to any Tax Claim by paying
to the Potential Indemnified Party the amount payable pursuant to this Section
8.12 or Section 11.02, as the case may be, calculated on the date of such
payment. The Potential Indemnifying Party shall have the right, at its own
expense, to participate in and, upon notice to the Potential Indemnified Party,
to assume the defense of any claim, suit, action, litigation or proceeding
(including any Tax audit) relating to a Tax Claim (a “Tax Controversy”), and the
Potential Indemnifying Party shall not have any indemnification obligations with
respect to any payment in respect of any Taxes arising out of a Tax Controversy
with a Taxing Authority as to which it was not afforded such right. If the
Potential Indemnifying Party assumes such defense, the Potential Indemnifying
Party shall have the sole discretion as to the conduct of such defense and the
Potential Indemnified Party shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel, at its own expense,
separate from the counsel employed by the Potential Indemnifying Party. Whether
or not the Potential Indemnifying Party chooses to defend or prosecute any Tax
Claim, all of the parties hereto shall cooperate and shall cause their
Affiliates to cooperate in the defense or prosecution thereof.


(e)The Potential Indemnifying Party shall not be liable in respect of any Tax
Claim under this Section 8.12 or Section 11.02, as the case may be, for any Tax
(i) the payment of which was made without the Potential Indemnifying Party’s
prior written consent, unless the Potential Indemnified Party has complied with
the provisions set forth in Section 8.12(d) and a Final Determination of the
amount of Tax has been made, (ii) resulting from a settlement effected without
the consent of the Potential Indemnifying Party, or (iii) resulting from any Tax
Controversy with respect to which the Potential Indemnified Party has not
complied with the provisions set forth in Section 8.12(d).
































96
#88639600v31







--------------------------------------------------------------------------------




(f)Notwithstanding any other provision of this Agreement, neither Seller nor any
of its Affiliates (other than the Transferred Subsidiaries) shall have any
liability for any Taxes of any Transferred Subsidiary that were taken into
account in calculating Modified Net Working Capital Value.


Section 8.13 Intended Tax Treatment. The parties intend to treat the acquisition
by Parent and ASCO GP LLC of the ASCO Interests as a transaction governed by
Section 351 of the Code and shall file all Tax Returns in a manner consistent
with this treatment unless an alternative position is required pursuant to a
Final Determination.


Section 8.14 Indirect Change of Control Filings. Seller shall, and shall cause
its applicable Affiliates to, comply with all applicable Tax Laws in any
applicable jurisdiction with respect to the pre-Closing restructuring of the
Business being effected by Seller, including as identified in the Carve-Out Plan
and the Cash Repatriation Plan, including making all required filings with the
applicable Taxing Authority and paying any required Taxes in respect thereof.
The parties agree that any filing provided under Bulletin 7 is voluntary and any
indirect transfer of China Taxable Property resulting from any transaction
undertaken pursuant to the pre-Closing restructuring of the Business or any
transaction contemplated by this Agreement shall not be reported or disclosed by
Seller, Buyer or their respective Affiliates to the PRC Taxing Authority
pursuant to Bulletin 7 or otherwise.  Regardless of whether or not any PRC
Taxing Authority issues or makes any notice, demand, assessment, letter or other
formal or informal claim, Buyer shall not, and shall cause its Affiliates to
not, provide any information to or engage in any correspondence or interaction
with any PRC Taxing Authority regarding any PRC Tax liability or obligation in
respect of any transaction undertaken pursuant to the pre-Closing restructuring
of the Business or any transaction contemplated by this Agreement under Bulletin
7 without the prior written consent of the Seller, which shall not be
unreasonably withheld.  If any PRC Tax Authority makes any formal or informal
request to the Buyer or any of its Affiliates for PRC Tax under Bulletin 7 to be
paid in respect of any transaction undertaken pursuant to the pre-Closing
restructuring of the Business or any transaction contemplated by this Agreement,
such request, whether or not in writing, shall be a Tax Claim.  To the extent
that a Final Determination has been made regarding PRC Tax payable by Seller,
Buyer or any of their Affiliates under Bulletin 7 in respect of any transaction
in the pre-Closing restructuring of the Business or any transaction contemplated
herein, Seller shall, or shall cause an applicable Affiliate of Seller to, pay
such Tax and any penalties, interest and other amounts required to be paid
pursuant to such Final Determination within such period of time as required by
the relevant PRC Taxing Authority. Notwithstanding any other provision of this
Agreement, Seller shall indemnify and hold Holdings, Parent, Buyer and their
Affiliates harmless from and against any and all Tax Losses, Damages, attorneys’
and tax advisors’ fees and expenses resulting from or arising out of the
compliance by Buyer or any of its Affiliates with this Section 8.14 or from any
related audit, investigation or inquiry by any PRC Taxing Authority.


Section 8.15 Canadian Income Tax Election. If Canadian Buyer and Canadian Seller
file the Canadian Tax Election under subsection 20(24) of the Income Tax Act
(Canada) and under the corresponding provincial provisions regarding the amount
paid by Canadian Seller to Canadian Buyer for assuming future obligations
relating to the Business of Canadian Seller (as required if such election is
relevant), Canadian Buyer and Canadian Seller acknowledge that : (i) the amount
elected under subsection 20(24) of the Income Tax Act (Canada) and the
equivalent






























97
#88639600v31







--------------------------------------------------------------------------------




provincial provisions will not exceed the amount of deferred revenue forming
part of Assumed Liabilities of Canadian Seller reflected in the Modified Net
Working Capital Value (as finally determined); and (ii) a portion of the
Canadian Assets transferred by Canadian Seller pursuant to this Agreement and
having a value equal to the amount elected under subsection 20(24) of the Income
Tax Act (Canada) and the equivalent provincial provisions is being transferred
by Canadian Seller as a payment for the assumption of such future obligations by
Canadian Buyer.


ARTICLE 9
EMPLOYEE MATTERS


Section 9.01 Transferred Subsidiary Business Employees and Non-Automatic
Transfer Business Employees. Subject to Section 9.11, Buyer shall (or shall
cause one of its Subsidiaries to) (i) continue the employment at the Applicable
Transfer Time of each Transferred Subsidiary Business Employee and (ii) within a
reasonable period of time (but not less than 15 Business Days) prior to the
Closing Date, make a Qualifying Offer to each Non-Automatic Transfer Business
Employee commencing as of the Applicable Transfer Time. In addition, with
respect to any Business Employee who is based in the Philippines, Russia or such
other country as Seller may specify, at the request of Seller, Buyer shall (or
shall cause its applicable Subsidiary to) use commercially reasonable efforts to
enter into a Tri-Partite Agreement with Seller (or its applicable Affiliate) and
such Business Employee. Buyer shall (or shall cause its applicable Subsidiary
to) use commercially reasonable efforts to ensure that each such Non-Automatic
Transfer Business Employee who accepts a Qualifying Offer executes appropriate
documents in respect of the transfer of his or her employment from Seller or its
Affiliate to Buyer (or its applicable Subsidiary) including without limitation
documentation that is reasonably required by the relevant local authorities.
Unless a written acceptance of an offer of employment is required by Applicable
Law, a Business Employee who continues employment or who has received an offer
of employment pursuant to this Section 9.01, Section 9.02 or Section 9.04 shall
be deemed to have accepted such continuance or offer, unless such Business
Employee specifically declines such continuance or offer or does not report for
employment following the Closing under circumstances where it would be
reasonable to conclude that such Business Employee has determined not to accept
such continuance or offer. Each Business Employee who accepts, or is deemed to
accept, such continuance or offer is referred to herein as a “Transferred
Employee”.


Section 9.02 Automatic Transfer Business Employees. The parties acknowledge and
agree that the transactions contemplated by the Transaction Documents in so far
as they relate to Automatic Transfer Business Employees will constitute the
automatic transfer of such employees to Buyer or one of its Subsidiaries by
operation of law. If it is found or alleged by the relevant legal authorities or
any Automatic Transfer Business Employee that any Automatic Transfer Business
Employee does not automatically transfer to Buyer or its relevant Subsidiary,
Buyer shall (or shall cause its relevant Subsidiary to) make a Qualifying Offer
to such Automatic Transfer Business Employee.


Section 9.03 Third Party Workers. Buyer and Seller shall, or shall cause their
relevant Subsidiaries to, cooperate in good faith to either (i) procure the
transfer or assignment of any third party agreement under which a Third Party
Worker provides services to Seller or its Affiliates, from Seller or its
Affiliate to a Transferred Subsidiary; or (ii) in connection with the
termination of any third party agreement with Seller or its Affiliates under
which a Third Party


























98
#88639600v31







--------------------------------------------------------------------------------




Worker provides services to Seller or its Affiliates, arrange the immediate
employment or engagement of such Third Party Worker by the relevant Transferred
Subsidiary. In either case, Buyer and Seller shall cooperate in good faith to
use commercially reasonable efforts to take all reasonable steps to ensure that
neither Seller nor its Affiliates are liable for any Damages or severance
payments or benefits payable to any Third Party Workers or to any third party in
connection with the termination of such agreement with Seller or its Affiliates;
provided, however, that Buyer shall not be required to pay or otherwise be
responsible for any additional consideration that may be necessary to secure
agreement or consent relating to such transfer, assignment or engagement and/or
release of any Damages or severance payments or benefits payable.


Section 9.04 TSA Employees. Buyer shall (or shall cause its relevant Subsidiary
to) (i) make a Qualifying Offer of employment to each Non-Automatic Transfer TSA
Employee, such offer to be made not later than 10 days prior to the relevant TSA
Termination Date and offering that such employment will commence as of the
Applicable Transfer Time. Buyer acknowledges that each Automatic Transfer TSA
Employee shall transfer to and become an employee of Buyer or its relevant
Subsidiary automatically by operation of law pursuant to the Transfer
Regulations with effect from the Applicable Transfer Time (subject to any right
of each such Automatic Transfer TSA Employee to object to such transfer under
Applicable Law). If it is found or alleged by the relevant legal authorities or
any Automatic Transfer Business Employee that any Automatic Transfer TSA
Employee does not transfer to Buyer or its relevant Subsidiary pursuant to the
Transfer Regulations or Applicable Law, Buyer shall (or shall cause its relevant
Subsidiary to), make a Qualifying Offer to such Automatic Transfer TSA Employee.


Section 9.05 Maintenance of Compensation and Benefits. Subject to Section 9.06,
9.07, 9.08, 9.09, 9.13, 9.14 and 9.14(d), as applicable, Buyer agrees that it
shall provide (or cause its Subsidiaries to provide) each Transferred Employee,
for the period commencing at the Applicable Transfer Time and ending on the
eighteen (18) month anniversary of the Closing (the “Relevant Period”), with (i)
an annual base salary and incentive opportunities (including annual bonus
opportunity) that is no less than the annual base salary and incentive
compensation opportunity (including annual bonus opportunity) of such
Transferred Employee in effect immediately prior to the Applicable Transfer
Time, and (ii) other employment benefits under Business Benefit Plans listed on
Section 3.16(a) of the Disclosure Schedule (or otherwise adopted or offered
after the date hereof in compliance with Section 5.01 and disclosed to Buyer)
that are no less favorable, in the aggregate (for clarity, on an after-tax
basis), than the other benefits provided to such Transferred Employee under such
Business Benefit Plans immediately prior to the Closing (other than equity based
benefits, benefits under any defined benefit plan (except and to the extent
provided in Section 9.07(b)), non-qualified deferred compensation benefits,
retiree medical benefits, long-term compensation benefits and executive
perquisites). For the avoidance of doubt, the covenants above are not intended
to release Buyer and its Affiliates (including any Transferred Subsidiary) from
any obligation it may have to provide terms and conditions, including benefits
and compensation, to Transferred Employees following the Applicable Transfer
Time in accordance with the requirements of Applicable Law, the Transfer
Regulations, and any Transferred Subsidiary Business Benefit Plan or Assumed
Plan, and/or any applicable collective bargaining, works council or other labor
agreements to which any Transferred Subsidiary is a party or by which it is
bound, including, without limitation, with regard to employer contributions to
any Multiemployer Plan. As of the Closing Date, Seller
































99
#88639600v31







--------------------------------------------------------------------------------




shall take all actions that are necessary so that any collective bargaining
agreement to which any Transferred Subsidiary will be bound as of the Closing
Date or pursuant to which Seller or any of its Affiliates has an obligation to
make employer contributions to a Multiemployer Plan under such agreement, has
been transferred to the Transferred Subsidiaries without the incurrence of any
additional obligations or liabilities solely as a result of such transfer.
Notwithstanding any provision of this Section 9.05 to the contrary, if
compliance with this Section 9.05 would result in a breach of any such
collective bargaining agreement as in effect as of the Closing Date with respect
to Transferred Employees, Buyer and its Affiliates shall comply with such
collective bargaining agreement rather than this Agreement with respect to
Transferred Employees.


Section 9.06 US Defined Contribution Plans. (a) As of the Applicable Transfer
Time, (i) Buyer shall cover (or cause to be covered) each Transferred Employee
who is based primarily in the United States and who participated in any defined
contribution plan and trust intended to qualify under Section 401(a) of the Code
sponsored by Seller or any of its Affiliates (collectively, the “Seller DC
Plan”) under one or more defined contribution plans and trusts intended to
qualify under Section 401(a) of the Code (collectively, the “Buyer DC Plan”) on
terms that reflect the service credit provisions of Section 9.10 and (ii) Seller
shall (x) cause such Transferred Employees to vest in full in respect of account
balances of such Seller DC Plan and (y) make any pro-rata employer contributions
to the Seller DC Plan for the plan year in which the Applicable Transfer Time
occurs and which relate to service or employee salary deferral contributions on
or prior to the Applicable Transfer Time, whether or not required to be made on
or prior to the Applicable Transfer Time under the Seller DC Plan; provided,
however, that such contributions shall not be required to the extent they would
cause the Seller DC Plan to violate Section 415 or the applicable
non-discrimination provisions of the Code.


(b)As soon as administratively practicable after the Applicable Transfer Time,
Seller shall cause the Seller DC Plan to transfer to the Buyer DC Plan, and
Buyer shall cause the Buyer DC Plan to accept from the Seller DC Plan, in a
trust-to-trust transfer, the account balance (including promissory notes
evidencing outstanding loans) of each Transferred Employee referred to in
Section 9.06(a), and Buyer and Seller shall cooperate in completing and making
all filings required or appropriate under the Code or ERISA in connection with
such transfer.


Section 9.07 US Defined Benefit Plans. With respect to the Emerson Retirement
Plan, a defined benefit plan intended to qualify under Section 401(a) of the
Code (the “Seller DB Plan”):


(a)Seller shall take all such actions as may be necessary to ensure that each
Transferred Employee who is a participant in the Seller DB Plan shall vest in
full in respect of any unvested benefits, and cease to participate as an active
employee, in the Seller DB Plan as of the Applicable Transfer Time. Seller shall
retain all assets and liabilities thereunder, including responsibility for all
benefits accrued to each such Transferred Employee in respect of periods prior
to the Applicable Transfer Time under the terms of the Seller DB Plan; and


(b)Buyer agrees that during the Relevant Period its annual contributions with
respect to the applicable Buyer DC Plans shall be at least equal to Seller’s
aggregate annual service cost (determined in accordance with GAAP) with respect
to the Seller DB Plan (as in effect as of the Closing) for the Transferred
Employees who are participants in the Seller DB Plan; provided, however, that
such contributions shall not be required to the extent they would cause the
Buyer


























100
#88639600v31







--------------------------------------------------------------------------------




DC Plan to violate the Section 415 or the applicable non-discrimination
provisions of the Code, in which case, such contributions shall be carried
forward and made, to the extent possible, in a subsequent year.


Section 9.08 International Transferred Subsidiary Benefit Plans and Assumed
Plans. In respect of any International Plan that provides retirement benefits
and that is a Transferred Subsidiary Benefit Plan or Assumed Plan, Buyer shall
ensure that such Transferred Subsidiary Benefit Plan or Assumed Plan, for the
Relevant Period, continues to provide benefits in respect of each participating
Transferred Employee that are not less favorable in the aggregate to the
benefits provided under such plan as in effect immediately prior to the
Applicable Transfer Time.


Section 9.09 Other International Retirement Plans. With respect to each
International Plan (other than any Transferred Subsidiary Benefit Plan or
Assumed Plan) which provides retirement benefits (each, a “Seller International
Retirement Plan”):


(a)effective as of the Applicable Transfer Time, Seller shall take all such
actions as may be necessary to ensure that each Transferred Employee who is an
active participant in a Seller International Retirement Plan immediately prior
to the Applicable Transfer Time shall be vested in his or her accrued benefits
earned under such plan through the Applicable Transfer Time;


(b)effective as of the Applicable Transfer Time, Seller shall take all such
actions as may be necessary to ensure that each Transferred Employee who as of
immediately prior to the Applicable Transfer Time is an active participant in a
Seller International Retirement Plan shall cease to be an active participant
under such plan and Buyer shall take all such actions as may be necessary to
ensure that such Transferred Employee shall become a participant in one or more
retirement plans established or designated by Buyer (collectively, the “Buyer
International Retirement Plan”). Each such Buyer International Retirement Plan
shall provide that the credited service of each Transferred Employee under the
applicable Seller International Retirement Plan as of the Applicable Transfer
Time will be considered as credited service under such Buyer International
Retirement Plan and will be taken into account under such Buyer International
Retirement Plan for purposes of determining eligibility and vesting and
otherwise on terms that reflect the service credit provisions of Section 9.10
(but not, except as otherwise required by Applicable Law, for purposes of
benefit accrual for defined benefit plans or, subject to Section 9.15, retiree
medical obligations), except to the extent such credit would result in a
duplication of benefits. Buyer shall ensure that each such Buyer International
Retirement Plan shall, for the Relevant Period, provide benefits that are not
less favorable in the aggregate than the benefits provided under the applicable
Seller International Retirement Plan as in effect immediately prior to the
Applicable Transfer Time. Seller shall have no obligation or liability for
benefits under the Buyer International Retirement Plan, and Buyer shall have no
obligation or liability for benefits under any Seller International Retirement
Plan;


(c)as soon as practicable after the Applicable Transfer Time, Seller shall use
reasonable best efforts to cause the transfer from each Seller International
Retirement Plan that is a defined contribution plan to the applicable Buyer
International Retirement Plan of the International Transfer Amount attributable
to the Transferred Employees who are participants as of immediately prior to the
Applicable Transfer Time in such Seller International Retirement




























101
#88639600v31







--------------------------------------------------------------------------------




Plan; provided, however, that if and to the extent such transfer is not
permitted by Applicable Law and Buyer or its Affiliates are liable for payment
of the applicable benefits, Seller shall contribute the applicable amount
directly from Seller or one of its Affiliates to Buyer. For purposes of this
Section 9.09(c), the “International Transfer Amount” shall be equal to the
account balances as of the date on which such account balances are transferred
unless otherwise required by Applicable Law;


(d)as soon as practicable after the Applicable Transfer Time, Seller shall use
reasonable best efforts to cause the transfer of assets from the Statutory
Gratuity Scheme maintained by Emerson Electric Company (Private), Ltd. (the
“India Gratuity Scheme”) with respect to Transferred Employees who are
participants in the India Gratuity Scheme as of immediately prior to the
Applicable Transfer Time, in an amount determined under Applicable Law by the
Life Insurance Company of India, to a scheme established or designated by Buyer
for such purpose, and Buyer shall assume all liability under the India Gratuity
Scheme with respect to such Transferred Employees;


(e)in respect of any jurisdiction to which the provisions of the Transfer
Regulations apply, Buyer shall additionally comply with the requirements of the
Transfer Regulations and any Applicable Law as to minimum pension provision
post-transfer; provided, however, that Buyer shall not be considered to have
violated this covenant to the extent Buyer’s failure to comply results from lack
of disclosure of the applicable terms and conditions of employment of the
applicable Transferred Employees; and


(f)Buyer agrees to enroll the Transferred Employees who are participants as of
immediately prior to the Applicable Transfer Time in the applicable retirement
plan for employees of Emerson Philippines (the “Philippines DB Plan”) in the
applicable Buyer International Retirement Plan as of the Applicable Transfer
Time, and credited service with respect to such Transferred Employees accrued
under the Philippines DB Plan prior to the Applicable Transfer Time shall be
considered as credited service under such Buyer International Retirement Plan
for purposes of determining benefits and otherwise on terms that reflect the
service credit provisions of Section 9.10.


Section 9.10 Service Credit. Buyer shall grant (or cause its Subsidiaries to
grant) each Transferred Employee credit for years of prior service, and
recognize such employee’s continuity of service, with Seller or any of its
Affiliates or their respective predecessors for all purposes, including, without
limitation, under each employee benefit plan sponsored or maintained by Buyer or
any of its Affiliates (excluding benefit accrual under a defined benefit pension
plan or, subject to Section 9.15, a retiree medical arrangement) for end of
service benefit purposes, and for the purposes of any entitlement during
employment, or entitlement or severance due on termination of employment;
provided, however, that such credit shall not result in a duplication of
benefits. Buyer and Seller agree to cooperate and exchange such information as
is necessary to avoid any such duplication of benefits. For the avoidance of
doubt, Buyer shall (or shall cause its Subsidiaries to) credit each Transferred
Employee with all paid time off accrued in accordance with the Accounting
Policies and Modified Net Working Capital Value Schedule to the extent unused by
such Transferred Employee through the Applicable Transfer Time.


































102
#88639600v31







--------------------------------------------------------------------------------




Section 9.11 Welfare Plans. (a) As of the Applicable Transfer Time, Seller shall
take all such actions as may be necessary to ensure that each Transferred
Employee shall cease participation in the health and welfare benefit plans
(other than, for the avoidance of doubt, Transferred Subsidiary Benefit Plans
and Assumed Plans) of Seller and its Affiliates (each, a “Seller Welfare Plan”)
and Buyer shall take all such actions as may be necessary to allow such
Transferred Employees the opportunity to commence participation in the health
and welfare benefit plans maintained, administered or contributed to by Buyer
and its Subsidiaries. Seller and its Affiliates shall be responsible for
providing benefits in respect of claims incurred under a Seller Welfare Plan for
Transferred Employees and their beneficiaries and dependents prior to the
Applicable Transfer Time. Benefits in respect of all welfare plan claims
incurred by Transferred Employees at or after the Applicable Transfer Time shall
be provided by Buyer and its Affiliates. For purposes of this Section 9.11, the
following claims shall be deemed to be incurred as follows: (i) life, accidental
death and dismemberment and business travel accident insurance benefits, upon
the death or accident giving rise to such benefits and (ii) health or medical,
dental, vision care and/or prescription drug benefits, upon provision of the
applicable services, materials or supplies.
  
(b)Notwithstanding the foregoing or anything else contained in this Agreement to
the contrary, (1) Seller shall be solely responsible for compliance with the
requirements of Section 4980B of the Code and part 6 of subtitle B of Title I of
ERISA (such provisions of the Code and ERISA collectively referred to as
“COBRA”), including, without limitation, the provision of continuation coverage
(within the meaning of COBRA), with respect to all employees and former
employees of the Business, and their respective spouses and dependents, for whom
a qualifying event (within the meaning of COBRA) occurs at any time on or prior
to the Closing Date under any group health plan of Seller or its Affiliates
(other than a Transferred Subsidiary Benefit Plan or an Assumed Plan), and (2)
Buyer shall be solely responsible for compliance with the requirements of COBRA,
including the provision of continuation coverage (within the meaning of COBRA),
with respect to all Transferred Employees and their respective spouses and
dependents for whom a qualifying event (within the meaning of COBRA) occurs at
any time after the Closing Date (and for any Business Employees to whom Buyer
does not extend a Qualifying Offer and whose termination occurs on the Closing
Date) under any group health plan of Buyer or its Affiliates (including a
Transferred Subsidiary Benefit Plan or an Assumed Plan). Seller shall promptly
reimburse Buyer for all Liabilities incurred by Buyer for which Seller is
responsible pursuant to this Section 9.11(b), and Buyer shall promptly reimburse
Seller for all Liabilities incurred by Seller for which Buyer is responsible
pursuant to this Section 9.11(b). For clarity, in the case of any self-insured
group health plan, the amount of the Liabilities required to be reimbursed by
either party pursuant to this Section 9.11(b) shall reflect the cost of the
claims incurred by the other party, rather than the COBRA premium.


(c)Notwithstanding any other provision of this Agreement, any Business Employee
who as of the Closing Date is on (x) long-term disability under a long-term
disability plan or program sponsored by Seller or one of its Affiliates (other
than by a Transferred Subsidiary) shall remain on such plan or program until
such Business Employee is able to return to full time active employment, at
which time such Business Employee shall return to full time active employment
with a Transferred Subsidiary or with another Affiliate of Buyer or (y)
short-term disability under a short-term disability plan or program sponsored by
Seller or one of its Affiliates (other than a Transferred Subsidiary) shall be
covered by a short-term disability plan or
































103
#88639600v31







--------------------------------------------------------------------------------




program (and, if applicable and if permitted by the applicable long-term
disability provider, upon expiration of the applicable long-term disability
period, a long term disability plan or program) sponsored by Buyer or one of its
Affiliates (and Buyer shall use commercially reasonable efforts to cause its
long-term disability providers to permit such transition, but if the provider
does not, then any such employee who transitions to long-term disability shall
remain under Sellers long-term disability plan or program) . For the avoidance
of doubt, Seller’s and Buyer’s respective obligations under this Section 9.11
shall be subject to the Transition Services Agreement, where applicable.


(d)With respect to the Transferred Employees’ participation in any Seller
Welfare Plan for the plan year in which the Applicable Transfer Time occurs,
Buyer shall be responsible for filing with the Internal Revenue Service the
information reports required under Sections 6055 and 6056 of the Code and, at
Seller’s request, Buyer shall provide Seller with the information contained in
such reports to the extent permitted by Applicable Law. Seller will reasonably
cooperate and assist Buyer in the filing of such reports and will provide Buyer
with any information that Buyer may reasonably request with respect to the
preparation of such reports.


Section 9.12 Pre-Existing Conditions and Co-Payments. Buyer shall (or shall
cause its Subsidiaries to), in each case to the extent permitted by the
applicable plan and third-party service providers and Applicable Law:


(a)waive all limitations as to pre-existing conditions, exclusions and waiting
periods with respect to participation and coverage requirements applicable to
the Transferred Employees under any health and welfare plans in which such
Transferred Employees are eligible to participate at or after the Applicable
Transfer Time to the extent that such limitations were waived under the
applicable Seller Welfare Plan; and


(b)provide each Transferred Employee with credit for any co-payments and
deductibles paid prior to the Applicable Transfer Time in satisfying any
applicable deductible or out-of-pocket requirements under any health and welfare
plans in which such Transferred Employee is eligible to participate after the
Applicable Transfer Time.


Section 9.13 Flexible Spending Accounts. As of the Applicable Transfer Time,
Seller shall transfer from medical and dependent care account plans of Seller
and its Affiliates (each, a “Seller FSA Plan”) to one or more medical and
dependent care account plans established or designated by Buyer (collectively,
the “Buyer FSA Plan”) the account balances of Transferred Employees, and Buyer
shall be responsible for the obligations of the Seller FSA Plans to provide
benefits to Transferred Employees with respect to such transferred account
balances at or after the Applicable Transfer Time. Each Transferred Employee
shall be permitted to continue to have payroll deductions made as most recently
elected by him or her under the applicable Seller FSA Plan. Buyer shall promptly
reimburse Seller for benefits paid by the Seller FSA Plans to any Transferred
Employee prior to the Applicable Transfer Time to the extent in excess of the
payroll deductions made in respect of such Transferred Employee prior to the
Applicable Transfer Time, such reimbursement to be offset by any benefits paid
under the Buyer FSA Plan in excess of the related payroll deductions after the
Applicable Transfer Time.


Section 9.14 Severance.
  




























104
#88639600v31







--------------------------------------------------------------------------------




(a)Buyer shall be responsible for any severance or other termination-related
payments or benefits required to be paid or provided to any Business Employee
that are triggered by such Business Employee’s rejection of an offer of
employment that is not a Qualifying Offer.


(b)Seller shall be responsible for any severance or other termination-related
payments or benefits required to be paid or provided to (i) any Transferred
Employee that are triggered by the transfer of such Transferred Employee from
Seller or its relevant Affiliate to Buyer or its relevant Affiliate in
connection with the transactions contemplated by the Transaction Documents or
(ii) any Business Employee irrespective of whether such Business Employee
accepts a Qualifying Offer.


(c)Seller and Buyer shall each be responsible for 50% of any severance or other
termination-related payments or benefits required to be paid or provided to any
Business Employee that are triggered by such Business Employee’s (i) rejection
of an offer of employment that is a Qualifying Offer or (ii) opting out of, or
objection to, a transfer to Buyer or one of its Subsidiaries under the Transfer
Regulations (to the extent such Business Employee has the right to opt out or
object to such transfer under Applicable Law); provided, however, that Buyer’s
aggregate liability pursuant to this Section 9.14(c) shall not exceed $3
million.


(d)Any Transferred Employee whose employment is terminated other than for cause
during the Relevant Period shall be entitled to severance or other
termination-related payments or benefits from Buyer in an amount equal to the
aggregate amount of the severance or other termination-related payments or
benefits that he or she would have received under (i) the Business Benefit Plan
of Seller or its Affiliates (as in effect immediately prior to the Applicable
Transfer Time) or (ii) statutory or regulatory scheme, in either case applicable
to such Transferred Employee (taking into account any post-Applicable Transfer
Time service with Buyer or any of its Subsidiaries), assuming for purposes of
this Section 9.14(d) that such Transferred Employee had satisfied any
requirements for the receipt of severance under such Business Benefit Plan.


(e)Buyer and Seller shall cooperate in good faith to obtain a customary general
release in favor of Buyer, Seller and their respective Affiliates from each
Business Employee who is entitled to receive payments or benefits under this
Section 9.14.


Section 9.15 Retiree Medical. To the extent applicable, Buyer shall, or shall
cause, each Transferred Employee to either (i) participate in a retiree medical
and life insurance plan providing, for the Relevant Period, benefits that are
not less favorable than the retiree medical and life insurance benefits
available (or to be made available on satisfaction of the applicable eligibility
criteria) to such Transferred Employee immediately prior to the Applicable
Transfer Time under the Business Benefit Plans, taking into account the service
credit provisions of Section 9.10 and any service following the Applicable
Transfer Time with Buyer or any of its Subsidiaries, or (ii) receive a payment
equal the economic value of such participation during the Relevant Period with
such economic value determined based upon the assumptions and calculations
outlined in the applicable actuarial reports provided to Buyer prior to the date
hereof (it being agreed that the aggregate economic value of such participation
for all Transferred Employees is $750,000).
































105
#88639600v31







--------------------------------------------------------------------------------




Section 9.16 Workers Compensation. Buyer shall be responsible for providing
benefits in respect of all claims for benefits in respect of workers
compensation and any comparable liabilities that are based upon Transferred
Employees’ injuries or illnesses that arise at or after the Applicable Transfer
Time. Seller shall be responsible for providing benefits in respect of all
claims for benefits (other than claims under Transferred Subsidiary Benefit
Plans and Assumed Plans) in respect of workers compensation and any comparable
liabilities that are based upon Transferred Employees’ injuries or illnesses
that arise prior to the Applicable Transfer Time. For the avoidance of doubt,
Seller’s and Buyer’s respective obligations under this Section 9.16 shall be
subject to the Transition Services Agreement, where applicable.


Section 9.17 Assumption of Assumed Plans. Effective as of the Effective Time,
Buyer shall, or shall cause its Subsidiary to, adopt each Assumed Plan and
assume all Liabilities and responsibilities of Seller or the applicable Retained
Subsidiary thereunder.


Section 9.18 Employee Communications. Seller and Buyer shall reasonably
cooperate in communications with Business Employees with respect to employee
benefit plans maintained by Seller or Buyer or their respective Affiliates and
with respect to other matters arising in connection with the transactions
contemplated by the Transaction Documents (including the termination of the
Transition Services Agreement)


Section 9.19 Indemnity in Relation to Transfer Regulations. Buyer and the
Transferred Subsidiaries shall defend, indemnify and hold Seller and its
Affiliates harmless against any and all claims or Damages arising out of a
breach by Buyer or its Affiliates of the information and consultation
requirements of the Transfer Regulations to the extent that they apply to the
transactions contemplated by the Transaction Documents (including the
termination of the Transition Services Agreement), but such indemnity shall not
apply with respect to any claims or Damages resulting from any actions or
omissions of Seller or any of its Affiliates, including any breach of Section
9.21.


Section 9.20 No Third Party Beneficiaries. Without limiting the generality of
the last sentence of Section 13.07, nothing in this Article 9, express or
implied, (a) is intended to or shall confer upon any Person other than the
parties hereto, including any Business Employee, any right, benefit or remedy of
any nature whatsoever under or by reason of this Agreement, (b) shall establish,
or constitute an amendment, termination or modification of, or an undertaking to
amend, establish, terminate or modify, any benefit plan, program, agreement or
arrangement or (c) shall create any obligation on the part of Seller, Buyer or
any of their respective Affiliates to employ any Business Employee for any
period following the Effective Time.


Section 9.21 Information and Consultation. Seller and Buyer shall, and shall
cause their respective Affiliates to, comply in all material respects with all
Applicable Laws in any relevant jurisdiction relating to notification of and/or
consultation with any labor or trade union, staff association, works council,
European Works Council, employee representatives or other body representing any
of the Business Employees in connection with the Carve-Out Plan or the other
transactions contemplated by this Agreement. Each party shall (or shall cause
its Subsidiaries to) provide any information reasonably requested by the other
party for the purposes of any such information and consultation process. In
particular, Buyer and Seller shall cooperate to satisfy, or cause to be
satisfied, the information and consultation requirements of the Transfer




























106
#88639600v31







--------------------------------------------------------------------------------




Regulations and any other Applicable Law requiring employee information and/or
consultation to the extent that they apply to the transactions contemplated by
the Transaction Documents (including the termination of the Transition Services
Agreement). Further, and if so reasonably requested by Seller, Buyer shall (or
shall cause its Subsidiaries to) send an appropriate representative to any
European or local works council meetings and shall co-operate with Seller
regarding the preparation for and conduct of any such meeting(s), the
information to be provided at such meeting(s) and the information and
consultation process with such works councils generally.


Section 9.22 Equity Incentives. On the Closing Date, the outstanding equity
incentive awards held by Business Employees will be treated in accordance with
the terms set forth in the applicable equity incentive plans and award
agreements and, where applicable, the completion bonus letter with each such
Business Employee, which letters are substantially in the form provided to Buyer
prior to the date hereof. In the event that Parent or any of its Affiliates
actually realizes a reduction in income Tax liability as a result of any Equity
Award Deductions in a Post-Closing Tax Period, Parent shall pay to Seller,
within 30 days after the date on which such reduction in income Tax liability is
actually realized, an amount in cash equal to the amount of such reduction
(calculated on a with and without basis at the highest applicable marginal rate
as the last item applied), net of the employer portion of any employment or
other payroll Taxes that are the liability of Parent or any of its Affiliates
and that are attributable to the vesting or exercise of any equity incentive
awards giving rise to such Equity Award Deductions. Parent shall promptly
furnish Seller with such information regarding the amounts of deductions as is
reasonably requested by Seller.


ARTICLE 10
CONDITIONS TO CLOSING


Section 10.01 Conditions to Obligations of the Parties. The obligations of the
parties to consummate the Closing are subject to the satisfaction or, where
legally permitted, waiver by each party, of each of the following conditions:


(a)(i) any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated and (ii)
all required filings shall have been made and required approvals obtained
pursuant to Competition Laws of the jurisdictions listed in Section 10.01(a) of
the Disclosure Schedule; and


(b)no order, decree or judgment of any Governmental Authority having competent
jurisdiction in any jurisdiction where the Business conducts substantial
operations shall have been issued that prohibits or makes illegal the Closing.


Section 10.02 Conditions to Obligation of Parent, ASCO GP LLC and Buyer. The
obligations of Parent, ASCO GP LLC and Buyer to consummate the Closing is also
subject to the satisfaction or, in the sole discretion of Buyer, waiver of, each
of the following further conditions:


(a)Seller shall have performed in all material respects all of its obligations
hereunder required to be performed by it on or prior to the Closing;




























107
#88639600v31







--------------------------------------------------------------------------------




(b)(i) The representations and warranties of Seller contained in clause (b) of
Section 3.08) shall be true and correct as of the Effective Time as though made
on and as of the Effective Time, and (ii) each of the other representations and
warranties of Seller contained in this Agreement shall be true and correct as of
the Effective Time as though made on and as of the Effective Time, except (A)
that those representations and warranties which address matters only as of a
particular date shall be true and correct as of such particular date and (B)
where the failure of the representations and warranties of Seller contained in
this Agreement in the aggregate to be so true and correct has not had, and would
not reasonably be expected to result in, a Material Adverse Effect (disregarding
for purposes of this clause (B) any qualification in the text of the relevant
representation or warranty as to materiality or Material Adverse Effect); and


(c)Buyer shall have received a certificate signed by an executive officer of
Seller to the foregoing effect.


Section 10.03 Conditions to Obligation of Seller. The obligation of Seller to
consummate the Closing is also subject to the satisfaction or, in the sole
discretion of Seller, waiver of each of the following further conditions:


(a)each of Holdings, Parent, ASCO GP LLC and Buyer shall have performed in all
material respects all of its obligations hereunder required to be performed by
it at or prior to the Closing;
 
(b)each of the representations and warranties of Holdings, Parent, ASCO GP LLC
and Buyer contained in this Agreement shall be true and correct as of the
Effective Time as though made on and as of the Effective Time, except (i) that
those representations and warranties which address matters only as of a
particular date shall be true and correct as of such particular date and (ii)
where the failure of the representations and warranties of Holdings, Parent,
ASCO GP LLC or Buyer contained in this Agreement in the aggregate to be so true
and correct has not had, and would not reasonably be expected to result in, a
material adverse effect on Holdings, Parent, ASCO GP LLC or Buyer or on
Holdings’, Parent’s, ASCO GP LLC’s or Buyer’s ability to consummate the
transactions contemplated by this Agreement (disregarding for purposes of this
clause (ii) any qualification in the text of the relevant representation or
warranty as to materiality or material adverse effect); and


(c)Seller shall have received a certificate signed by an executive officer of
each of Holdings, Buyer, ASCO GP LLC and Parent to the foregoing effect.  


Section 10.04 Frustration of Closing Conditions. None of Holdings, Buyer,
Parent, ASCO GP LLC nor Seller may rely on the failure of any condition set
forth in this Article 10 to be satisfied if such failure was caused by such
party’s breach of, or failure to comply with, any provision of this Agreement.


ARTICLE 11
SURVIVAL; INDEMNIFICATION


Section 11.01 Survival of Representations, Warranties and Agreements. The
representations and warranties of the parties hereto contained in this Agreement
shall survive the Closing until the third anniversary of the Closing Date;
provided that the representations and




























108
#88639600v31







--------------------------------------------------------------------------------




warranties contained in Sections 3.01, 3.02, 3.05, 3.15, 4.01, 4.02, 4.08, 4.09
and 4.11 shall survive until the sixth anniversary of the Closing Date; and
provided, further, that the representations and warranties with respect to Taxes
shall be subject to the provisions of Article 8. The covenants and agreements of
the parties hereto contained in this Agreement shall survive the Closing
indefinitely or for the shorter period explicitly specified therein.
Notwithstanding the preceding two sentences, any breach or inaccuracy of any
covenant, agreement, representation or warranty in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding two sentences, if notice of the
breach or inaccuracy thereof giving rise to such right of indemnity shall have
been given pursuant to Sections 11.03 or 11.04, as applicable, to the party
against whom such indemnity may be sought prior to such time.


Section 11.02 Indemnification. (a) Effective at and after the Closing, Seller
shall indemnify Parent, Buyer, ASCO GP LLC and the Transferred Subsidiaries (the
“Buyer Indemnified Parties”) against and agrees to hold each of them harmless
from any and all damage, loss and expense (“Damages”) actually suffered by any
Buyer Indemnified Party to the extent arising out of or relating to:


(i)any breach of any representation or warranty made in this Agreement (each
such breach, a “Warranty Breach”) by Seller, except any Warranty Breach relating
to Tax (which is the subject matter of Article 8); provided, that such
representations and warranties shall be read without any materiality qualifiers
(including any reference to any breach resulting in a Material Liability) solely
for the purposes of determining the Damages arising from any Warranty Breach
(but not for determining whether a Warranty Breach has occurred);


(ii)any breach of covenant or agreement made or to be performed by Seller
pursuant to this Agreement;


(iii)the matters listed in Section 11.02(a)(iii) of the Disclosure Schedule to
the extent relating to human exposure prior to the Effective Time to asbestos or
asbestos-containing materials present in the building, structure, fixture or
equipment at a facility of any Transferred Subsidiary;


(iv)(A) Remedial Action to the extent relating to the disposal of Hazardous
Substances prior to the Effective Time by or on behalf of the Transferred
Subsidiaries at the disposal sites set forth on Section 11.02(a)(iv)(A) of the
Disclosure Schedule and (B) the matters listed on Section 11.02(a)(iv)(B) of the
Disclosure Schedule, but solely to the extent relating to events occurring or
conditions existing prior to the Effective Time and solely to the extent Damages
were caused by a Transferred Subsidiary or any of their respective Affiliates
(collectively, the “Retained Environmental Liabilities”);


(v)all amounts payable by any Transferred Subsidiary or the Business to
Governmental Authorities arising out of or related to, and reasonable
out-of-pocket costs resulting from, any violation by the Business prior to the
Closing of (or any Action related to any actual or alleged violation by the
Business prior to the Closing of) any Applicable Law relating to escheat or
unclaimed property, including the matters that are






























109
#88639600v31







--------------------------------------------------------------------------------




the subject of the Unclaimed Property Audit described in Section 3.10 of the
Disclosure Schedule (collectively, “Unclaimed Property Liabilities”); and


(vi)        the matter listed in Section 11.02(a)(vi) of the Disclosure
Schedule(the “Specified Litigation Matter”);
provided that Seller’s indemnification obligations for Excluded Environmental
Liabilities pursuant to Section 11.02(a)(ii) and Section 11.02(a)(vii) shall
expire on the date that is three (3) years after the Closing Date, and any claim
for such indemnification shall be asserted in writing pursuant to Section 11.03
and on or before such date, and if not so asserted, shall be barred, and on and
after such date, Excluded Environmental Liabilities for which a claim has not
been asserted pursuant to Section 11.03 by such date shall be deemed Assumed
Environmental Liabilities; and provided, further, that with respect to
indemnification by Seller for any claims by any Buyer Indemnified Party for any
Warranty Breach by Seller pursuant to Section 11.02(a)(i) (“Buyer Warranty
Claims”), (A) Seller shall not be liable in respect of any individual Buyer
Warranty Claim unless the Damages with respect thereto exceed $250,000 (the “De
Minimis Amount”), (B) Seller shall not be liable in respect of any Buyer
Warranty Claim unless and until the aggregate amount of the Damages incurred by
the Buyer Indemnified Parties in respect of all Buyer Warranty Claims (other
than Buyer Warranty Claims that do not exceed the De Minimis Amount) equals
$30,000,000 (the “Deductible”), (C) once the aggregate amount of Damages
incurred by the Buyer Indemnified Parties in respect of all Buyer Warranty
Claims (other than Buyer Warranty Claims that do not exceed the De Minimis
Amount) exceeds the Deductible, Seller shall be responsible for, and shall
indemnify the Buyer Indemnified Parties pursuant to Section 11.02(a)(i) and this
Article 11 against all Damages incurred by the Buyer Indemnified Parties in
respect of Buyer Warranty Claims until the amount of Damages so paid by Seller
in respect of such Buyer Warranty Claims pursuant to Section 11.02(a)(i) and
this Article 11 equals the amount of the Deductible (the “Cap”), and (D)
Seller’s maximum liability for all Buyer Warranty Claims shall not exceed the
Cap; and provided further, that with respect to indemnification by Seller
pursuant to Section 11.02(a)(v), (1) Seller shall not be liable in respect of
any Unclaimed Property Liabilities until the aggregate amount of all Damages in
respect of Unclaimed Property Liabilities exceeds $1,400,000 and then only to
the extent of such excess and (2) Seller’s maximum liability for all Unclaimed
Property Liabilities shall not exceed $13,000,000.
(b)Effective at and after the Closing, Parent shall indemnify Seller and its
Affiliates against and agrees to hold each of them harmless from any and all
Damages incurred or suffered by Seller or any of its Affiliates to the extent
arising out of or relating to:


(i)any Warranty Breach by Holdings, Parent, ASCO GP LLC or Buyer; provided, that
such representations and warranties shall be read without any materiality
qualifiers solely for the purposes of determining the Damages arising from any
Warranty Breach (but not for determining whether any Warranty Breach has
occurred);


(ii)any breach of covenant or agreement made or to be performed by Buyer
pursuant to this Agreement;


(iii)the matters described in Section 7.12;


 
























110
#88639600v31







--------------------------------------------------------------------------------




(iv)without duplication, (A) any Assumed Liability and (B) any Liability of a
Transferred Subsidiary, except those for which Seller has expressly agreed to
indemnify the Buyer Indemnified Parties pursuant to Section 11.02(a); and


(v)the ownership or operation of the Business or any Transferred Subsidiary
(including, for the avoidance of doubt, the Deferred Business) after the
Closing.


Section 11.03 Procedures. (a) Each Person seeking indemnification under this
Article 11 (the “Indemnified Party”) shall give prompt notice to the Person from
whom indemnification is sought (the “Indemnifying Party”) of the assertion of
any claim or the commencement of any Action by any third party (“Third Party
Claim”); provided that the failure of the Indemnified Party to give notice as
provided in this Section 11.03(a) shall not relieve any Indemnifying Party of
its obligations under Section 11.02, except to the extent that such failure
adversely prejudices the rights of any such Indemnifying Party. Such notice
shall set forth in reasonable detail such claim and the basis for
indemnification (taking into account the information then available to the
Indemnified Party). Thereafter, the Indemnified Party shall deliver to the
Indemnifying Party, as promptly as reasonably practicable following the
Indemnified Party’s receipt thereof, copies of all written notices and documents
(including any court papers) received by the Indemnified Party relating to the
Third Party Claim and the Indemnified Party shall provide the Indemnifying Party
with such other information with respect to any such Third Party Claim
reasonably requested by the Indemnifying Party. The Indemnifying Party shall
have the right, at its sole option and expense, to be represented by counsel of
its choice and, subject to the limitations set forth in this Section 11.03, to
assume control of, and defend against, negotiate, settle (subject to clause (b))
or otherwise deal with such Third Party Claim, but the Indemnified Party may
nonetheless participate in the defense of such Third Party Claim with its own
counsel and at its own expense. If the Indemnifying Party elects not to defend
against, negotiate, settle or otherwise deal with any Third Party Claim or
resolve any Environmental Matter pursuant to this Article 11, then the
Indemnified Party may defend against, negotiate, settle (subject to clause (b))
or otherwise deal with such Third Party Claim or Environmental Matter. If the
Indemnifying Party shall assume the defense of any Third Party Claim or the
resolution of any Environmental Matter pursuant to this Article 11, then the
Indemnified Party may participate, at his or its own expense, in the defense of
such Third Party Claim or Environmental Matter, as applicable; provided that
such Indemnified Party shall be entitled to participate in any such defense with
separate counsel at the expense of the Indemnifying Party if (i) requested by
the Indemnifying Party to participate or (ii) in the reasonable opinion of
counsel to the Indemnifying Party, a material conflict exists between the
Indemnified Party and the Indemnifying Party that would make such separate
representation advisable; provided, further that the Indemnifying Party shall
not be required to pay for more than one such counsel for all Indemnified
Parties in connection with any Third Party Claim or Environmental Matter.
Notwithstanding the foregoing, Seller shall control, and coordinate all aspects
of the defense of, the Specified Litigation Matter.


(b)Notwithstanding anything in this Section 11.03 to the contrary, neither the
Indemnifying Party nor the Indemnified Party shall, without the written consent
of the other party, settle or compromise any Third Party Claim or permit a
default or consent to entry of any judgment. Notwithstanding the foregoing,
consent of the Indemnified Party shall not be required for any such settlement
if (i) the sole relief provided is monetary damages that are paid in full by




























111
#88639600v31







--------------------------------------------------------------------------------




the Indemnifying Party (other than, for the avoidance of doubt, the payment of
the deductible referred to in clause (B) of the proviso to Section 11.02(a) to
the extent applicable), (ii) such settlement does not permit any order,
injunction or other equitable relief to be entered, directly or indirectly,
against the Indemnified Party and (iii) such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Third Party Claim and does not include any
statement as to or any admission of fault, culpability or failure to act by or
on behalf of any Indemnified Party.
  
(c)After any decision, judgment or award shall have been rendered by a
Governmental Authority of competent jurisdiction, or a settlement shall have
been consummated (in accordance with this Article 11), or the Indemnified Party
and the Indemnifying Party shall have arrived at a mutually binding agreement
with respect to a Third Party Claim hereunder, the Indemnified Party shall
forward to the Indemnifying Party notice of any sums due and owing by the
Indemnifying Party pursuant to this Agreement with respect to such matter.


(d)Each party shall cooperate, and cause their respective Affiliates to
cooperate, in the defense or prosecution of any Third Party Claim and shall
furnish or cause to be furnished such records, information and testimony, and
attend such conferences, discovery proceedings, hearings, trials or appeals, as
may be reasonably requested in connection therewith.
  
(e)Notwithstanding the foregoing, this Section 11.03 or the following Section
11.04 shall not apply to indemnification for a Tax Claim. The procedures for
such indemnification shall be governed by Section 8.12.


Section 11.04 Direct Claim Procedures. In the event an Indemnified Party has a
claim for indemnity under Section 11.02 against an Indemnifying Party that does
not involve a Third Party Claim, the Indemnified Party agrees to give, as
promptly as practicable, written notice of such claim to the Indemnifying Party,
which notice shall in no event be delivered to the Indemnifying Party later than
60 days after the Indemnified Party first learns of the facts on which such
claim is based (such 60-day period, the “Notice Period”). Such notice shall set
forth in reasonable detail such claim and the basis for indemnification and the
amount of such Damages incurred or that such Indemnified Party reasonably
estimates in good faith is likely to be incurred in connection with such claim
(taking into account the information then available to the Indemnified Party).
The failure to notify the Indemnifying Party as promptly as practicable within
the Notice Period shall not relieve the Indemnifying Party of its obligations
hereunder, except to the extent that such failure shall have actually prejudiced
the Indemnifying Party, and in any event, the Indemnifying Party shall have no
indemnification obligation in respect of any claim for which notice is delivered
following expiration of the applicable Notice Period for such claim.


Section 11.05 Environmental Matters. Notwithstanding anything to the contrary in
this Article 11 and without limiting the proviso in Section 11.02(a), with
respect to any claim for indemnification hereunder for any Retained
Environmental Liability, Excluded Environmental Liability or Warranty Breach of
Section 3.17 (collectively, “Environmental Matters”), the parties agree on
behalf of themselves and their respective Affiliates that, in addition to the
provisions set forth in Article 11 (and in the case of any conflict between the
provisions of this
































112
#88639600v31







--------------------------------------------------------------------------------




Section 11.05 and any other provision in Article 11, the provisions of this
Section 11.05 shall prevail and apply):


(a)Seller shall have no Liability under this Agreement for any Damages (i)
arising out of or resulting from any testing, sampling, other invasive
investigation of, or Remedial Action relating to, the air, soil, soil gas,
surface water, groundwater, sediment, building materials or other environmental
media or any disclosure, report or communication to, or initiation or
encouragement of any action by, any Governmental Authority or other third party
relating to any Environmental Matter unless such action (A) is required by
Environmental Law or any order or binding requirement of any Governmental
Authority, or undertaken to respond to a claim by a Governmental Authority or
other third party that Hazardous Substances have been released from the Real
Property, so long as such order or claim was not precipitated or solicited by or
in any other way the result of any voluntary disclosure by or at the behest of
Parent or any Transferred Subsidiary to a Governmental Authority or other third
party, (B) is performed by a Transferred Subsidiary and is necessary for the
construction, renovation, modification, maintenance or expansion of any Real
Property by any Transferred Subsidiary for a legitimate and bona fide business
purpose and would be performed in the ordinary course or (C) is undertaken to
respond to an emergency situation or catastrophic release of Hazardous
Substances which poses a material threat of a risk to human health or the
environment; or (ii) arising in connection with any change in use, shutdown,
demolition or closure of any asset, facility or real property on or after the
Closing.
  
(b)Any obligation of Seller to indemnify a Buyer Indemnified Party (including as
of the Closing, the Transferred Subsidiaries) for any Environmental Matter shall
be limited to, and its obligations under this Agreement shall be satisfied upon
achievement of, in a reasonably cost-effective manner, the minimum standards
required to be met, based on the use of the relevant property as of the Closing
Date, by applicable Environmental Laws as in effect at the time such
Environmental Matter is addressed or by any order or requirement of a
Governmental Authority. Both parties expressly agree that such minimum standards
may include risk-based clean-up remedies and standards and/or the imposition of
engineering or institutional controls such as deed or other use restrictions
that do not unreasonably interfere with the continued use of the relevant
property as such use existed as of the Closing Date.


(c)Except as to any Retained Environmental Liability, for which Seller shall
have the obligation to retain the defense and control, Seller has the right (but
not the obligation) to retain the defense and control of any Environmental
Matter, including the disclosure, investigation, negotiation, performance and
settlement thereof and Remedial Action relating thereto. In connection with
such, Parent and Buyer shall, and shall cause each of their Affiliates and
Representatives, to reasonably cooperate regarding the resolution of any such
Environmental Matter, including providing to Seller and its Representatives with
all necessary accommodations, including access to relevant properties and site
utilities (at a cost not greater than the actual cost incurred by Buyer or the
relevant Transferred Subsidiary), in order to allow Seller and its
Representatives to respond to, defend, and conduct Remedial Action relating to
such Environmental Matter. Parent, Buyer and their Affiliates shall not
interfere with or disturb the performance by Seller and its representatives of
any such Remedial Action. In connection with any such Environmental Matter which
Seller is defending or controlling, Seller shall (i) keep Buyer reasonably
informed relating to the progress of such Environmental Matter (including
































113
#88639600v31







--------------------------------------------------------------------------------




providing Buyer with copies of all material plans and reports submitted to
Governmental Authorities); (ii) diligently and promptly pursue the resolution
thereof; and (iii) not unreasonably interfere with the continuing use of such
relevant property, as long as the manner of use does not materially differ from
the manner it is being used as of the Closing.


(d)Seller shall have no liability under this Agreement for any Damages to the
extent such Damages have been caused, exacerbated, compounded or aggravated by
acts or omissions of or on behalf of Parent, Buyer or their Affiliates
(including, as of the Closing, the Transferred Subsidiaries), or any employee,
agent, contractor, consultant, attorney, tenant, lessee, sublessee, licensee,
permittee or invitee of any of the foregoing.


(e)Notwithstanding anything else herein to the contrary, Seller shall have no
liability under this Agreement for any Damages relating to any Environmental
Matters to the extent arising from or relating to the coming into force of, or
the change in, any requirement or obligation set forth in any Environmental Law
or Permit required by Environmental Law (or the interpretation or enforcement of
such Environmental Law or Permit), including any new or modified standard or
requirement for Remedial Action) on or after Closing.


Section 11.06 Calculation of Damages. (a) The amount of any Damages payable
under Section 11.02 by the Indemnifying Party shall be net of any amounts
actually recovered by the Indemnified Party or its Affiliates under applicable
insurance policies or from any other Person alleged to be responsible therefor
and any Tax benefit actually realized by the Indemnified Party or its Affiliates
arising from the incurrence or payment of any such Damages. The amount of any
such Tax benefit shall be calculated as the amount by which the Tax liability of
the Indemnified Party (or local country Tax group of Affiliates of and including
such Indemnified Party), in each case other than (x) a 338(h)(10) Entity and its
Subsidiaries and (y) in respect of the Transferred Assets and Assumed
Liabilities of the Canada operations of the Business, is actually reduced
(calculated on a with and without basis at the highest applicable marginal rate
as the last item applied, and net of any out-of-pocket fees, costs and expenses
incurred by such Indemnified Party or local country Tax group) if such
Indemnified Party (or such local country Tax group) realizes sufficient taxable
income to fully offset such Damage in a Post-Closing Tax Period that includes
the year in which such Damages are incurred or in any of the following three Tax
years. If the Indemnified Party (i) receives any amounts under applicable
insurance policies, or from any other Person alleged to be responsible for any
Damages, then such Indemnified Party shall promptly reimburse the Indemnifying
Party for any payment made or out-of-pocket expense incurred by such
Indemnifying Party in connection with providing such indemnification payment up
to the amount received by the Indemnified Party, net of any fees, costs and
expenses incurred by such Indemnified Party in collecting such amount or (ii),
in each case other than (x) a 338(h)(10) Entity and its Subsidiaries and (y) in
respect of the Transferred Assets and Assumed Liabilities of the Canada
operations of the Business, realizes any net Tax benefit subsequent to an
indemnification payment by the Indemnifying Party that was not previously taken
into account in the indemnification payment, then such Indemnified Party shall
promptly pay to the Indemnifying Party the amount of such net Tax benefit (as
computed pursuant to this Section 11.06(a)), net of any out-of-pocket fees,
costs and expenses incurred by such Indemnified Party in collecting such amount.
Nothing in this Section 11.06 shall require Buyer Indemnified Party to pay over
to Seller any proceeds received under the Transactional Insurance Policy.
































114
#88639600v31







--------------------------------------------------------------------------------




(b)The Indemnifying Party shall not be liable under Section 11.02 for any (i)
Damages relating to any matter to the extent that the Indemnified Party had
otherwise been compensated for such matter pursuant to the calculation of
Modified Net Working Capital Value or the adjustment of the Cash Consideration
under Section 2.14, (ii) Damages that were not reasonably foreseeable as of the
date hereof, (iii) exemplary, punitive or other similar Damages, except in the
case of clauses (ii) and (iii), to the extent such Damages are included in a
judgment resulting from a Third Party Claim if the Damages from such Third Party
Claim are otherwise indemnifiable hereunder, or (iv) Damages that would not
exist if not for, or to the extent aggravated by, any wrongful act or wrongful
omission of the Indemnified Party.


(c)Each Indemnified Party must mitigate in accordance with Applicable Law any
loss for which such Indemnified Party seeks indemnification under this
Agreement. If such Indemnified Party mitigates its loss after the Indemnifying
Party has paid the Indemnified Party under any indemnification provision of this
Agreement in respect of that loss, the Indemnified Party must notify the
Indemnifying Party and pay to the Indemnifying Party the extent of the value of
the benefit to the Indemnified Party of that mitigation (less the Indemnified
Party’s reasonable costs of mitigation) within two Business Days after the
benefit is received.


(d)Any indemnification payment made pursuant to this Agreement (for the
avoidance of doubt, including any payment made pursuant to Article 8) shall be
treated by Buyer and Seller as an adjustment to the Base Consideration for Tax
purposes.


(e)Where any indemnification payment is made pursuant to this Agreement (for the
avoidance of doubt, including any payment made pursuant to Article 8) either to
or in respect of a indemnified liability of any Transferred UK Subsidiary, if
the relevant Transferred UK Subsidiary incurs, or would have incurred, but for
the use of a Tax relief, a Tax liability which results from, or is calculated by
reference to, the indemnification payment, the amount payable will be increased
by any amount that will ensure that, after payment of the Tax liability, the
relevant Buyer Indemnified Party is left with a net sum equal to the sum it
would have received had no such Tax liability arisen.


Section 11.07 Exclusivity. Each of Holdings, Parent, ASCO GP LLC and Buyer
expressly waives and agrees to cause it Affiliates (including, as of the
Closing, the Transferred Subsidiaries) and its and their respective successors,
assigns, heirs and legal representatives to waive any rights and claims they may
have against Seller and its Affiliates, including claims for contribution or
other rights of recovery, under any Environmental Law(whether now or hereinafter
in effect), including the Comprehensive Environmental Response, Compensation,
and Liability Act, 42 U.S.C. § 9601, et seq. After the Closing, the remedies
provided for in this Agreement shall provide the exclusive remedy for any claim
by any party hereto arising out of this Agreement or the transactions
contemplated hereby; provided that nothing herein shall be construed to (i)
limit any remedy set forth in any other Transaction Document, (ii) limit the
rights of Parent, Buyer or any of their Affiliates under the Transactional
Insurance Policy or apply to any claims made thereunder or any proceeds received
therefrom or (iii) limit any claim based on actual common law fraud with respect
to the representations and warranties set forth in Article 3 and Article 4
hereof and Sections 8.01 and 8.02 hereof.
































115
#88639600v31







--------------------------------------------------------------------------------




Section 11.08 UK Claims. (a) Notwithstanding any other provision in this Article
11 or Article 8, where but for this Section 11.08(a) a sum (the “UK Indemnified
Sum”) would have been payable by Seller or its Affiliates to any of the
Transferred UK Subsidiaries in respect of any indemnified liabilities of any of
the Transferred UK Subsidiaries pursuant to any provision of this Agreement
(including without limitation Article 8 or Article 11), (the “UK Claim”), then
Seller hereby covenants to pay to Buyer an amount equal to the UK Indemnified
Sum, such payment representing an adjustment of the Base Consideration.


(b)Where any payment has been made by Seller pursuant to Section 11.08(a), any
sums payable by Seller or its Affiliates to any of the Transferred UK
Subsidiaries in respect of any indemnified liabilities of any of the Transferred
UK Subsidiaries pursuant to any provision of this Agreement (including without
limitation Article 8 or Article 11) in respect of the same facts or
circumstances giving rise to the UK Claim shall be reduced any sums paid by
Seller pursuant to Section 11.08(a).


(c)For the avoidance of doubt, the calculation of the UK Indemnified Sum shall
take account of other provisions of this Agreement (including without limitation
provisions relating to the De Minimis Amount, the Deductible and the Cap).


ARTICLE 12
TERMINATION


Section 12.01 Grounds for Termination. This Agreement may be terminated at any
time prior to the Closing:


(a)by mutual written agreement of Seller, Parent and Buyer;


(b)by either Seller, Parent or Buyer if the Closing shall not have been
consummated on or before January 31, 2017 (as may be extended, the “End Date”);
provided that, if on the End Date all conditions to Closing contained in Article
10 have been satisfied (other than those that, by their terms, are capable of
being satisfied only at Closing) other than receipt of the consents and
approvals set forth in Section 10.01(a), then either party may, by written
notice to the other party, extend the End Date until February 28, 2017 and, if
at the end of such extended period, one or more such consents or approvals has
not been received, either party may, by written notice to the other party,
extend the End Date until March 31, 2017; provided that the right to terminate
this Agreement pursuant to this Section 12.01(a) shall not be available to any
party whose breach of any provision of this Agreement has caused or resulted in
the failure of the Closing to be consummated by such time; provided, further,
that (i) neither Parent nor Buyer may terminate this Agreement pursuant to this
Section 12.01(a) unless Buyer has paid the Termination Fee prior to or
concurrently herewith if, at the time of such termination, Seller would have
been entitled to terminate this Agreement pursuant Section 12.01(f) by
delivering the written notice provided for in Section 12.01(f) and (ii) neither
Parent nor Buyer may terminate this Agreement pursuant to this Section 12.01(b)
during the period beginning on the End Date and ending on the sixth (6) Business
Day of the first month after the earlier of the (i) end of the Marketing Period
and (ii) the then-scheduled termination of the Marketing Period (the “MP
Extended Closing Date”) if the




























116
#88639600v31







--------------------------------------------------------------------------------




Marketing Period has commenced but the MP Extended Closing Date has not occurred
prior to the End Date;


(c)by either Seller, Parent or Buyer, if there shall be any order, decree or
judgment of any Governmental Authority having competent jurisdiction in any
jurisdiction where the Business conducts substantial operations that permanently
enjoins Buyer, Parent or Seller from consummating the transactions contemplated
hereby and such order, decree or judgment shall have become final and
nonappealable, provided that the right to terminate this Agreement pursuant to
this Section 12.01(c) shall not (x) apply in respect of any Deferred Closing
Actions or (y) be available to any party whose breach of any provision of this
Agreement has caused or resulted in such Applicable Law being enacted or
becoming applicable to the transactions contemplated hereby (including due to a
failure to use reasonable best efforts in connection with the actions specified
in Section 7.01 to the extent required thereunder);


(d)by Parent or Buyer if a breach of any representation or warranty or failure
to perform any covenant or agreement on the part of Seller set forth in this
Agreement shall have occurred that would cause the conditions set forth in
Section 10.02(a) or 10.02(b) not to be satisfied, and such conditions are
incapable of being satisfied by the End Date; provided that neither Parent nor
Buyer is not then in breach of this Agreement so as to cause any of the
conditions set forth in Sections 10.01 or 10.03 not to be satisfied;
 
(e)by Seller if a breach of any representation or warranty or failure to perform
any covenant or agreement on the part of Holdings, Parent or Buyer set forth in
this Agreement shall have occurred that would cause the conditions set forth in
Section 10.03(a) or 10.03(b) not to be satisfied, and such conditions are
incapable of being satisfied by the End Date; provided that Seller is not then
in breach of this Agreement so as to cause any of the conditions set forth in
Sections 10.01 or 10.02 not to be satisfied; or


(f)by Seller if all conditions set forth in Sections 10.01 and 10.02 have been
satisfied or waived by the party entitled to waive such condition (other than
those conditions that by their terms are to be satisfied at the Closing), Seller
has given written notice to Parent and Buyer that it is prepared to consummate
the Closing and Parent or Buyer fails to consummate the transactions
contemplated by the Closing on the date the Closing should have occurred
pursuant to Section 2.10.


Other than in the case of a termination pursuant to Section 12.01(a), the party
desiring to terminate this Agreement pursuant to any clause of this Section
12.01 shall give written notice of such termination to the other party.
Section 12.02 Effect of Termination. Except as otherwise set forth in Section
12.03, if this Agreement is terminated as permitted by Section 12.01, such
termination shall be without liability of any party (or any stockholder or
Representative of such party) to any other party to this Agreement; provided
that the Confidentiality Agreement, the provisions of this Section 12.02 and the
provisions of Sections 6.01, 7.03, 7.14(b), 11.08 and Article 13 shall survive
any such termination; and provided, further that the termination of this
Agreement shall not relieve
























117
#88639600v31







--------------------------------------------------------------------------------




any party hereto from any liability for (i) fraud and (ii) any willful and
material breach of, or failure to perform any obligation under, any covenant or
agreement contained in this Agreement.


Section 12.03 Termination Fee. (a) If this Agreement is terminated by Seller
pursuant to Section 12.01(f) (or by Parent or Buyer pursuant to Section 12.01(a)
or by Seller pursuant to Section 12.01(e), in each case, at a time when Seller
would have been entitled to terminate this Agreement pursuant to Section
12.01(f) by delivering the written notice provided for in Section 12.01(f)),
Parent shall pay, or cause to be paid, to Seller $300,000,000 (the “Termination
Fee”) by wire transfer of immediately available funds within five (5) Business
Days after such termination (or, in the case of a termination by Parent or Buyer
pursuant to Section 12.01(b), prior to or concurrently with such termination),
it being understood that in no event shall Parent be required to pay the
Termination Fee more than once. Notwithstanding anything to the contrary in
Section 2.17, if all or any part of the Termination Fee is not paid when due
pursuant to this Section 12.03(a), the unpaid portion of the Termination Fee
shall accrue interest at the rate of 8.0% per annum, compounding monthly, from
and including the date the Termination Fee was required to be paid, to but
excluding the date of payment, and such accrued and unpaid interest shall be
deemed part of the “Termination Fee.”


(b)In the event that this Agreement is terminated due to Parent’s and Buyer’s
failure to obtain the Debt Financing (which failure was not caused by Parent’s
or Buyer’s breach in any material respect of its representation, warranties,
covenants or agreements contained herein) (a “Financing Failure”) and the
Termination Fee is paid under Section 12.03(a), Seller’s receipt of the
Termination Fee in full pursuant to Section 12.03(a) shall be the sole and
exclusive remedy (whether at law, in equity, in contract, in tort or otherwise)
of Seller against Parent, ASCO GP LLC, Buyer, Holdings and Sponsor and their
respective former, current and future Affiliates, and their respective former,
current and future officers, directors, managers, employees, equityholders,
managers, members, partners, agents, representatives or assigns (collectively,
the “Buyer Related Parties”) for any Damage suffered as a result of the failure
of the Closing to be consummated or for a breach or failure to perform hereunder
(except as provided below), and no Buyer Related Party shall have any further
liability or obligation relating to or arising out of this Agreement or the
transactions contemplated hereby; provided, however, that in the event that this
Agreement is terminated and the Termination Fee is payable under Section
12.03(a), this 0 shall not limit the ability of Seller to recover reimbursement
for costs and expenses and indemnification under Section 7.14. For the avoidance
of doubt, the amount of the Termination Fee is intended to serve as a cap on the
maximum aggregate liability of the Buyer Related Parties under this Agreement
only in the event Buyer fails to effect the Closing in accordance with Section
2.10 of this Agreement due to a Financing Failure; provided, further, that even
in the event of a Financing Failure, the Termination Fee shall not serve as a
cap on any costs and expenses and indemnification owed under Section 7.14, nor
shall any such reimbursement or indemnification amounts reduce the amount of the
Termination Fee. Nothing in this 0 shall restrict (x) the availability to Seller
of any remedies in connection with fraud or intentional misrepresentation or any
willful and material breach of any representation, warranty, covenant or
agreement contained in this Agreement for which all applicable legal and
equitable remedies shall be available to Seller or (y) Seller’s entitlement to
seek and obtain specific performance as and to the extent permitted by Section
13.08; provided, however, that in no event shall Seller be entitled to recover
Damages, in the aggregate, in excess of $500,000,000 in any Action in which it
seeks any remedy in connection with fraud or intentional misrepresentation or
any willful and






























118
#88639600v31







--------------------------------------------------------------------------------




material breach of any representation, warranty, covenant or agreement contained
in this Agreement (for clarity, this proviso does not apply to any claim made
under Article 11). Under no circumstances, however, shall Seller be permitted or
entitled to (i) receive payment of the Termination Fee after the Closing has
occurred or (ii) receive payment of the Termination Fee following a written
demand therefor by Seller and (A) continue to seek specific performance or (B)
to thereafter seek any legal or equitable remedy for any alleged fraud or any
alleged intentional misrepresentation or willful and material breach of any
representation, warranty, covenant or agreement contained in this Agreement or
(iii) commence any Action seeking any award of Damages for any alleged fraud or
any alleged intentional misrepresentation or willful and material breach of any
representation, warranty, covenant or agreement contained in this Agreement and
thereafter seek to require payment of the Termination Fee hereunder; provided,
however, that nothing herein shall prevent Seller from bringing a claim for
specific performance and if unsuccessful, collecting the Termination Fee (to the
extent Seller is entitled to such Termination Fee).


(c)Each of Parent and Buyer acknowledges that the agreements contained in this
Section 12.03 are an integral part of the transactions contemplated by this
Agreement and that, without these agreements, Seller would not enter into this
Agreement. Accordingly, if Parent fails to promptly pay any amount due pursuant
to this Section 12.03, it shall also pay any reasonable costs and expenses
incurred by Seller in connection with a legal action to enforce this Agreement
that results in a judgment against Parent or Sponsor for such amount.


Section 12.04 GST/HST Gross Up. If any payment made by an Indemnifying Party
pursuant to Article 11, or by the Parent or Buyer pursuant to this Article 12,
is deemed by the Excise Tax Act (Canada) to include goods and services
tax/harmonized sales tax, or is deemed by any applicable provincial or
territorial legislation to include a similar value added or multistaged tax, the
amount of such payment shall be increased accordingly.


ARTICLE 13
MISCELLANEOUS


Section 13.01 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission and
electronic mail (“e-mail”) transmission, so long as a receipt of such e-mail is
requested and received) and shall be given,


if to Buyer, Parent, ASCO GP LLC or Holdings, to:
c/o Platinum Equity Advisors, LLC
360 North Crescent Drive, South Building
Beverly Hills, CA 90210
Attn: Eva M. Kalawski, Executive Vice President,
General Counsel and Secretary
Facsimile: (310) 712-1863
E-mail: ekalawski@platinumequity.com






























119
#88639600v31







--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:
Morgan, Lewis & Bockius LLP
600 Anton Blvd, 18th Floor
Costa Mesa, CA 92626
Attn: James W. Loss
Facsimile: (714) 830-0700
E-mail: jim.loss@morganlewis.com
if to Seller, to:
Emerson Electric Co.
8000 West Florissant Avenue
P.O. Box 4100
St. Louis, MO 63136
Attention:    Alan D. Mielcuszny
Vanessa R. McKenzie
Facsimile No.:    314-553-1365
314-553-1232
E-mail: alan.mielcuszny@emerson.com
vanessa.mckenzie@emerson.com
with a copy (which shall not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention:    Phillip R. Mills
Marc O. Williams
Facsimile No.: 212-701-5000
E-mail: phillip.mills@davispolk.com
marc.williams@davispolk.com


or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. in the place of
receipt and such day is a business day in the place of receipt. Otherwise, any
such notice, request or communication shall be deemed not to have been received
until the next succeeding business day in the place of receipt.
Section 13.02 Amendments and Waivers. (a) Any provision of this Agreement may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed, in the case of an amendment, by each party to this Agreement, or in the
case of a waiver, by the party against whom the waiver is to be effective.
  
(b)No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof






















120
#88639600v31





--------------------------------------------------------------------------------




nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. Except
as otherwise provided in Section 11.08, the rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.


(c)Notwithstanding anything to the contrary contained herein, (i) Section
12.03(b), this Section 13.02 and Sections 13.04, 13.05, 13.06, 13.07, 13.09 and
13.14 (and any provision of this Agreement to the extent a modification, waiver
or termination of such provision would modify the substance of any such Section)
may not be modified, waived or terminated in a manner that is adverse to the
Debt Financing Sources or the Debt Financing Source Related Persons without the
prior written consent of the Debt Financing Sources and (ii) Section 12.03 may
not be modified or waived in a manner that is adverse to the Sponsor (including
any increase in the amount of the Termination Fee) without the prior written
consent of the Sponsor.


Section 13.03 Expenses. Except as otherwise provided herein, all costs and
expenses incurred in connection with this Agreement shall be paid by the party
incurring such cost or expense; provided, however, the all costs and expenses
incurred in connection with the preparation, legal documentation and execution
of the Carve-Out Plan or the Cash Repatriation Plan shall be borne by Seller and
its Affiliates (other than the Transferred Subsidiaries) unless paid prior to
the Closing.


Section 13.04 Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party hereto; provided, further, that no such consent
shall be required for (i) any collateral assignment by Buyer, Parent or any
permitted assign of Buyer or Parent pursuant to clause (ii) below of any or all
of its rights under this Agreement to any Debt Financing Source solely for
collateral purposes in connection with the Debt Financing; provided that no such
assignment shall relieve the assignor of its obligations to Seller or otherwise
relieve the assignor of any Liability hereunder, (ii) any assignment by Parent
or Buyer of any of their rights or obligations hereunder to any Affiliate prior
to the Closing; provided that no such assignment shall relieve the assignor of
its obligations to Seller or otherwise relieve the assignor of any Liability
hereunder and (iii) any assignment by Buyer, Parent or any permitted assign of
Buyer or Parent pursuant to clause (ii) above of any or all of its rights or
obligations under this Agreement to the buyer in any sale of all or
substantially all of the Business however effected.


Section 13.05 Governing Law. This Agreement shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflicts of law rules of such state.


Section 13.06 Jurisdiction. The parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought in the United States District Court for the Southern
District of New York or any New York State court sitting in New York City, so
long as one of such courts shall have subject matter jurisdiction over such
suit, action or proceeding, and that any cause of action arising out of this
Agreement shall be deemed to have arisen from a transaction of business in the
State of New York, and each of the parties






























121
#88639600v31







--------------------------------------------------------------------------------




hereby irrevocably consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 13.01 shall be deemed effective service of
process on such party.


Section 13.07 Counterparts; Effectiveness; No Third Party Beneficiaries. This
Agreement may be signed in any number of counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument. This Agreement shall become effective when each party
hereto shall have received a counterpart hereof signed by the other party
hereto. Until and unless each party has received a counterpart hereof signed by
the other party hereto, this Agreement shall have no effect and no party shall
have any right or obligation hereunder (whether by virtue of any other oral or
written agreement or other communication). No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations, or liabilities
hereunder upon any Person other than (i) the parties hereto and their respective
successors and assigns and (ii) the Debt Financing Sources and the Debt
Financing Source Related Persons, solely in respect of Sections 13.02(b), 13.04,
13.05, 13.06, 13.07, 13.09 and 13.14, with respect to which the Debt Financing
Sources and the Debt Financing Source Related Persons are third party
beneficiaries to the extent such Sections are applicable to the Debt Financing
Sources and the Debt Financing Source Related Persons.


Section 13.08 Specific Performance. (a) Subject to the limitations set forth in
Section 13.08(b), the parties hereto agree that irreparable damage would occur
if any provision of this Agreement (including failing to take such actions as
are required of it hereunder to consummate the transactions contemplated hereby)
were not performed in accordance with the terms hereof and that the parties
shall be entitled to an injunction or injunctions to prevent breaches or
threatened breaches of this Agreement or the Transaction Documents, or to
enforce specifically the performance of the terms and provisions hereof or
thereof in any federal court located in the State of New York or, to the extent
that no such federal court has jurisdiction over such proceeding, in any New
York state court, in addition to any other remedy to which they are entitled at
law or in equity. In furtherance of the foregoing, the parties hereby waive, to
the fullest extent permitted by Applicable Law, (i) any and all defenses to any
action for specific performance hereunder, including any defense based on the
claim that a remedy at law would be adequate and (ii) any requirement to post a
bond or other security as a prerequisite to obtaining equitable relief.


(b)Notwithstanding anything to the contrary in this Agreement, Seller shall be
entitled to cause Parent and Buyer to fully enforce the terms of the Equity
Commitment against the Sponsor and to cause the Equity Financing to be funded,
including by demanding that Parent and Buyer institute one or more actions,
suits or proceedings against the Sponsor to fully enforce the Sponsor’s
obligations thereunder and Parent’s and Buyer’s rights thereunder, and to
consummate the transactions contemplated by this Agreement, only if each of the
following conditions has been satisfied: (i) all of the conditions set forth in
Section 10.01 and Section 10.02 have been




























122
#88639600v31







--------------------------------------------------------------------------------




satisfied (other than those conditions that by their terms are to be satisfied
at the Closing and those conditions that Parent or Buyer’s breach of this
Agreement or the Financing Commitment has caused not to be satisfied), (ii) the
Debt Financing has been funded or will be funded at the Closing if the Equity
Financing is funded at the Closing and (iii) Seller has given written notice to
Parent and Buyer that it is prepared to consummate the Closing and Parent or
Buyer fails to consummate the transactions contemplated by the Closing on the
date that the Closing should have occurred pursuant to Section 2.10.


Section 13.09 WAIVER OF RIGHT TO JURY TRIAL. THE PARTIES HERETO ACKNOWLEDGE AND
AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT EACH OTHER PARTY
HERETO HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 13.09.


Section 13.10 Entire Agreement. The Transaction Documents and the
Confidentiality Agreement constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both oral and written, between the parties with
respect to the subject matter hereof and thereof.


Section 13.11 Bulk Sales Laws. Buyer and Seller each hereby waive compliance by
Seller with the provisions of the “bulk sales”, “bulk transfer” or similar laws
of any state in connection with the sale of the Transferred Assets.


Section 13.12 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other
Governmental Authority to be invalid, void or unenforceable, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected, impaired or
invalidated so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such a determination, the parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.


Section 13.13 Disclosure Schedule. The parties acknowledge and agree that (i)
matters reflected on the Disclosure Schedule are not necessarily limited to
matters required to be reflected therein, (ii) the inclusion of any items or
information in the Disclosure Schedule that are not required by this Agreement
to be so included is solely for the convenience of Buyer, (iii) the disclosure
by Seller of any matter in the Disclosure Schedule shall not be deemed to
constitute an acknowledgement by Seller that the matter is required to be
disclosed by the terms of this Agreement or that the matter is material, (iv) if
any section of the Disclosure Schedule lists an item or information in such a
way as to make its relevance to the disclosure required by




























123
#88639600v31







--------------------------------------------------------------------------------




or provided in another section of the Disclosure Schedule or the statements
contained in any Section of Article 3 reasonably apparent, the matter shall be
deemed to have been disclosed in or with respect to such other section,
notwithstanding the omission of an appropriate cross-reference to such other
section or the omission of a reference in the particular representation and
warranty to such section of the Disclosure Schedule, (v) except as provided in
clause (iv) above, headings have been inserted in the Disclosure Schedule for
convenience of reference only, (vi) the Disclosure Schedule is qualified in its
entirety by reference to specific provisions of this Agreement and (vii) the
Disclosure Schedule and the information and statements contained therein are not
intended to constitute, and shall not be construed as constituting,
representations or warranties of Seller except as and to the extent provided in
this Agreement.


Section 13.14 No Recourse. Without limiting any other provision of this
Agreement, it is hereby agreed and acknowledged that this Agreement may only be
enforced against, and any claims or actions that may be based upon, arise out
of, or relate to, this Agreement, or the negotiation, execution or performance
of this Agreement, may only be made against the parties hereto, and no former,
current or future Affiliates, officers, directors, managers, employees,
equityholders, members, partners, agents, Representatives, Debt Financing
Sources, Debt Financing Source Related Persons or assigns of Seller or Buyer, in
each case who is not a party to this Agreement shall have any liability for any
obligations of the parties hereto or for any claim based on, in respect of, or
by reason of, the transactions contemplated hereby.


Section 13.15 Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in U.S.
dollars. The parties agree that to the extent this Agreement provides for (i)
any valuation, measurement or test as of a given date based on an amount
specified in U.S. dollars and the subjects of such valuation, measurement or
test are comprised of items or matters that are, in whole or in part,
denominated other than in U.S. dollars, such non-U.S. dollar amounts shall be
converted into U.S. dollars using an exchange rate that will be the MID Fixing
Rate at 11:00 AM New York time as of the second Business Day prior to such date
quoted by WM/Reuters for U.S. dollars to amounts of such non-U.S. currency and
(ii) any valuation, measurement or test as of a given date based on an amount
specified in Chinese renminbi and the subjects of such valuation, measurement or
test are comprised of items or matters that are, in whole or in part,
denominated in Chinese renminbi, such Chinese renminbi shall be converted into
U.S. dollars using the PBOC Fixing rate Bloomberg page CNYMUSD <INDEX> on such
date. For the avoidance of doubt, this Section 13.15 shall not impact the
calculation of Modified Net Working Capital Value or any amounts set forth on
the Audited Financial Statements.


[The remainder of this page has been intentionally left blank;
the next page is the signature page.]










































124
#88639600v31







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
EMERSON ELECTRIC CO.
By:
/s/ Alan D. Mielcuszny
 
Name:
Alan D. Mielcuszny
 
Title:
Vice President, Development



CORTES NP HOLDINGS, LLC
By:
/s/ Mary Ann Sigler
 
Name:
Mary Ann Sigler
 
Title:
President and Treasurer



CORTES NP ACQUISITION CORPORATION
By:
/s/ Mary Ann Sigler
 
Name:
Mary Ann Sigler
 
Title:
President and Treasurer



ASCO POWER GP, LLC
By:
/s/ Mary Ann Sigler
 
Name:
Mary Ann Sigler
 
Title:
President and Treasurer





CORTES NP JV HOLDINGS, LLC
By:
/s/ Mary Ann Sigler
 
Name:
Mary Ann Sigler
 
Title:
President and Treasurer

































#88639600v31





--------------------------------------------------------------------------------




DISCLOSURE SCHEDULE TABLE OF CONTENTS
 
Page


Section 1.0l(a) Assigned IT Assets
6


 
 
Section 1.01(b) Assigned Software
7


 
 
Section 1.01(c) Assumed Plan
8


 
 
Section 1.01 (d) Business Employees Who Will Not be Transferred


9


 
 
Section 1.0l (e) Existing Litigation Rights
10


 
 
Section 1.0l (f) Knowledge of the Seller
11


 
 
Section l.01 (h) Definition of the "Business"
12


 
 
Section l.01 (i) Definition of the "Business"
13


 
 
Section 1.01 (j) Transferred Subsidiary Intercompany Debt
15


 
 
Section 1.01(k) Required Foreign Cash
16


 
 
Section 2.02(m) Loans to Business Employees
18


 
 
Section 2.03(n) Excluded Master Agreements
19


 
 
Section 2.03(q) Other Excluded Assets
29


 
 
Section 2.15 Deferred Closing Actions
31


 
 
Section 3.02 Corporate Authorization
32


 
 
Section 3.03 Governmental Authorization
33


 
 
Section 3.04 Noncontravention
34


 
 
Section 3.05 Transferred Subsidiaries
41


 
 
Section 3.06 Financial Statements
46


 
 
Section 3.07 No Undisclosed Liabilities
47


 
 
Section 3.08 Absence of Certain Changes
49


 
 
Section 3.09 Material Contracts
51


 
 
Section 3.10 Litigation
83





















#89083606v1





--------------------------------------------------------------------------------




Section 3.11 Compliance with Laws
89


 
 
Section 3.12(a) Purchased Real Property, Long Leased and Shared Sites
92


 
 
Section 3.12(b) Leasehold Interests To Be Confirmed
93


 
 
Section 3.12(d) Permitted Liens
100


 
 
Section 3.13(a) Business Registered Intellectual Property Rights
111


 
 
Section 3.13(b) Ownership of Business Registered Intellectual Property Rights
112


 
 
Section 3.13(c) Ownership of Business Software
114


 
 
Section 3.13(d) Sufficiency of Intellectual Property
115


 
 
Section 3.13(h) Open Source
116


 
 
Section 3.13(i) IT Systems
117


 
 
Section 3.14 Permits
118


 
 
Section 3.15 Finders' Fees
119


 
 
Section 3.16(a) Material Business Benefit Plans
120


 
 
Section 3.16(b) ERISA Title IV Plans and Post-Retirement Benefits
201


 
 
Section 3.16(e) Compliance with Labor and Employment Laws
202


 
 
Section 3.16(f) Collective Bargaining Agreements
203


 
 
Section 3.16(g) Obligations to Create Material Benefit Plans
206


 
 
Section 3.17(a) Environmental Compliance
207


 
 
Section 3.19 Carve-Out Plan
209


 
 
Section 3.20 Material Customers
210


 
 
Section 3.2l Material Suppliers
213


 
 
Section 3.22 Guarantees, Bonds and Letters of Credit
215


 
 
Section 3.23 Insurance
216


 
 
Section 3.24 Bank Accounts
217


 
 
Section 3.25 Related Party Transactions and Agreements
219















2


#89083606v1





--------------------------------------------------------------------------------




Section 3.26 Product Liabilities and Recalls
220


 
 
Section 5.01 Conduct of the Business
222


 
 
Section 5.04 Maintained Intercompany Arrangements
225


 
 
Section 7.09(a) Shared Contracts Where No Action is to be Taken
229


 
 
Section 7.09(e) Seller Funded IT Transition Costs
230


 
 
Section 7.12 Replacement of Emerson Guaranties
231


 
 
Section 7.15 China Holdover Cash
232


 
 
Section 8.01 Tax Representations Relating to Transferred Subsidiaries
233


 
 
Section 8.02 Tax Representations Relating to Transferred Assets
241


 
 
Section 8.10 Dual Consolidated Losses
242


 
 
Section 10.01(a) Competition Law Filings
243


 
 
Section 11.02(a) Indemnification by Seller
244



































































3


#89083606v1





--------------------------------------------------------------------------------




ANNEXES:


ANNEX A - Assigned IT Assets


ANNEX B - Assigned Software


ANNEX C - Debt Owed by Transferred Subsidiaries


ANNEX D - Loans to Business Employees


ANNEX E - Pending and Closed Litigation


ANNEX F - Safety Notices


ANNEX G - Project California


ANNEX H - Brazil Litigation


ANNEX I - EMEA Litigation


ANNEX J - APAC Litigation


ANNEX K - Emerson Network Power Litigation


ANNEX L - Real Estate Master Tracker


ANNEX M - Real Estate Status Tracker


ANNEX N -Master IT Inventory


ANNEX 0 - WSP Environmental Summary


ANNEX P - Guaranties


ANNEX Q - Surety Bonds


ANNEX R - Insurance


ANNEX S - IT Vendor Contracts


ANNEX T - Seller Funded IT Transition Costs


ANNEX U - China Holdover Cash




Schedules and exhibits described in this agreement have been omitted.  The
registrant undertakes to furnish supplementally a copy of such schedules and
exhibits upon request.








4


#89083606v1





